            Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 1 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3
     950 Page Mill Road                            Joseph J. Mueller (admitted pro hac vice)
 4   Palo Alto, CA 94304                           joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                     Timothy D. Syrett (admitted pro hac vice)
 5   Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
                                                   60 State Street
 6   WILMER CUTLER PICKERING                       Boston, MA 02109
       HALE AND DORR LLP                           Telephone: (617) 526-6000
 7
     Leon B. Greenfield (admitted pro hac vice)    Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (admitted pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation, Apple Inc.

14
                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA

16
     INTEL CORPORATION, APPLE INC.,                 Case No. 3:19-cv-07651-EMC
17
                                     Plaintiffs,
18
             v.
19
20   FORTRESS INVESTMENT GROUP LLC,                 AMENDED COMPLAINT
     FORTRESS CREDIT CO. LLC, UNILOC
21   2017 LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., IXI IP,
23   LLC, and SEVEN NETWORKS, LLC,                  JURY TRIAL DEMANDED
24
                                     Defendants.
25

26

27

28


     ActiveUS 180903977v.19
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 2 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1            Plaintiffs Intel Corporation (“Intel”) and Apple Inc. (“Apple”), on personal knowledge as

 2   to their own acts, and on information and belief as to all other acts based on their own and their

 3   attorneys’ investigation, by and through their attorneys, allege as follows:

 4                                           INTRODUCTION
 5            1.     Intel and Apple bring this action under Section 1 of the Sherman Act and Sections
 6   4, 7, and 16 of the Clayton Act, 15 U.S.C. §§ 1, 15, 18, and 26; under Cal. Bus. & Prof. Code
 7   § 17200 et seq.; and to prevent and restrain Defendants’ anticompetitive conduct and other
 8   violations of the law.
 9            2.     Rather than promote the progress of science and useful arts, patent assertion entities
10   (“PAEs”), including Defendants, that aggressively pursue meritless litigation have long been
11   recognized to harm and deter innovation. For example, one study estimated that patent litigation
12   brought by PAEs in the United States resulted in expenditures of $29 billion in 2011 for licensing
13   fees, legal fees, and other costs of responding to PAE litigation.1 Another study found, by looking
14   at the impact on stock price, that lawsuits by PAEs from 1990 through 2010 were responsible for
15   the defendants losing half a trillion dollars.2 And those losses are not offset by corresponding
16   gains to patent holders that promote innovation. One study found that the profits received by PAEs
17   from litigation amounted to less than 10% of the lost share value of companies targeted by the
18   PAEs.3
19            3.     Based on such studies, the President’s Council of Economic Advisers, the National
20   Economic Council, and the Office of Science & Technology Policy warned in a 2013 report that
21   “Patent Assertion Entities . . . focus on aggressive litigation, using such tactics as: . . . creating
22   shell companies that make it difficult for defendants to know who is suing them; and asserting that
23   their patents cover inventions not imagined at the time they were granted.”4 Further, the report
24
     1
25     James Bessen; Michael J. Meurer, The Direct Costs from NPE Disputes, 99 Cornell L. Rev. 387,
     389-90 (2014).
     2
26     James Bessen; Jennifer Ford; Michael J. Meurer, The Private and Social Costs of Patent Trolls,
     34 Regulation 26, 31 (2011).
     3
27     Bessen & Meurer, supra note 1, at 411.
     4
       Executive Office of the President, Patent Assertion and U.S. Innovation at 1 (June 2013).
28
     Case No. 3:19-cv-07651-EMC                        2                            AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 3 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   concluded that PAEs “have had a negative impact on innovation and economic growth.”5

 2           4.      Recognition of the threat posed by improper patent assertions has led to judicial

 3   determinations clarifying the law and legislative changes with the potential to curb meritless

 4   litigation. In 2011, the U.S. Court of Appeal for the Federal Circuit struck down the overreaching

 5   presumption offered by Defendant Uniloc USA, Inc. (“Uniloc USA”) that, as a rule of thumb,

 6   infringement of a single patent warranted twenty-five percent of the product’s profit. The same

 7   year, Congress enacted the Leahy Smith America Invents Act, including inter partes review

 8   procedures through which the Patent Trial and Appeal Board (“PTAB”) of the U.S. Patent &

 9   Trademark Office (“USPTO”) can be asked to review whether issued patents are actually valid.

10   And in 2014, the Supreme Court held in Alice Corp. v. CLS Bank International, 573 U.S. 208

11   (2014), that inventions directed to abstract ideas could not be patented unless they contain an

12   “inventive concept” beyond implementation of the abstract idea in computer code.

13           5.      In 2016, the Council of Economic Advisers returned to the subject of PAEs,

14   observing that research since 2013 continues to show “that a substantial amount of patent litigation

15   in the United States, often with little substantive merit, often arises from certain types of NPEs

16   [non-practicing entities] called ‘patent assertion entities.’”6 But the Council noted that legislative

17   and judicial actions, such as those described above, are “promising in that all of them should reduce

18   the level of frivolous patent litigation.”7

19           6.      In the face of these challenges, PAEs have evolved. PAEs have increasingly been

20   partnering with investment firms to fuel their litigation. This trend is part of a larger trend in the

21   growth of third-party investment in litigation generally. Although the precise scale of investment

22   in litigation is unknown, estimates put it in the tens of billions of dollars.8 As one example, the

23
     5
24     Id. at 2.
     6
       Council of Economic Advisers Issue Brief, The Patent Litigation Landscape: Recent Research
25   and Developments at 2 (March 2016).
     7
       Id. at 7.
     8
26     Brian Baker, In low-yield environment, litigation finance booms, MarketWatch (Aug, 21, 2018)
     (reporting an estimate of $50 to $100 billion invested in litigation finance); L.M. Sixel, Private
27   equity’s latest investment? Lawsuits, Houston Chronicle (May 18, 2018) (reporting an estimate of
     $30 billion invested in lawsuits).
28
     Case No. 3:19-cv-07651-EMC                        3                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 4 of 134

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   largest litigation investor reported having investments of $2.8 billion in 2019.9

 2          7.      Having deep-pocketed investment firms standing behind them has made PAEs only

 3   more aggressive. Indeed, to meet the expectations of their new investors for high returns, PAEs

 4   must act ever more aggressively. These new investors are content to incur loss after loss so long

 5   as they have the chance to hit a windfall reward that will justify their investment. Patent assertion

 6   thus becomes simply a numbers game disassociated from the merits of the underlying patents, with

 7   PAEs and their investors betting that serial assertions with aggressive demands will strike a jackpot

 8   eventually making up for many other losses. Consistent with this strategy, while the overall level

 9   of patent litigation may be declining, assertions by non-practicing entities are increasing.10

10          8.      A central player in this emerging investment strategy is Fortress Investment Group

11   LLC (“Fortress”). Fortress is an investment firm that went public in 2007. Fortress’s shares traded

12   at over $35 per share after going public, but one decade later, Fortress was struggling with poor

13   returns and its share price had plummeted to around $5 per share in 2017. Fortress was acquired

14   that year by SoftBank Group Corp. (“SoftBank”) for $3.3 billion. Fortress contends it is “a leading,

15   highly diversified global investment manager” and claims to have approximately $41.7 billion of

16   assets under management as of March 31, 2020.11 One way in which Fortress has tried to turn

17   around its performance and justify SoftBank’s investment in it is through increased speculation on

18   patent assertions.

19          9.      Intel and Apple bring this complaint to end a campaign of anticompetitive patent

20   aggregation by Fortress and a web of PAEs that Fortress owns or controls. Fortress has used its

21   stable of PAEs to aggregate a massive but obscured portfolio of patents that purportedly read on

22   high-tech consumer and enterprise electronic devices and components or software therein and

23
     9
24     Burford Capital, Investor Presentation – 1H 2019 Results at 5 (July 25, 2019).
     10
        Unified Patents, Q3 2019 Patent Dispute Report (Sept. 30, 2019) (“District court patent litigation
25   is down 5.5% compared to the same period for 2018 (down 43% compared to the peak in 2015).
     However, NPEs in Q1-Q3 2019 filed 1,424 new district court cases, slightly more than the number
26   of new NPE cases in 2018.”); Unified Patents, Q2 2019 Patent Dispute Report (July 1, 2019)
     (“District court patent litigation is down 5.5% compared to the same period for 2018 (“NPEs filed
27   over 550 new district court cases in Q2 2019, the most NPE cases in a single quarter since 2016”).
     11
        Fortress, https://www.fortress.com/about (last visited Aug. 4, 2020).
28
     Case No. 3:19-cv-07651-EMC                        4                          AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 5 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   processes used to manufacture them. As detailed below, that portfolio includes enormous numbers

 2   of patents that are substitutes and complements for one another in antitrust markets consisting of

 3   patents that perform specific functions in electronic products.          Before Defendants’ patent

 4   aggregation scheme, competition among diffuse owners of those patents constrained the royalties

 5   that those predecessor owners could demand and obtain from product suppliers. By eliminating

 6   competition, Defendants’ aggregation scheme has resulted in product suppliers having very few if

 7   any alternatives to Defendants to license patents in many of those antitrust markets, resulting in

 8   inflated royalties and reduced output in those markets and for licenses to Defendants’ overall

 9   portfolio.

10          10.     Further enhancing the anticompetitive scheme, by employing a network of PAEs

11   that it either owns or controls, Fortress has created a web of entities that obscures Fortress’s

12   puppeteering role in this scheme. Rather than enhancing efficiency, Fortress uses aggregation to

13   undermine it by eliminating competition and creating a structure in which Fortress and its PAEs

14   benefit by making endless patent assertions. Those patent assertions often include assertions of

15   weak patents—i.e., those that never would have been asserted by their former owners, which faced

16   competitive constraints—in order to stretch the resources of their targets and increase the

17   possibility that those weak patents will improperly be found valid and infringed or the prospect

18   that a target (like Intel or Apple) will agree to a license to resolve the threat posed by Fortress and

19   its PAEs. Thus, rather than promoting the procompetitive benefits of the patent system by

20   increasing innovation and output, Fortress’s scheme has the opposite effect. Fortress and its PAEs

21   acquire and seek to monetize meritless patents that never would have been asserted by their

22   original owners, given the competitive constraints those owners faced that Defendants’ patent

23   aggregation scheme has eliminated—imposing a tax on the electronics industry that increases

24   prices, decreases output, and ultimately harms consumers. To the extent that Fortress and the other

25   Defendants have patents that would actually be of value to potential licensees, the transfer of those

26   patents to Fortress’s control limits access to them because those patents are now held by entities

27   that, in light of the competition that has been eliminated, have no incentive to license patents in a

28
     Case No. 3:19-cv-07651-EMC                        5                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 6 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   way that captures royalties that are commensurate with their actual value. Instead, those entities

 2   have incentives to obtain excessive monopoly rents by exploiting patent portfolios that aggregate

 3   any valuable patents with many meritless patents.

 4          11.     Through its anticompetitive aggregation scheme involving substitute patents whose

 5   owners formerly competed with one another to license product suppliers, Fortress has engaged in

 6   anticompetitive conduct by creating a portfolio of patents that purportedly read on electronic

 7   devices and components or software therein and processes used to manufacture them that allows

 8   it to charge far more than the competitive prices for licenses and the value of the inventive

 9   contributions (if any) of the patents. Fortress and its PAEs seek to use that ill-gotten power to

10   extract and extort exorbitant revenues unfairly and anticompetitively from Intel, Apple, and other

11   suppliers of electronic devices or components or software for such devices, and ultimately from

12   consumers of those products. Fortress’s aggregation is thus intended for an anticompetitive

13   purpose—to invest in patents at costs lower than the holdup value of the patents to ensnare as many

14   potential licensees as possible, eliminate competition that existed before the aggregation, and allow

15   Fortress and the other Defendants to assert as many possible claims of infringement to tax the

16   commercial use of existing technology at rates beyond the actual value (if any) of the aggregated

17   patents.

18          12.     In furtherance of the anticompetitive scheme, Fortress and the other Defendants

19   have deployed patents in waves of lawsuits against their targets without regard for the merits of

20   the claims. Rather than licensing and litigating based on the merits of the patents which the prior

21   owners were required to do given the competitive constraints they faced, Fortress and its PAEs

22   operate based on volume and repetition, targeting the resolve of the targets instead of establishing

23   the merits and value of the patents. Given the size of the portfolio and the aggregation of substitute

24   patents, Fortress and its PAEs can deploy patent after patent in case after case against their targets

25   with the threat of ever more patent assertions and ever more litigation. Faced with this threat,

26   many victims have agreed to settle, rather than to challenge Fortress and its PAEs, for amounts

27   that reflect not the merits of the underlying patents but the effectiveness of the Fortress model in

28
     Case No. 3:19-cv-07651-EMC                        6                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 7 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   eliminating competition through aggregation. Other targets, such as Apple and Intel, are forced to

 2   expend enormous resources on litigation and face ongoing and future serial patent assertions by

 3   Defendants as a result of the competition that has been eliminated through Defendants’ patent

 4   aggregation scheme. Thus, Fortress and the other Defendants foreclose the possibility—which

 5   existed before aggregation—that licensing from alternative licensors or litigation can be an

 6   economic alternative to licensing patents from Defendants.

 7          13.     Intel and Apple bring this action to remedy the harms that they have already

 8   suffered from Defendants’ violations of federal antitrust and state unfair competition laws and to

 9   prevent further harm to themselves, the broader electronics industry, and U.S. consumers.

10                                               PARTIES

11          14.     Plaintiff Intel develops, manufactures, and sells integrated digital technology

12   products. Intel is a corporation organized and existing under the laws of the State of Delaware,

13   having its principal place of business within this District at 2200 Mission College Boulevard, Santa

14   Clara, California.

15          15.     Plaintiff Apple designs and sells innovative, iconic consumer electronics such as

16   the iPhone, iPad, and MacBook. Apple is a corporation organized and existing under the laws of

17   the State of California with its principal place of business within this District at One Apple Park

18   Way, Cupertino, California.

19          16.     Defendant Fortress claims to be a Delaware limited liability company. Fortress

20   does business and maintains an office within this District at One Market Plaza, Spear Tower, 42nd

21   Floor, San Francisco, California.

22          17.     Defendant Fortress Credit Co. LLC (“Fortress Credit”) claims to be a Delaware

23   limited liability company with its principal place of business at 1345 Avenue of Americas, 46th

24   Floor, New York, New York. Fortress Credit is registered with the California Secretary of State

25   to do business in California and also maintains an office within this District at One Market Plaza,

26   Spear Tower, 42nd Floor, San Francisco, California. Fortress Credit is an affiliate of Fortress.

27          18.     Defendant Uniloc 2017 LLC (“Uniloc 2017”) claims to be a Delaware limited

28
     Case No. 3:19-cv-07651-EMC                       7                          AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 8 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   liability company with addresses at 1209 Orange Street, Wilmington, Delaware; 620 Newport

 2   Center Drive, Newport Beach, California; and 102 N. College Avenue, Suite 303, Tyler, Texas.

 3          19.     Defendant Uniloc USA claims to be a Texas corporation with a principal place of

 4   business at Legacy Town Center I, Suite 380, 7160 Dallas Parkway, Plano, Texas. Uniloc USA is

 5   registered with the California Secretary of State to do business in California and also maintains an

 6   office in Newport Beach, California, where it conducts strategy meetings.

 7          20.     Defendant Uniloc Luxembourg, S.à.r.l. (“Uniloc Luxembourg”) claims to be a

 8   Luxembourg company having a principal place of business at 15, Rue Edward Steichen, 4th Floor,

 9   L-2540, Luxembourg. Uniloc Luxembourg’s CEO Craig Etchegoyen maintains a residence in

10   Newport Beach, California, where he spends about 20 percent of his time and which he uses to

11   conduct Uniloc Luxembourg business. Uniloc Luxembourg’s chief financial officer, Drake

12   Turner, resides and works in Southern California. Mr. Turner’s responsibilities include preparing

13   Uniloc Luxembourg’s financial documents and negotiating terms with companies, including

14   Fortress, that have security interests in Uniloc Luxembourg’s patents. Uniloc Luxembourg

15   conducts business at Uniloc USA’s office in Newport, California.

16          21.     Defendant VLSI Technology LLC (“VLSI”) claims to be a Delaware limited

17   liability company with a registered office at Corporation Trust Center, 1209 Orange Street,

18   Wilmington, Delaware.

19          22.     Defendant INVT SPE LLC (“INVT”) claims to be a corporation existing under the

20   laws of the State of Delaware with its principal place of business within this District at One Market

21   Plaza, Spear Tower, 42nd Floor, San Francisco, California.

22          23.     Defendant Inventergy Global, Inc. (“Inventergy”) claims to be a Delaware

23   corporation with its principal place of business within this District at 19925 Stevens Creek

24   Boulevard, Cupertino, California.

25          24.     Defendant IXI IP, LLC (“IXI IP”) claims to be a New York limited liability

26   company with its principal place of business located at 825 Third Avenue, 2nd Floor, New York,

27   New York.

28
     Case No. 3:19-cv-07651-EMC                       8                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 9 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          25.     Defendant Seven Networks, LLC (“Seven Networks”) claims to be a Delaware

 2   limited liability company with its principal place of business at 2660 East End Boulevard South,

 3   Marshall, Texas.

 4                                    JURISDICTION AND VENUE

 5          26.     This Court has jurisdiction over the federal claims alleged under 28 U.S.C. §§ 1331

 6   and 1337(a). This Court has jurisdiction over the unfair competition claims arising under state law

 7   pursuant to 28 U.S.C. § 1367(a). The Court may grant declaratory relief in this action pursuant to

 8   at least 28 U.S.C. §§ 2201 and 2202 and 15 U.S.C. § 26.

 9          27.     Venue is proper in this District pursuant to, at least, 15 U.S.C. § 22 and/or 28 U.S.C.

10   § 1391(b) and (c) because, during the relevant period, Defendants resided, transacted business,

11   were found, or had agents in this District, and/or because a substantial portion of the affected

12   interstate trade and commerce described herein has been carried out in this District. In particular,

13   Intel and Apple have addressed Defendants’ anticompetitive conduct described herein from their

14   headquarters in this District, including addressing licensing demands and coordinating the defense

15   of Defendants’ litigation, much of which has occurred in this District. Further, Eran Zur, a

16   Managing Director in Fortress’s San Francisco office, runs Fortress’s Intellectual Property Group,

17   which has directed and controlled the anticompetitive conduct described herein.

18          28.     This Court has personal jurisdiction over each Defendant based on its national

19   contacts with the United States as a whole pursuant to 15 U.S.C. § 22, as well as Defendants’

20   relevant contacts with this judicial district. Defendants have conducted and continue to conduct

21   business in this District and/or have engaged in continuous and systematic activities in this District,

22   including licensing activities, demands, negotiations, and litigation directly or through their agents.

23   Defendants have minimum contacts with this forum such that the exercise of jurisdiction over them

24   would not offend traditional notions of fair play and substantial justice.

25   I.     FORTRESS’S ANTICOMPETITIVE PATENT AGGREGATION SCHEME,
            GENERALLY
26
            29.     Fortress describes its investing approach as “making control-oriented investments
27

28
     Case No. 3:19-cv-07651-EMC                        9                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 10 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   in cash flow generating assets.”12 When it comes to patent investments, Fortress has taken its

 2   “control-oriented” approach to an extreme. Fortress’s model is to condition its investments in

 3   PAEs on terms so severe that the PAEs have no choice but to make aggressive and reckless patent

 4   assertions to attempt to generate the revenue required to meet their obligations to Fortress. When

 5   they fail to do so—as is often the case—Fortress steps in and assumes even more control and/or

 6   ownership of the patents, allowing it to ratchet up the aggressiveness of the assertions. In other

 7   instances, such as with VLSI, Fortress has skipped this intermediary step of finding a partner to

 8   do its bidding and acquired patents through a subsidiary outright from the start. The result is that

 9   Fortress has either acquired or controls a portfolio of well over a thousand U.S. patents for high-

10   tech consumer and enterprise electronic devices and components or software therein and processes

11   used to manufacture them to deploy against its targets. And by controlling patents across several

12   PAEs (including those with which Fortress’s relationship is not readily apparent), Fortress

13   conceals the true scope of its patent portfolio.

14          30.     Fortress has targeted suppliers of high-tech consumer and enterprise electronic

15   devices or components or software for such devices because they provide attractive targets for

16   repeated and meritless assertions through which Fortress and its PAEs seek to monetize the

17   elimination of competition from their patent aggregation scheme. An article co-authored by Eran

18   Zur, Managing Director of the Intellectual Property Finance Group at Fortress, observes that courts

19   can grant “oversized awards” in the technology sector that “stem from the sheer complexity of

20   interoperable components and systems sold as part of functional units, if not integrated devices.”13

21   Further, the article notes that “because technology invention tends to be incremental, to the extent

22   an individual patent owner can be awarded damages on the price of the entire end product as

23   opposed to their specific patent claim, a litigation incentive arises.”14 That litigation incentive is

24

25
     12
        Fortress, https://www.fortress.com/businesses/private-equity (last visited Aug. 4, 2020).
     13
26       Eran Zur, Why Investment-friendly Patents Spell Trouble for Trolls, (Sept. 24, 2015),
     https://knowledge.wharton.upenn.edu/article/why-investment-friendly-patents-spell-trouble-for-
27   trolls/ (last visited Nov. 15, 2019).
     14
        Id. (emphasis added).
28
     Case No. 3:19-cv-07651-EMC                         10                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 11 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   coupled with what the article notes are “the substantial legal costs to defend a patent infringement

 2   suit,” creating a situation in which “speculative behavior drives an ever-inflating price ceiling

 3   (given the possibility of oversized damages) [and] a price floor becomes set by the extreme

 4   expense of litigation defense, marked at just under nuisance value.”15

 5          31.     Further, aggregating a massive portfolio of electronics patents allows Fortress and

 6   its PAEs to amass a range of patents that are both substitutes for and complements to one another.16

 7   When a company wants to build an electronic device, such as a smartphone, there are many ways

 8   to do so. Each alternative requires multiple technologies. However, the alternatives do not require

 9   the same combination of technologies. For example, Alternative 1 might require technologies A,

10   B and C, while Alternative 2 might require technologies D, E and F. The technologies used for

11   Alternative 1 (A, B and C) are complements: they are each needed to create the device using

12   Alternative 1. Similarly, the technologies used for Alternative 2 (D, E, and F) are complements.

13   The technologies comprising Alternative 1 are also a substitute for the technologies comprising

14   Alternative 2, because the bundle of technologies used in Alternative 1 can be used as a substitute

15   for the bundle of technologies used in Alternative 2.

16          32.     There are many possible permutations of complement and substitute technologies

17   for electronics patents. For instance, Alternative 3 might require technologies A, C, and D. In that

18   scenario, the technologies bundled in Alternative 3 are a substitute for the technologies bundled in

19   Alternatives 1 and 2 respectively; A, C, and D are complements in the production of Alternative

20   3; and technology D is a substitute for technology B. Technologies can thus be both substitutes

21   and complements. If Alternative 4 used technologies A, B, and D, then B and D are complements

22   for Alternative 4, but D and B are also substitutes that if switched would change Alternative 1 to

23   Alternative 3. Holding a broad array of patents that can act as both substitutes and complements

24   in different circumstances allows Fortress and its PAEs flexibility to stifle competition in a variety

25
     15
26      Id.
     16
        Substitute patents are not necessarily mutually exclusive alternatives to one another for all
27   purposes. Substitute patents cover technologies that, possibly among other uses, provide
     alternative approaches to perform a common function.
28
     Case No. 3:19-cv-07651-EMC                       11                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 12 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   of ways and against a variety of electronic device suppliers.

 2           33.     Some of the technologies that can be used to make an electronic device are patented.

 3   But even with the most diligent approach to assessing the patent landscape for a product, it is

 4   challenging to determine whether certain technologies included in the device are patented,

 5   including because the scope of patent claims and the patent claim’s validity and enforceability may

 6   be uncertain before litigation.

 7           34.     When this array of patents is held by multiple owners that product suppliers can

 8   play off against one another in patent license negotiations, each patent owner would only assert a

 9   patent if the expected value of doing so was net positive. “Weak” patents that have questionable

10   validity, infringement, enforceability, and/or are easily designed around, and therefore have little

11   or no meaningful value, are either not asserted, or are asserted to demand a license at an amount

12   that is commensurate with the value of the patent’s inventive merits.

13           35.     Faced with a patent asserted against its device, the supplier can typically either take

14   a license to the patent or refuse to license and license from an owner of a substitute patent or litigate

15   the infringement claim. Regardless of which course is taken, the feasibility of designing around

16   the asserted patent will affect the outcome because the supplier will not pay the patent owner a

17   royalty greater than the cost to design around the patent.

18           36.     When patents are aggregated as Fortress has done, the dynamics for determining

19   whether to assert a patent change and the options available to the target of the assertion also

20   change—which have harmful impacts on competition.

21           37.     First, the scope of Fortress’s aggregation and its focus on electronics patents

22   ensures that it can exercise market and hold-up power obtained or accentuated through its patent

23   aggregation scheme that eliminated alternatives sources of substitute patents. Defendants have

24   acquired substitute patents, many of which are itemized below, that, before aggregation, competed

25   with each other. When the patents were held by their original owners, there was competition and

26   a prospective licensee could choose between competing options (or forego those options and

27   design its product in a different way). But now, with the patents under the control of Fortress, the

28
     Case No. 3:19-cv-07651-EMC                         12                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 13 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   prospect of competition or redesigning products is improperly diminished or disappears. Fortress

 2   and its PAEs can thus threaten a target with the serial risk that the only or next best alternative

 3   design to an asserted patent is also subject to a patent claim by one of Fortress’s PAEs.

 4          38.     Second, aggregation and the resulting elimination of competition elevate the value

 5   of asserting weak patents by Fortress-backed PAEs, untethered to the value of the patents

 6   themselves. Before aggregation, there would be no incentive to assert such patents because there

 7   would be no expectation of a positive return from asserting a weak patent because the patent could

 8   be expected to be proven invalid, not infringed, or unenforceable in litigation, or would be easily

 9   designed around. But, after aggregation, assertion of weak patents as part of a wave of assertions

10   against a target generates economic value even if many of those assertions are defeated in

11   litigation. By increasing the volume of assertions a target faces, Fortress and its PAEs cause targets

12   to deploy licensing and litigation resources less efficiently and thereby increase the value of

13   litigation to Fortress and its PAEs. In particular, Fortress and its PAEs increase the likelihood that

14   a weak patent will slip through litigation and be found infringed, valid, and enforceable when it

15   should not be. Further, this strategy creates incentives for targets to settle with Fortress-backed

16   PAEs for amounts that exceed the value (if any) of their patents to put an end to this risk. In this

17   manner, Fortress’s patent aggregation enables the use of weak patents to force targets to pay

18   undeserved and inflated royalties.

19          39.     Patent aggregators often claim they are more efficient at enforcing patents than

20   other licensors and that their greater efficiency results in higher payments to inventors and

21   therefore in more innovation. But there is no efficiency associated with patent aggregation in the

22   Fortress assertion model described herein. To the contrary, patent licensing becomes less efficient

23   with this type of abusive patent aggregation because the targets waste resources to defend against

24   meritless assertions.

25          40.     Aggregating patents in the way that Fortress has done harms competition. First, by

26   aggregating patents covering technologies that are alternatives for one another, Fortress injures

27   competition in the same way as any merger or combination of competitors that lessens competition.

28
     Case No. 3:19-cv-07651-EMC                       13                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 14 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Before aggregation, when multiple parties held such patents, those parties competed with one

 2   another to license the patents, and licensees benefited from that competition through more

 3   favorable licensing terms. Multiple holders of substitute patents were forced to compete with each

 4   other to offer better terms to secure licensees. Once Fortress and the other Defendants aggregated

 5   the patents, however, that competition was improperly reduced or eliminated, resulting in a

 6   diminished or eliminated set of alternative suppliers of substitute patents to maintain royalties and

 7   licensing output at competitive levels.

 8          41.     Second, Fortress introduces a new cost to suppliers of electronic devices and the

 9   components and software for those devices that dampens incentives for product suppliers to invest

10   in research and development to drive innovation, thereby undermining innovation, reducing

11   competition, and harming end consumers. End products are made more expensive and/or less

12   innovative as a result of Defendants’ conduct. Those competitors might have previously owned

13   some of the patents aggregated by Fortress but were unable to impose such high costs on suppliers

14   using technologies claimed by the patents when the patents were not aggregated into a massive

15   portfolio encompassing substitute and complement patents.              Fortress’s aggregation thus

16   undermines competition in the sales of electronic devices and components and software for those

17   devices.

18          42.     Third, the higher royalty payments that Fortress and its PAEs generate reward the

19   creation of patents that are not actually inventive or are not actually used. Thus, the higher

20   royalties that patent aggregation generates do not incent welfare-enhancing additional innovation.

21   At the same time, the inflated royalties and litigation costs tax invention by product suppliers, thus

22   reducing innovation in downstream product markets and harming end consumers.

23          43.     Fourth, Fortress’s hold-up power is amplified by the uncertainty it creates through

24   the size of the portfolio it controls and obfuscation regarding the scope of that portfolio. After

25   aggregation, potential licensees lose the ability to decipher the extent to which Fortress controls

26   patents that they may actually have wanted to license ex ante or that would be substitutes to

27   asserted patents. By way of example, Fortress employees are listed as managing members or

28
     Case No. 3:19-cv-07651-EMC                       14                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 15 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   directors of companies that otherwise have no publicly known ties to Fortress. Mysterious patterns

 2   emerge such as entities with names connoting an unspecified relationship with Fortress, by a prefix

 3   “CF.” District court judges have gone so far as having to compel Defendants to reveal the

 4   ownership history of the asserted patents and the degree to which Fortress held rights in, and

 5   control over, those patents. The effect is that the hold-up power of asserted patents is imbued on

 6   other patents Fortress controls. Thus, rather than fostering pro-competitive patent licensing,

 7   Fortress’s aggregation scheme reduces potential licensees’ ability to obtain licenses to any patents

 8   they might be interested in licensing while simultaneously elevating the value of weak patents.

 9          44.     Fortress’s use of a web of separate PAEs to disperse and enforce the portfolio also

10   ensures that there is no single entity that can offer a comprehensive license to the Fortress portfolio

11   and thereby increases the number of transactions necessary for licensees to attempt to secure patent

12   peace or the number of litigations that Defendants can bring. Defendants benefit from increasing

13   the number of transactions because the more transactions, the more opportunities that they have to

14   extract anticompetitive royalties that are not reflective of the value of the patents being licensed.

15   The same goes for litigation—the more cases that Defendants bring, the more opportunities they

16   create for mistaken findings of infringement or coercive settlements.

17          45.     Distributing the patents across a network of PAEs, rather than having Fortress

18   directly own and assert them, is also intended to limit the exposure of Fortress and the broader

19   portfolio to potential blowback from aggressive assertions. For example, to the extent that one of

20   Fortress’s PAEs is subject to an award of significant sanctions or attorneys’ fees, Fortress could

21   decide either to cut its losses or that it is worth continuing to fund the PAE to pursue further

22   assertions.

23          46.     Moreover, PAEs can benefit in litigation from having had no role in prosecuting

24   patents that they obtained from operating companies. The result is that it can be difficult for a

25   defendant to obtain evidence and to mount a complete defense to a PAE’s assertion—thereby

26   increasing the likelihood of a mistaken verdict of infringement or failure to find unenforceability.

27          47.     There is nothing inherently illegal with owning many patents or obtaining those

28
     Case No. 3:19-cv-07651-EMC                        15                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 16 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patents through acquisition. But Fortress’s patent aggregation scheme is unlike the development

 2   of patent portfolios by operating companies that use patents to safeguard their ability to offer their

 3   own products and services free from infringement by others. And it is different, too, from a

 4   company acquiring patents for the purpose of licensing based on the intrinsic value of those

 5   patents. Both of those scenarios have the potential to increase output and lower prices by putting

 6   patents to efficient use. But Fortress’s aggregation is intended for an anticompetitive purpose—

 7   through patent acquisitions that eliminate competition, Fortress invests in patents at costs lower

 8   than the hold-up value of the patents to ensnare as many potential licensees and to allow it and the

 9   other Defendants to assert as many possible claims of infringement to tax the commercial use of

10   existing technology at rates beyond the actual value (if any) of the aggregated patents. And

11   Fortress’s aggregation scheme has had its intended anticompetitive effects, capturing hold-up

12   values that exceed the values at which Fortress or the other Defendants acquired the patents,

13   leading to reduced output.

14          48.     Nor are the transfers of patents at issue here typical sales that place patents in the

15   hands of new owners that intend to practice them to develop their businesses or to license them

16   based on their technical merit to generate revenue. Instead, Defendants’ transfers are made with

17   the purpose and effect of stifling competition by allowing Fortress and the other Defendants to

18   extort supracompetitive royalties unrelated to the value (if any) of the Fortress-controlled patents.

19          49.     Transferring patents from operating companies to Fortress and its PAEs reduces or

20   eliminates competitive constraints that would otherwise have restricted the ability of the former

21   owners to impose onerous licensing terms when they asserted the patents. Product companies

22   generally sell a range of products in competition with other companies, and their ability to sell any

23   of them is constrained by the competition faced by all the products. A product company knows

24   that if it acts too aggressively or rapaciously toward the customers of some of its products, those

25   customers and others will be more likely to buy other types of products offered by the company

26   from other companies that have not been so aggressive. In that way, competition in the sale of one

27   product constrains the prices of other products, and the product companies selling such products

28
     Case No. 3:19-cv-07651-EMC                       16                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 17 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   will have a strong competitive incentive to maintain a positive industry reputation and good

 2   customer relationships over the full range of their products. For example, infringement actions by

 3   component or software suppliers against customers or potential customers will limit prospects for

 4   future sales. Suits by electronic device suppliers against suppliers or potential suppliers of

 5   components or software could jeopardize their ability to source essential components or software

 6   for their devices. Reputational and relational harm from filing repeated, baseless infringement

 7   suits will limit product companies’ ability to participate effectively in collaborative industry

 8   initiatives, such as standard setting or other industry endeavors. Because transfers of patents from

 9   product companies to Fortress and its PAEs lessen or eliminate these and other constraints and

10   place the patents with a party with different incentives, those transfers result in inflated royalties

11   or other less favorable licensing terms. Transfers to Fortress and its PAEs—companies that

12   produce no products and thus face no risk of patent countersuits from their targets—place patents

13   in the hands of entities that face no such competitive constraints and that are thus free to maximize

14   their profits through aggressive litigation campaigns. Moreover, Fortress’s use of obfuscation and

15   a web of PAEs heightens the anticompetitive effects of such transfers. That Fortress and its PAEs

16   have repeatedly entered patent transfer agreements with no efficiency rationale and those

17   agreements have resulted in inflated royalties is direct proof of the anticompetitive effects of those

18   transfers.

19           50.      Further, when Defendant PAEs entered into the agreements described below with

20   Fortress and/or its affiliate Fortress Credit, they understood that the transaction would enable

21   Fortress to aggregate substitute and complementary patents to eliminate competition existing when

22   those patents were held by PAEs that were competing independently with one another and not

23   under common Fortress control. The PAEs received compensation in the form of favorable terms,

24   reflecting the fact that the PAEs were sharing in the supracompetitive royalties Defendants obtain

25   by eliminating competition. Thus, each of the Defendants entered into separate agreements with

26   Fortress with a common objective with Fortress to eliminate competition and reap the rewards

27   from doing so.

28
     Case No. 3:19-cv-07651-EMC                       17                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 18 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          A.      Fortress and the Uniloc Defendants

 2          51.     On December 30, 2014, Fortress Credit entered into a Revenue Sharing and Note

 3   and Warrant Purchase Agreement (“Uniloc-Fortress Revenue Sharing Agreement”) with Uniloc

 4   Luxembourg and Uniloc USA. Under the Uniloc-Fortress Revenue Sharing Agreement, Fortress

 5   provided a loan to Uniloc USA in exchange for a share of future licensing revenue from its patent

 6   portfolio. If Uniloc USA failed to timely make a required payment to Fortress or any other “Event

 7   of Default” occurred, Fortress had the right to accelerate the full payments owed by Uniloc USA.

 8          52.     Fortress also entered into a Patent License Agreement with Uniloc Luxembourg

 9   and Uniloc USA on December 30, 2014.             The License granted Fortress “a non-exclusive,

10   transferrable, sub-licensable, divisible, irrevocable, fully paid-up, royalty-free, and worldwide

11   license to the Licensed Patents, including, but not limited to, the rights to make, have made, market,

12   use, sell, offer for sale, import, export and distribute the inventions disclosed in the Licensed

13   Patents and otherwise exploit the Licensed Patents in any lawful manner in Licensee’s sole and

14   absolute discretion solely for the benefit of the Secured Parties (‘Patent License’), provided that

15   Licensee shall only use the Patent License following an Event of Default.”17

16          53.     Fortress later took steps to control even more directly the assertion of the Uniloc

17   Luxembourg and Uniloc USA patents. On February 23, Fortress formed Uniloc 2017 and Uniloc

18   2017’s parent corporation, CF Uniloc Holdings LLC, in order for Fortress to direct and control the

19   assertion of Uniloc patents. James K. Noble, who was previously Fortress’s Secretary, signed the

20   certificates of formation for both Uniloc 2017 and CF Uniloc Holdings LLC.

21          54.     On May 3, 2018, Uniloc Luxembourg assigned nearly 600 patents to Uniloc 2017

22   pursuant to a March 28, 2018 Asset Purchase Agreement. Constantine Dakolias signed the

23   agreement as President of Uniloc 2017. Mr. Dakolias is also Co-Chief Investment Officer, Credit

24   Funds at Fortress.

25          55.     As one court observed about the various transfers of patents and agreements

26
     17
27     Uniloc USA, Inc. et al. v. Apple Inc., No. 3:18-CV-00360 (N.D. Cal. Feb. 15, 2019) (WHA),
     Dkt. 167-4 (emphasis added).
28
     Case No. 3:19-cv-07651-EMC                       18                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 19 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   between the Uniloc entities: “The Court suspects that Uniloc’s manipulations in allocating rights

 2   to the patents-in-suit to various Uniloc (possibly) shell entities is perhaps designed to insulate

 3   Uniloc Luxembourg from any award of sanctions in the event Uniloc loses this litigation (or some

 4   substantial part thereof).”18

 5           56.     In entering the Uniloc-Fortress Revenue Sharing Agreement and Patent License

 6   Agreement in 2014, Fortress, Uniloc USA, and Uniloc Luxembourg understood that the

 7   agreements would enable aggregation of substitute and complementary patents under Fortress’s

 8   control, and Uniloc USA and Uniloc Luxembourg understood they benefitted by contributing to

 9   Fortress’s scheme, including by sharing in supracompetitive royalties that would be extracted by

10   virtue of eliminating competition. As Fortress, Uniloc USA, and Uniloc Luxembourg understood,

11   the 2018 Asset Purchase Agreement, by which patents were ultimately transferred to Uniloc 2017,

12   further facilitated these objectives. As a result, at least the substitute and complementary patents

13   described in detail below have been aggregated under Fortress’s control.

14           57.     The patents that Uniloc Luxembourg assigned to Uniloc 2017 also included patents

15   claimed to be standard-essential patents (“SEPs”) for cellular standards that originated with

16   Koninklijke Philips Electronics N.V. (“Philips”). Philips had provided a commitment to the

17   European Telecommunications Standards Institute (“ETSI”) to license any of its essential patents

18   on fair, reasonable, and non-discriminatory (“FRAND”) terms and conditions. The patents were

19   subsequently transferred to the PAE Pendragon Wireless in 2012 and then to Uniloc Luxembourg

20   in 2018 before ultimately being transferred to Uniloc 2017 in 2018.

21           B.      Fortress and VLSI

22           58.     Fortress strategized for six months before undertaking the creation of VLSI and

23   causing the transfer of patents to VLSI.19       Among the options Fortress considered was a

24   “Privateering Option” in which the patents would be transferred to a new entity from their prior

25
     18
26      Uniloc 2017 LLC v. Google LLC, No. 2:18-cv-00553 (E.D. Tex. Jul. 1, 2019), subsequently
     transferred as No. 5:20-cv-05346 (N.D. Cal.) (SVK), Dkt. 28 Exhibit V.
     19
27      VSLI Technology LLC v. Intel Corporation et al, No. 5:18-mc-80193 (N.D. Cal. Jan. 1, 2019)
     (NC), Dkt 31.
28
     Case No. 3:19-cv-07651-EMC                      19                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 20 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   owner to carry out enforcement. Another option was the “Corporate Carve Out” in which Fortress

 2   would purchase a division of the former owner along with some of its patents. Ultimately, Fortress

 3   settled on the Privateering Option, to be accomplished through the creation of VLSI to obtain

 4   patents from the former owner and then assert them in litigation. The terms of the arrangement

 5   were spelled out in a Patent Purchase and Cooperation Agreement.

 6          59.     Fortress formed VLSI on June 27, 2016. VLSI’s formation document is signed by

 7   Marc K. Furstein, Fortress’s Managing Director, President of the Credit Funds & Chief Operating

 8   Officer of Credit Funds. Two days after VLSI’s formation, Justin Klein (then Chief Financial

 9   Officer of Fortress’s credit arm) formed CF VLSI Holdings LLC (“VLSI Holdings”). VLSI is a

10   subsidiary of VLSI Holdings. That VLSI ultimately operates at the behest of Fortress is further

11   evidenced by the signature of Eran Zur, Managing Director of Fortress’s Intellectual Property

12   Group and an “authorized signatory” for VLSI, on several documents assigning patents to VLSI.

13          60.     VLSI holds nearly 200 U.S. patents and began receiving them pursuant to an

14   August 16, 2016 assignment. Mr. Zur signed a certain number of the patent assignment agreements

15   on behalf of VLSI. VLSI acquired additional patents from the same prior owner in later tranches,

16   including in April 2017, December 2017, December 2018, and February 2019. In nearly every

17   tranche, VLSI acquired patents that are closely related to patents it had acquired in prior tranches,

18   and that are substitutes and/or complements of patents held by other Defendants, which are also

19   under Fortress’s control, as described in detail below.

20          61.     Neither VLSI nor VLSI Holdings manufactures or sells any products. At least as

21   of June 2019, VLSI had a single employee—its Chief Executive Officer, Michael Stolarski. Mr.

22   Stolarski is an attorney who worked at several law firms before becoming the CEO of VLSI.

23          C.      Fortress, Inventergy, and INVT

24          62.     In May 2013, Inventergy acquired over 180 patents from Huawei Technologies Co.

25   (“Huawei”) claimed to relate to IP Multimedia Subsystem (IMS) and Voice over IP (VoIP).

26   Inventergy acquired the Huawei patents subject to certain ongoing payment obligations to Huawei,

27   including to make a one-time payment when a certain revenue threshold was obtained by licensing

28
     Case No. 3:19-cv-07651-EMC                       20                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 21 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the patents and also to share a certain percentage of the quarterly net revenue earned by licensing

 2   the patents.

 3          63.      In October 2013, Inventergy acquired nearly 500 patents from Panasonic

 4   Corporation (“Panasonic”) claimed to relate to 3G and 4G mobile telecommunications. Inventergy

 5   acquired the Panasonic patents subject to an obligation to share a certain percentage of the

 6   quarterly net revenue earned on the patents with Panasonic, including to make certain guaranteed

 7   payments. Inventergy agreed that if it failed to make the guaranteed payments by a specified date,

 8   Panasonic could charge it late fees and Panasonic may have the right to collect interest and in

 9   certain circumstances to terminate the agreement under which the patents were transferred to

10   Inventergy. As described further below, a number of the Panasonic patents are claimed to be

11   essential to cellular standards and subject to commitments to license them on FRAND terms and

12   conditions.

13          64.      In May 2014, Inventergy acquired approximately 80 patents claimed to be related

14   to IMS and VoIP from Nokia Corporation (“Nokia”). As consideration, Inventergy agreed to make

15   cash payments to Nokia on or before October 1, 2014, June 1, 2015, and June 1, 2016.

16          65.      On October 1, 2014, affiliates of Fortress—DBD Credit Funding, LLC and CF DB

17   EZ LLC—entered a Revenue Sharing and Note Purchase Agreement with Inventergy and its

18   wholly-owned subsidiary, Inventergy, Inc. Through the arrangement, Fortress provided $11

19   million in financing to Inventergy, consisting of $10 million in debt financing and $1 million in

20   sale of stock. As Inventergy informed its shareholders, the Fortress funds were “applied towards

21   the repayment of existing debt obligations and improvement of our capital structure.”

22          66.      In exchange for Fortress’s investment, Inventergy agreed to apply revenues

23   generated from patent monetization to repayment of the investment and, further, to provide

24   Fortress with an additional portion of Inventergy’s licensing revenues. If Inventergy failed to

25   make the required payments, it could default under the agreement. As Inventergy subsequently

26   warned its shareholders: “In the case of a default, Fortress could accelerate our obligations under

27   the Fortress Agreement and exercise their right to foreclose on their security interests, which could

28
     Case No. 3:19-cv-07651-EMC                       21                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 22 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   force us to cease operations.”

 2          67.     Fortress’s backing emboldened Inventergy to aggressively pursue licensing targets,

 3   including through its wholly-owned subsidiary Inventergy, Inc. As Sonus Networks alleged in a

 4   case against Inventergy, Inventergy’s CEO Joe Byers told Sonus in January 2015 that “Fortress[,]

 5   does not settle” in litigation and that if Sonus Networks declined to take a license, it would face

 6   “an IP bloodbath.”

 7          68.     On December 22, 2016, Inventergy entered a Restructuring Agreement to amend

 8   the Revenue Sharing and Note Purchase Agreement. As Inventergy explained the consequences

 9   of the Restructuring Agreement, Inventergy would contribute patents, and “Fortress will have the

10   sole discretion to make any and all decisions relating to [Inventergy’s] patents and patent

11   monetization activities (excluding future acquired patents related to Inventergy Innovations, LLC,

12   a subsidiary of Parent, and related monetization activities) (such patents that are subject to the

13   Restructuring Agreement, the ‘Patents’), including the right to license, sell or sue unauthorized

14   users of the Patents.”20

15          69.     Further, the Restructuring Agreement modified the revenue sharing arrangement to

16   provide that after making certain required payments, including to Nokia, Huawei, and Panasonic,

17   Fortress would receive proceeds “until Fortress has received (x) reimbursement of any amounts

18   advanced by Fortress pursuant to the Restructuring Agreement plus 20% annual interest on such

19   advances plus (y) $30.5 million less any amounts paid to Fortress for the Note Obligations under

20   the Revenue Sharing and Note Purchase Agreement after December 22, 2016” and “after all of the

21   foregoing payment obligations are satisfied, 70% to Fortress and 30% to the Company.”

22   Inventergy announced the Restructuring Agreement as an arrangement “under which Fortress may

23   fund, at its discretion, an enhanced enforcement program to further monetize Inventergy’s 740

24   telecommunications patent assets that the Company previously acquired from Panasonic, Nokia

25

26
     20
        Inventergy Global, Inc., Form 8-K at Item 1.01 (Dec. 29, 2016), available at
27   https://www.sec.gov/Archives/edgar/data/1084752/000114420416141761/v455943_8k.htm (last
     accessed Aug. 4, 2020).
28
     Case No. 3:19-cv-07651-EMC                      22                         AMENDED COMPLAINT
                Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 23 of 134

                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   and Huawei.”21

 2               70.    As a result of the Restructuring Agreement, Inventergy and a Fortress affiliate, CF

 3   INVT Holdings LLC, on April 27, 2017 formed INVT. At least portions of Inventergy’s patent

 4   portfolio were assigned to INVT the same day. Mr. Dakolias, Co-Chief Investment Officer, Credit

 5   Funds at Fortress, is the President of CF INVT Holdings LLC, and signed INVT’s Limited

 6   Liability Company agreement on behalf of INVT and CF INVT Holdings LLC.                      Michele

 7   Moreland, a Director at Fortress, serves as the Licensing Officer of Defendant INVT SPE.

 8               71.    Before it entered the October 2014 Revenue Sharing and Note Purchase Agreement

 9   with Fortress affiliates, Inventergy had already aggregated substitute and complementary patents

10   in the telecommunications space. In entering the October 2014 agreement, as well as the

11   December 2016 Restructuring Agreement, Fortress and Inventergy understood that the agreements

12   would aggregate those substitute and complementary patents with other substitute and

13   complementary patents under Fortress’s control, and Inventergy understood that it benefitted by

14   contributing to Fortress’s scheme, including by sharing in supracompetitive royalties that would

15   be extracted by virtue of eliminating competition. The April 2017 transfer of Inventergy’s patents

16   to INVT facilitated these objectives. As a result, at least the substitute and complementary patents

17   described in detail below have been aggregated under Fortress’s control.

18               D.     Fortress and IXI IP

19               72.    On April 2, 2014, IXI IP was formed in New York. IXI IP is a patent assertion

20   entity that received patents from IXI Mobile (R&D) Ltd. (“IXI R&D”) on June 5, 2014, less than

21   two weeks before filing its first suit against Apple. The same day IXI IP received the transfer, it

22   licensed the patents back to IXI R&D.

23               73.    Also on June 5, 2014, IXI IP assigned a security interest in each of the patents it

24   received from IXI R&D to Fortress Credit. In entering the agreement that gave rise to assignment

25   of a security interest in IXI IP’s patents to Fortress Credit, Fortress (and Fortress Credit) and IXI

26

27
     21
          Id.
28
     Case No. 3:19-cv-07651-EMC                         23                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 24 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   IP understood that the agreement would result in aggregation of substitute and complementary

 2   patents under Fortress’s control (as further detailed below), and IXI IP understood it benefited by

 3   contributing to Fortress’s scheme, including by sharing in supracompetitive royalties that would

 4   be extracted by virtue of eliminating competition.

 5          74.     Three months later, on September 11, 2014, Fortress Credit Co. DBD LLC assigned

 6   its interest to FCO V CLO Transferor LLC, another Fortress subsidiary.

 7          E.      Fortress and Seven Networks

 8          75.     Seven Networks was originally incorporated in Delaware in 2000 as a mobile

 9   messaging company under the name Seven Networks Inc. Seven Networks Inc. subsequently

10   registered to conduct business in Texas in 2005.

11          76.     Fortress was formerly an investor in Seven Networks Inc. Fortress gained control

12   of Seven Networks in 2015, after Seven Networks unsuccessfully attempted to monetize its patent

13   portfolio by offering its patents as well as its entire company for evaluation and sale to a number

14   of entities, including Apple. In July 2015, Fortress converted Seven Networks Inc. to a limited

15   liability company. Seven Network Inc.’s patents passed to Seven Networks at the time of the July

16   2015 corporate conversion, thereby formally bringing additional substitute and complementary

17   patents under Fortress’s control, as described below.

18          77.     Seven Network’s parent is CF SVN LLC, a Delaware company formed on July 2,

19   2015, and a Fortress subsidiary.

20          F.      Fortress and KIP CR P1

21          78.     Crossroads Systems, Inc. (“Crossroads”) is a publicly-traded company that used to

22   be in the business of licensing intellectual property.

23          79.     In July 2013, Crossroads received a loan of up to $10 million from Fortress Credit

24   that was later assigned to another Fortress affiliate, CF DB EZ LLC. As part of the loan agreement,

25   Crossroads assigned 109 granted or pending patents to a partnership, KIP CR P1 LP (“KIP CR

26   P1”), formed by Crossroads and Fortress. The transferred patents were all of Crossroads’ patents

27   with the exception of one patent family (for U.S. Patent No. 5,941,972 (“’972 patent”)). As with

28
     Case No. 3:19-cv-07651-EMC                       24                        AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 25 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Fortress’s other loan deals, Crossroads risked losing its interests in the transferred patents in an

 2   “Event of Default,” including missing a payment to Fortress.

 3             80.    Crossroads was ultimately able to repay the loan to Fortress in October 2015 only

 4   when it made a deal to share revenue from the monetization of the ’972 patent family with another

 5   company. But this arrangement was not enough for Crossroads to stay solvent. In August 2017,

 6   Crossroads announced that it had filed for Chapter 11 bankruptcy in order to restructure its

 7   business and attract new investment.

 8             81.    In the end, Fortress wound up acquiring all of Crossroads’ patents. As part of its

 9   restructuring, Crossroads announced in November 2017 that it had sold its patent portfolio as well

10   as related partnership interests to an “affiliate of Fortress Investment Group” to take over patent

11   monetization efforts.22 That Fortress affiliate was KIP CR P1. Fortress and Crossroads agreed to

12   “share the proceeds from such efforts equally (after deducting expenses and a $1.5 Million

13   monetization hurdle).”23

14   II.       LICENSING AND LITIGATION CAMPAIGNS

15             82.    Consistent with Fortress’s intent, the PAEs it has created or in which it has invested

16   have engaged in prolific patent assertions and litigation campaigns. The practice of serial

17   litigations that Fortress’s PAEs have pursued demonstrate that they have used litigation to impose

18   a crushing burden on their targets, which has been made possible by aggregating substitute patents,

19   rather than obtaining royalties based on their patents’ inventive value. And as discussed below is

20   Section III, it is already apparent that several of these cases involve assertions of substitute patents

21   that have been aggregated under Fortress’s control.

22             A.     The Uniloc Defendants

23             83.    To date, the Uniloc Defendants have targeted Apple in 25 patent cases in the United

24   States:

25

26
     22
        Crossroads Systems press release, Crossroads Systems Sells Patent Portfolio to Affiliate of
27   Fortress Investment Group, Nov. 7, 2017.
     23
        Id.
28
     Case No. 3:19-cv-07651-EMC                        25                           AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 26 of 134

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                  Uniloc USA, Inc. et al v. Apple Inc., No. 2:16-cv-00638 (E.D. Tex.)
 2                  Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex.),
                     subsequently transferred as 3:18-cv-00357 (N.D. Cal.) (LHK)
 3
                    Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00454 (E.D. Tex.),
 4                   subsequently transferred as 5:18-cv-00358 (N.D. Cal.) (WHA) and 18-2094
                     (Fed. Cir.)
 5
                    Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00455 (E.D. Tex.),
 6                   subsequently transferred as 3:18-cv-00359 (N.D. Cal.) (WHA)

 7                  Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00457 (E.D. Tex.),
                     subsequently transferred as 3:18-cv-00360 (N.D. Cal.) (WHA)
 8
                    Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00469 (E.D. Tex.),
 9                   subsequently transferred as 4:18-cv-00361 (N.D. Cal.) (PJH)

10                  Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00470 (E.D. Tex.),
                     subsequently transferred as 4:18-cv-00362 (N.D. Cal.) (PJH)
11
                    Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00522 (E.D. Tex.),
12                   subsequently transferred as 4:18-cv-00364 (N.D. Cal.) (PJH)

13                  Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00534 (E.D. Tex.),
                     subsequently transferred as 3:18-cv-00363 (N.D. Cal.) (WHA)
14
                    Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00535 (E.D. Tex.),
15                   subsequently transferred as 3:18-cv-00572 (N.D. Cal.) (WHA)

16                  Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00571 (E.D. Tex.),
                     subsequently transferred as 3:18-cv-00365 (N.D. Cal.) (WHA)
17
                    Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00708 (E.D. Tex.)
18
                    Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00158 (W.D. Tex.),
19                   subsequently transferred as 4:19-cv-01691 (N.D. Cal.) (JST)

20                  Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00159 (W.D. Tex.),
                     subsequently transferred as 5:19-cv-01692 (N.D. Cal.) (EJD)
21
                    Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00161 (W.D. Tex.),
22                   subsequently transferred as 4:19-cv-01693 (N.D. Cal.) (JST)

23                  Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00163 (W.D. Tex.),
                     subsequently transferred as 4:19-cv-01694 (N.D. Cal.) (JST)
24
                    Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00164 (W.D. Tex.),
25                   subsequently transferred as 5:19-cv-01695 (N.D. Cal.) (LHK)

26                  Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00166 (W.D. Tex.),
                     subsequently transferred as 4:19-cv-01696 (N.D. Cal.) (YGR)
27

28
     Case No. 3:19-cv-07651-EMC                  26                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 27 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                     Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00293 (W.D. Tex.),
                        subsequently transferred as 3:19-cv-01697 (N.D. Cal.) (VC)
 2
                       Uniloc USA, Inc. et al v. Apple Inc., No. 1:18-cv-00296 (W.D. Tex.),
 3                      subsequently dismissed without prejudice

 4                     Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00838 (W.D. Tex.),
                        subsequently refiled as 1:18-cv-00990, and subsequently transferred as 3:19-
 5                      cv-01904 (N.D. Cal.) (WHO)

 6                     Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00851 (W.D. Tex.),
                        subsequently refiled as -18-cv-00989 (W.D. Tex.), and subsequently
 7                      transferred as 3:19-cv-01905 (N.D. Cal.) (JD)

 8                     Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00890 (W.D. Tex.),
                        subsequently refiled as 1-18-cv-00992 (W.D. Tex.), and subsequently
 9                      transferred as 4:19-cv-01949 (N.D. Cal.) (JSW)

10                     Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00907 (W.D. Tex.),
                        subsequently refiled as 1-18-cv-00991 (W.D. Tex.), and subsequently
11                      transferred as 5:19-cv-01929 (N.D. Cal.) (EJD)

12                     Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (W.D. Tex.)
13          84.     The Uniloc Defendants have often filed these cases against Apple in waves, with

14   the apparent aim of heightening the threat to Apple to increase leverage and extract a settlement.

15   For example, in June 2016, Uniloc USA and Uniloc Luxembourg sued Apple on four patents;

16   between April and October 2017, Uniloc USA and Uniloc Luxembourg sued Apple on another 16

17   patents; in February 2018, Uniloc USA and Uniloc Luxembourg sued Apple on another seven

18   patents; in April 2018, Uniloc USA and Uniloc Luxembourg sued Apple on another two patents;

19   and in October 2018, Uniloc 2017 and Uniloc Licensing USA LLC (“Uniloc Licensing USA”)

20   sued Apple on another four patents.

21          85.     Although Apple has been a favored target of the Uniloc Defendants, it has not been

22   the only one. Since its creation in February 2017, Uniloc 2017 has been a plaintiff in more than

23   130 patent infringement suits. Its targets have included the following companies that supply high-

24   tech consumer and enterprise electronic devices or components or software for such devices:

25                     Barnes & Noble, Inc.
26                     BlackBerry Corporation
27                     Cardo Systems, Inc.
28
     Case No. 3:19-cv-07651-EMC                     27                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 28 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                     Cisco Systems, Inc.
 2                     Google LLC (“Google”)
 3                     Hike Ltd.
 4                     Huawei Devices USA
 5                     LG Electronics USA, Inc.
 6                     Samsung Electronics America, Inc.
 7                     Terrano, LLC
 8                     ZTE (USA), Inc.
 9                     Netflix, Inc.
10                     Hulu
11          86.     By targeting a broad number of suppliers of a particular electronics product—e.g.,

12   smartphones—the Uniloc Defendants (as well as the other Defendants) increase the chances that

13   the costs imposed on those suppliers will be internalized and passed along to consumers.

14          87.     As with Apple, the Uniloc Defendants have targeted many of these companies in

15   repeated lawsuits. Google, for example, has been a frequent target. On October 1, 2018, Uniloc

16   2017 and Uniloc Licensing USA filed four separate complaints against Google. Between October

17   31, 2018 and November 1, 2018, Uniloc 2017, Uniloc Licensing, and Uniloc USA filed another

18   10 separate complaints against Google. Later in November, the Uniloc entities dismissed those 14

19   complaints without prejudice and a different set of Uniloc entities—Uniloc 2017 and Uniloc

20   USA—filed 14 new complaints against Google on the same 14 patents asserted in the prior

21   complaints. In December 2018, Uniloc 2017 filed an additional seven complaints against Google,

22   one of which it later dismissed. That amounts to a total of 35 lawsuits against Google by Uniloc

23   entities over three months.

24          88.     The three years so far of the Uniloc Defendants suing Apple has demonstrated

25   Fortress’s scheme to assert endless, meritless litigation, which has been made feasible by the

26   elimination of competition resulting from its patent aggregations. The four patents in the first

27   Uniloc case against Apple have all been found unpatentable by the USPTO. The second Uniloc

28
     Case No. 3:19-cv-07651-EMC                     28                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 29 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   case against Apple revealed how little pre-suit diligence is taken before suing, when after suing,

 2   Uniloc Luxembourg voluntarily dismissed one of the three asserted patents and admitted that the

 3   “Patent is probably commercially worthless.”24 It is no surprise that one judge described Uniloc

 4   USA’s infringement theories in a case as “bogus and conclusory.”25 The examples below

 5   demonstrate the flaws in the Uniloc Defendants’ patents, including patents that have been found

 6   invalid in multiple ways by multiple adjudicators.

 7          89.     In one example of a Uniloc Defendant asserting invalid patents, Uniloc USA sued

 8   eight companies, including Apple, on a patent that two courts have found invalid and on which the

 9   PTAB has initiated an inter partes review. Uniloc USA asserted U.S. Patent No. 6,993,049 (the

10   “’049 patent”), titled “Communication System,” in the following cases:

11                     Uniloc USA, Inc. v. Apple Inc., No. 1:18-cv-00164 (W.D. Tex.), subsequently
                        transferred as 5:19-cv-01695 (N.D. Cal.) (LHK)
12
                       Uniloc USA, Inc. v. Samsung Electronics America, Inc., No. 2:18-cv-00040
13                      (E.D. Tex.)

14                     Uniloc USA, Inc. v. Logitech, Inc., No. 5:18-cv-01304 (N.D. Cal.) (LHK)
15                     Uniloc USA, Inc. v. LG Electronics USA, Inc., No. 3:18-cv-00559 (N.D. Tex.),
                        subsequently transferred as 5:18-cv-06738 (N.D. Cal.) (LHK)
16
                       Uniloc USA, Inc. v. Huawei Device USA, Inc., No. 2:18-cv-00074 (E.D. Tex.)
17
                       Uniloc USA, Inc. v. ZTE (USA), Inc., No. 2:18-cv-00307 (E.D. Tex.),
18                      subsequently transferred as 3:18-cv-02839 (N.D. Tex.)

19                     Uniloc USA, Inc. v. Blackberry Corp., No. 3:18-cv-01885 (N.D. Tex.)
20                     Uniloc USA, Inc. v. Microsoft Corp., No. 8:18-cv-01279 (C.D. Cal.)
21          90.     On April 5, 2019, a court in the Eastern District of Texas held that there were

22   multiple bases to conclude that asserted claims 1 and 8 of the ’049 patent are indefinite.26 On July

23   2, 2019, Uniloc USA, Uniloc Luxembourg, and Uniloc 2017 jointly filed with defendants Huawei

24
     24
25      Patent Owner Preliminary Response to Petition, Unified Patents Inc. v. Uniloc Luxembourg,
     S.A., IPR2017-01850, Paper No. 6 (PTAB Nov. 30, 2017).
     25
26      Transcript of Proceedings, Uniloc USA, Inc. v. Apple Inc., No. 3:18-cv-00359 (N.D. Cal. June
     28, 2018) (WHA).
     26
27      Claim Construction Memorandum and Order, Uniloc USA, Inc. v. Samsung Elecs. America, Inc.,
     Nos. 2:18-cv-00040, 2:18-cv-00074 (E.D. Tex. Apr. 5, 2019).
28
     Case No. 3:19-cv-07651-EMC                      29                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 30 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Device USA, Inc. and Huawei Device Co. Ltd a Joint Motion to Dismiss with Prejudice, in which

 2   dismissal of the Uniloc Defendants’ claims was sought to be “conditioned on the Court’s vacating

 3   the Claim Construction Memorandum Opinion and Order . . . entered April 5, 2019.”27 By seeking

 4   to dismiss without prejudice, the Uniloc Defendants attempted to avoid having final judgment

 5   entered finding the ’049 patent invalid, allowing the Uniloc Defendants to continue to pursue

 6   baseless claims using that patent. The court denied the Uniloc Defendants’ ploy, ordering on July

 7   9, 2019 that the parties were to file a “new motion to dismiss that is not conditioned upon the Court

 8   vacating the Claim Construction Memorandum Opinion and Order.”28

 9          91.     Finally, on July 22, 2019, the PTAB instituted an inter partes review of the ’049

10   patent, concluding that Apple’s “Petition establishes a reasonable likelihood that [Apple] would

11   prevail in showing claims 11 and 12 [of the ’049 patent] are unpatentable” as obvious in light of

12   multiple prior art references.29 In its Final Written Decision, the PTAB found all challenged claims

13   to be unpatentable.30

14          92.     The ’049 patent is far from the only invalid patent the Uniloc Defendants assert in

15   litigation. For example, the Uniloc Defendants have asserted U.S. Patent Nos. 6,868,079 (“the

16   ’079 patent”), 7,020,106 (“the ’106 patent”), 7,020,252 (“the ’252 patent”), and 7,167,487 (“the

17   ’487 patent”) in at least forty-one litigations, including in those against Apple.

18          93.     Following the Uniloc Defendants’ lawsuits against Apple based on the ’079, ’106,

19   ’252, and ’487 patents, Apple petitioned for inter partes review of the relevant patent at-issue. In

20   nearly every instance, the PTAB instituted review and found all challenged claims to be

21   unpatentable: The PTAB concluded that all challenged claims of the ’487 patent31 and the ’079

22

23
     27
24      Joint Motion to Dismiss, Uniloc USA, Inc. et al v. Huawei Device USA, Inc. et al, No. 2:18-cv-
     00074 (E.D. Tex. Jul. 2. 2019), Dkt 58.
     28
25      Order Denying Motion to Dismiss, Uniloc USA, Inc. et al v. Huawei Device USA, Inc. et al, No.
     2:18-cv-00074 (E.D. Tex. Jul. 9. 2019), Dkt 59.
     29
26      Apple Inc. v. Uniloc 2017 LLC, No. IPR2019-00251, Paper No. 7 (PTAB July 22, 2019).
     30
        Apple Inc. v. Uniloc 2017 LLC, No. IPR2019-00251, Paper No. 22 (PTAB July 20, 2020).
     31
27      See Apple Inc. v. Uniloc 2017 LLC, IPR2019-00252, Paper No. 28 (PTAB May 19, 2020); Apple
     Inc. v. Uniloc 2017 LLC, IPR2019-00222, Paper No. 28 (PTAB May 19, 2020).
28
     Case No. 3:19-cv-07651-EMC                       30                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 31 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patent32 are unpatentable and that three of the four challenged claims of the ’106 patent33 are

 2   unpatentable, and it has instituted inter partes review of the challenged claim of the ’252 patent.34

 3          94.     The Uniloc Defendants have also asserted claims without regard to the merits of

 4   their infringement allegations. For example, in Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00470

 5   (E.D. Tex.), subsequently transferred as 4:18-cv-00362 (N.D. Cal.) (PJH), Uniloc USA and Uniloc

 6   Luxembourg asserted that Apple’s iPhones, iPads, and Watches infringe U.S. Patent No. 7,690,556

 7   (the “’556 patent”). The ’556 patent claims a “step counter system,” which comprises “an

 8   accelerometer to detect motion of a user, a step calculation logic to utilize the motion detected by

 9   the accelerometer to detect and count steps, and an incline logic to calculate an incline of a surface

10   on which the user moved.” The complaint accused Apple’s products “that incorporate hardware

11   (such as an accelerometer, inclinometer, altimeter and/or barometer) and software (such as the

12   Health app in iOS 8.0.x, iOS 9.0.x, iOS 10.0.x and watchOS versions) that are capable of

13   calculating the number of steps taken (e.g., ‘Steps’) and distance covered (e.g., ‘Walking +

14   Running Distance’) by a user as well as the user’s change in elevation (e.g., ‘Flights Climbed’).”

15   But Apple’s products do not use an accelerometer to determine elevation change or incline.

16   Indeed, an analysis of the ’556 patent commissioned by its former owner, Fullpower Technologies,

17   Inc. (Fullpower), observed that accelerometers in current fitness trackers, including those in Apple

18   products, “do not monitor how much the foot is going up and how much is coming down,” as

19   required by the claims. Instead, as the Fullpower analysis noted, the incline measurements in the

20   tracking devices “com[e] from the barometer/altimeter instead of the accelerometer.”35 Apple

21   obtained this analysis through third-party discovery from Fullpower. Uniloc USA and Uniloc

22
     32
23      See Apple Inc. v. Uniloc 2017 LLC, IPR2019-00510, Paper No. 21 (PTAB July 22, 2020). Apple
     withdrew its challenge to claim 18 of the ’079 patent after PTAB instituted inter partes review.
24   See id. at 2.
     33
        See Apple Inc. v. Uniloc 2017 LLC, IPR2019-00219, Paper No. 24 (PTAB Apr. 13, 2020). In
25   response to a separate petition from Apple to review claims 15, 17, and 18 of the ’106 patent—
     claims that the PTAB found unpatentable in IPR2019-00219 based on different unpatentability
26   grounds—the PTAB denied instituting inter partes review. See Apple Inc. v. Uniloc 2017 LLC,
     IPR2019-00220, Paper No. 10 (PTAB May 9, 2019).
     34
27      See Apple Inc. v. Uniloc 2017 LLC, IPR2019-01667, Paper No. 7 (PTAB Apr. 21, 2020).
     35
        Uniloc USA, Inc. v. Apple Inc., 4:18-cv-00362 (N.D. Cal. Mar. 14, 2018) (PJH), Dkt. 120-2.
28
     Case No. 3:19-cv-07651-EMC                       31                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 32 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Luxembourg refused to reveal to Apple whether it knew of the analysis performed for Fullpower

 2   before filing suit. Uniloc USA and Uniloc Luxembourg either ignored this information or was

 3   willfully blind to it before bringing a meritless case against Apple.

 4           95.    Beyond the ’556 patent being not infringed, nearly every claim was found invalid

 5   as indefinite in Uniloc USA, Uniloc Luxembourg’s case against Samsung Electronics Co., Ltd.

 6   and Samsung Electronics America, Inc. (“Samsung”).36 The Uniloc Defendants litigated the case

 7   against Samsung all the way until the days leading up trial, when it voluntarily dismissed the case.

 8           96.    Notwithstanding the weakness of its claim on the ’556 patent, Uniloc USA and

 9   Uniloc Luxembourg have disclosed that they believe they are entitled to damages of between $1.41

10   and $2.75 per Apple product, for total damages in the range of $375 to $732 million. The apparent

11   precision of the per-unit damages request is a facade; Uniloc USA and Uniloc Luxembourg simply

12   adopted the amounts that Apple sought from Samsung in litigation for Apple’s patents. Uniloc

13   USA and Uniloc Luxembourg have adopted this approach to damages in multiple cases against

14   Apple in complete disregard for the technology claimed in the asserted patents. In another three

15   cases filed by the Uniloc Defendants, they allege they are entitled to damages of $2 per Apple

16   product. Based on these demands, the Uniloc Defendants have suggested that they are entitled to

17   between $4.3 and $6.8 billion in damages from just seven of its 25 cases against Apple:

18    Case                         Patent                           Per Unit            Damages
                                                                    Damages
19
      Uniloc USA, Inc. v.          8,239,852: “Remote Update        $1.41 - $2.75       $756,709,869 -
20    Apple Inc., No. 5:18-cv-     of Computers Based on                                $1,475,852,582
      00357 (N.D. Cal.) (LHK)      Physical Device
21                                 Recognition”
22
                                   9,414,199: “Predictive           $1.41 - $2.75       $186,200,370 -
23                                 Delivery of Information                              $363,156,750
                                   Based on Device History”
24

25

26
     36
      Claim Construction Memorandum & Order, Uniloc USA, Inc., v. Samsung Elecs. America, Inc.,
27   No. 2:17-cv-651 (E.D. Tex. Oct. 24, 2018), Dkt. 77. The complaint was originally filed by Uniloc
     USA and Uniloc Luxembourg and Uniloc 2017 later joined.
28
     Case No. 3:19-cv-07651-EMC                       32                            AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 33 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1    Case                         Patent                        Per Unit            Damages
                                                                 Damages
 2
      Uniloc USA, Inc. v.          8,872,646: “Method and        $1.41 - $2.75       $166,933,405 -
 3    Apple Inc., No. 4:18-cv-     System for Waking Up a                            $325,579,336
      00361 (N.D. Cal.) (PJH)      Device Due to Motion”
 4

 5    Uniloc USA, Inc. v.          7,690,556: “Step Counter      $1.41 - $2.75       $375,273,911 -
      Apple Inc., No. 4:18-cv-     Accounting for Incline”                           $731,917,202
 6    00362 (N.D. Cal.) (PJH)
 7
      Uniloc USA, Inc. v.          7,653,508: “Human Activity    $1.41 - $2.75       $375,273,911 -
 8    Apple Inc., No. 4:18-cv-     Monitoring Device”                                $731,917,202
      00364 (N.D. Cal.) (PJH)
 9
                                   7,881,902: “Human Activity    $1.41 - $2.75       $375,273,911 -
10                                 Monitoring Device”                                $731,917,202
11                                 8,712,723: “Human Activity    $1.41 - $2.75       $375,273,911 -
                                   Monitoring Device”                                $731,917,202
12
      Uniloc USA, Inc. et al. v.
13                                 7,587,207: “Data Delivery
      Apple Inc., 5:19-cv-                                       $2.00               $1,100,000,000
                                   through Beacons”
      01692 (N.D. Cal.) (EJD)
14    Uniloc 2017 LLC v.           7,136,999: “Method and
      Apple Inc., 3:19-cv-
15                                 System for Electronic Device $2.00                $162,240,69237
      01904 (N.D. Cal.)            Authentication”
      (WHO)
16    Uniloc 2017 LLC v.           7,020,252: “Group Audio
      Apple Inc., 5:19-cv-                                       $2.00               $489,607,520
17                                 Message Board”
      01929 (N.D. Cal.) (EJD)
      Total                                                       $4,362,787,500 - $6,844,105,688
18

19
             97.    Information to evaluate these damages demands, as well as even basic information
20
     like how many patents Uniloc has acquired, has been kept obscured. The Federal Circuit remarked
21
     as much on July 9, 2020, when it found that sealing requests filed by Uniloc were “grossly
22
     excessive” and Uniloc’s “flouting of Local Rule 79-5 particularly flagrant.”38 Another court
23

24
     37
25      On April 28, 2020, Uniloc 2017 submitted Corrected Supplemental Damages Contentions, in
     which it moved the date on which the claimed damages began to accrue approximately six years
26   earlier and eliminated the total damages figure based on the incorrect date. As a result, the
     $162,240,692 total likely understates Uniloc 2017’s damages figure for infringement of the ’999
27   patent.
     38
        Uniloc 2017 LLC v. Apple Inc., No. 19-1922, at 13 (Fed. Cir. July 9, 2020).
28
     Case No. 3:19-cv-07651-EMC                    33                            AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 34 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   recently found good cause to unseal information originally redacted by Uniloc regarding the

 2   number of patents transferred from prior owners.39 Uniloc has even gone so far as to obscure the

 3   specific patents it owns. For example, it recorded a version of a patent assignment agreement with

 4   the US Patent & Trademark Office that, compared to produced versions of the exact same

 5   agreement, omit a specific patent later asserted against Apple—specifically, obscuring ownership

 6   of U.S. Patent No. 8,872,646 and its foreign counterparts.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     Disclosures also have inconsistently listed the corporate relationships amongst the entities,
21
     including listing Uniloc USA, Inc. as “wholly owned by Uniloc USA Holdings LLC” in this case
22
     (Dkt. 176) (June 10, 2020), while elsewhere listing in other operative pleadings Uniloc USA, Inc.’s
23
     parent as Uniloc Corporation Pty Ltd.40
24
               98.    As the number of times that the Uniloc Defendants’ cases against Apple have been
25
     transferred out of Texas—shown in the list above in paragraph 83—makes clear, the Uniloc
26
     39
27        Uniloc USA, Inc. v. Apple Inc., No. 5:19-cv-01692-EJD, Dkt. 142 (N.D. Cal. July 31, 2020).
     40
          No. 19-1922, Dkt. 4 (Fed. Cir. June 7, 2019).
28
     Case No. 3:19-cv-07651-EMC                       34                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 35 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Defendants have time and again sought to impose the additional burden on Apple of litigating in

 2   an inconvenient forum. Uniloc Defendants have gone so far as to misrepresent facts about its

 3   connections to Texas and lack of connections to California in an effort to fend off Apple’s requests

 4   to have cases transferred to this District. In Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00258

 5   (E.D. Tex.), the court detailed a series of deceptive statements made by Uniloc USA and Uniloc

 6   Luxembourg, concluding that such “contradictory representations [are] troubling, particularly

 7   because they are not isolated exceptions.” For example, Uniloc USA and Uniloc Luxembourg

 8   made repeated misrepresentations about their lack of connection to California41:

 9                  Mr. Burdick, Uniloc’s only party witness residing within the Eastern
                    District of Texas, does not spend the majority of his time in the
10                  Plano office. (Dkt. No. 60-2, Ex. B at 2.) Mr. Burdick spends
                    equally as much time in Plano, as he does in Boise, Idaho and in
11                  southern California. (Id.) In addition, Mr. Etchegoyen [the CEO of
                    Uniloc Luxembourg] spends about twenty percent of his time in
12                  either Newport Beach or Irvine, California and owns a residence in
                    Newport Beach, which he uses when he “is doing business in
13                  Orange County.” (Id.; Dkt. No. 60-1, Ex. A at 160:15–16.) Both
                    Mr. Burdick and Mr. Etchegoyen have held around one hundred
14                  “top-level strategy meetings” in southern California, for Uniloc
                    business purposes. (Dkt. No. 60-1, Ex. A at 54:2–55:11.) Mr.
15                  Etchegoyen separately travels to southern California every month to
                    meet with Mr. Turner, Uniloc Luxembourg S.A.’s CFO. (Dkt. No.
16                  60-1, Ex. A at 47:18–25.) All of these facts fly in the face of
                    Uniloc’s prior representations: that Uniloc had only one full-time
17                  employee, Tanya Kiatkulpiboone, working at its office in Irvine,
                    California as of April 2017 (Dkt. No. 30-7, Burdick Decl. ¶ 10); that
18                  Mr. Etchegoyen has lived in Hawaii since well before the filing date
                    of the Complaint and does not maintain a residence in California
19                  (Dkt. No. 30 at 12); and that Mr. Burdick does not work in California
                    (Dkt. No. 43 at 2 n.3 [(]“Apple also repeats its erroneous assertion
20                  that Uniloc’s IP counsel lives and works in California.”); and that
                    Apple “attempts to exaggerate Uniloc’s ties to California” (Dkt. No.
21                  30 at 1–2).

22          99.     As non-practicing entities, the Uniloc Defendants cannot credibly seek injunctions

23   in U.S. litigation under the Supreme Court’s decision in eBay Inc. v. MercExchange, LLC, 547

24   U.S. 388 (2006), but they do not face the same limitations in Europe where injunctions may be

25   automatically granted if infringement is found. Accordingly, Uniloc Luxembourg has sought to

26
     41
27     Memorandum Order and Opinion at 16-17, Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00258
     (E.D. Tex. Dec. 22, 2017).
28
     Case No. 3:19-cv-07651-EMC                      35                          AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 36 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   enjoin Apple in litigation in Germany as leverage to coerce Apple to accept unreasonable licensing

 2   terms—including for its U.S. patents—or face the risk of having its business shut down. In Uniloc

 3   Luxembourg’s first case to proceed to trial against Apple, in Germany, it was Fortress employees

 4   who attended and consulted during the trial with outside counsel for Uniloc Luxembourg. As with

 5   the rest of its cases against Apple to date, the court found the allegation meritless, here based on

 6   Apple not infringing the patent, and dismissed the case (a decision that Uniloc Luxembourg has

 7   appealed).

 8             B.      VLSI

 9             100.    On October 2, 2017, VLSI filed a suit against Intel in the Northern District of

10   California, asserting eight patents against virtually every one of Intel’s microprocessors ever sold

11   since 2011 (the “VLSI California Action”).42 Despite VLSI’s aggressive litigation strategy in that

12   case, it suffered numerous setbacks, including losing various discovery- and damages-related

13   disputes. After the PTAB instituted inter partes review proceedings to evaluate the patentability

14   of the claims in six of the asserted patents, the parties stipulated to a stay of the Northern District

15   of California case in March 2019.

16             101.    Apparently unhappy with the setbacks it was encountering in the Northern District

17   of California, VLSI also set its sights on Delaware. On June 28, 2018, VLSI filed suit in the

18   District of Delaware asserting five different patents against many of the same products accused in

19   the VLSI California Action (the “VLSI Delaware Action”).43 Since its filing, the VLSI Delaware

20   Action has imposed substantial burdens on Intel: the parties have engaged in extensive discovery,

21   with Intel having produced over a million pages of documents related to the accused products and

22   2.5 TB of source code, and thousands of pages of noninfringement and invalidity contentions.

23             102.    On March 1, 2019—the same day that VLSI agreed to stay the VLSI California

24   Action—VLSI filed yet another suit in the District of Delaware, asserting six new patents against

25

26
     42
27        VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal. Oct. 2, 2017) (BLF).
     43
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del. June 20, 2018).
28
     Case No. 3:19-cv-07651-EMC                        36                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 37 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   many of the same products at issue in the previous cases.44

 2          103.    Evidently concerned that the VLSI Delaware Action and second suit in Delaware

 3   might be consolidated, VLSI again abandoned its litigation in hopes of obtaining a favorable

 4   outcome elsewhere. On April 11, 2019, just hours after Intel filed its reply brief in support of its

 5   motion to consolidate—and without any warning—VLSI voluntarily dismissed the second suit in

 6   Delaware and, that same day, filed three suits in the Western District of Texas (the “VLSI Texas

 7   Actions”),45 asserting the same six patents at issue in second Delaware suit, as well as two

 8   additional patents.

 9          104.    VLSI claims up to $7.1 billion in connection with eight patents in the VLSI

10   California Action and multiple billions of dollars in damages in the VLSI Delaware Action. These

11   inflated numbers are a product of transferring the patents to VLSI and employing them in

12   Fortress’s unlawful aggregation scheme, including the fact that VLSI does not invent, produce, or

13   sell any products. For example, before VLSI acquired certain of the patents asserted against Intel

14   in the Delaware I Action,

15

16

17          105.    VLSI, at Fortress’s direction, can and does take advantage of the fact that it

18   produces nothing at all and therefore has no desire or need for dispute resolution. Because VLSI’s

19   litigation costs and risks are trivial in comparison with those of the product companies it sues, it

20   can afford to bring these types of serial suits based on weak or low-value patents under the theory

21   that even a modest settlement for supracompetitive royalties will be profitable.

22          106.    As a non-practicing entity, VLSI cannot credibly seek injunctions in U.S. litigation

23   under the Supreme Court’s decision in eBay Inc. v. MercExchange, LLC, 547 U.S. 388

24   (2006). Faced with this problem, VLSI is seeking to enjoin Intel in multiple litigations in China,

25
     44
26      VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00426 (D. Del. Mar. 1, 2019).
     45
        VLSI Tech. LLC v. Intel Corp., No. 6:19-cv-00254 (W.D. Tex. Apr. 11, 2019); VLSI Tech. LLC
27   v. Intel Corp., No. 6:19-cv-00255 (W.D. Tex. Apr. 11, 2019); VLSI Tech. LLC v. Intel Corp., No.
     6:19-cv-00256 (W.D. Tex. Apr. 11, 2019).
28
     Case No. 3:19-cv-07651-EMC                      37                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 38 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   as leverage to coerce Intel to accept unreasonable licensing terms—including for its U.S. patents—

 2   or face the risk of having its business shut down.

 3          C.       INVT

 4          107.

 5

 6                                                                            Following that offer, Apple

 7   and Inventergy engaged in licensing negotiations.

 8          108.     INVT sued Apple and HTC in May 2017 in the District of New Jersey. INVT has

 9   asserted eight SEPs that it claims are essential to cellular standards and are subject to FRAND

10   commitments. On August 29, 2017, INVT filed suit against ZTE Corporation (“ZTE”), in which

11   it has asserted the same eight patents.

12          109.

13

14

15               Apple nonetheless informed INVT in July 2018 that it remained willing to negotiate and

16   asked INVT to identify the specific patents it was seeking to license.

17          110.     Before responding to Apple’s request and apparently dissatisfied with the pressure

18   it could exert through district court litigation alone, on September 14, 2018, INVT asserted five of

19   the patents from the District of New Jersey action against Apple, HTC, and ZTE in the

20   International Trade Commission seeking an order excluding the accused products from

21   importation into the United States.

22          111.     The International Trade Commission delegated to the Administrative Law Judge

23   overseeing the litigation the responsibility to assess the implications for the public interest of INVT

24   seeking an exclusion order on FRAND-committed patents. An evidentiary hearing in the case was

25   held in September 2019. In the February 2020 Initial Determination, the Administrative Law

26   Judge found that: “INVT failed to prove that claim 4 of the [7,206,587] patent and claims 3 and 4

27   of the [6,760,590] patent are essential to the 3G and LTE standards” and that “INVT failed to

28
     Case No. 3:19-cv-07651-EMC                        38                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 39 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   prove that independent claim 1 of the [7,848,439] patent is essential to the LTE standard.”46 The

 2   Commission upheld this decision.

 3          D.      IXI IP

 4          112.    IXI R&D and IXI IP (collectively, “IXI”) brought suit, in the Southern District of

 5   New York, against Samsung and BlackBerry Limited and BlackBerry Corporation (“BlackBerry”)

 6   on June 17, 2014 and June 18, 2014 respectively, on the same set of four patents in each case. IXI

 7   voluntarily dismissed without prejudice their complaint against BlackBerry on February 5, 2019.

 8          113.    IXI also sued Apple on the same patents on October 2, 2014 in the Southern District

 9   of New York. On May 11, 2015, IXI and Apple jointly stipulated to dismiss with prejudice one

10   of the patent claims at issue in the case.

11          114.    On December 21, 2016, the PTAB found unpatentable every asserted claim of one

12   of the remaining patents-in-suit in inter partes review proceedings.47 While the PTAB’s decision

13   was on appeal, IXI filed an ex parte reexamination of the patent. The patent issued from

14   reexamination with one amended claim and 68 new claims. U.S. Patent No. 7,039,033 (requested

15   Mar. 24, 2017) (issued Feb. 1, 2018). IXI obtained the reexamined claims by adding trivial

16   additional limitations—like a “speaker,” a “microphone,” and a “touchscreen”—that make the new

17   claims no more novel than the canceled claims. Due to the triviality of their additional limitations,

18   the reexamined claims are currently under review in a second reexamination proceeding. On July

19   29, 2020, the USPTO issued an action in the second reexamination proceeding rejecting all 68

20   claims as invalid on numerous prior art grounds.48

21          115.    Similarly, on December 21, 2016, the PTAB found unpatentable all but one of the

22   asserted claims of another asserted patent, U.S. Patent No. 7,295,532 (the “’532 patent”).49 The

23   USPTO thereafter instituted a reexamination of the ’532 patent challenging, among other claims,

24

25
     46
        In the Matter of Certain LTE- and 3G-Complaint Cellular Communications Devices, Inv. No.
26   337-TA-1138, Paper No. 63 (ITC Feb. 18, 2020) (capital letters removed).
     47
        See Samsung Elecs. v. IXI IP, LLC, IPR2015-01444, Paper No. 27 (PTAB Dec. 21, 2016).
     48
27      Office Action (mailed July 27, 2020).
     49
        See Samsung Elecs. v. IXI IP, LLC, IPR2015-01443, Paper No. 27 (PTAB Dec. 21, 2016).
28
     Case No. 3:19-cv-07651-EMC                       39                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 40 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the sole originally-asserted claim that was not instituted as part of the inter partes review. In the

 2   subsequent ex parte reexamination proceedings, all challenged claims, including the lone

 3   remaining originally-asserted claim, were rejected.50 In response, IXI sought to add numerous

 4   new claims and argue for patentability of the challenged claims. IXI eventually disclaimed its

 5   originally-asserted claim, and the patent issued from reexamination with one amended claim and

 6   fifteen new claims. U.S. Patent No. 7,295,532 (requested Apr. 3, 2018) (issued Jun. 17, 2020).

 7          116.    In 2019, IXI subsequently moved to amend its infringement contentions in the

 8   litigation against Apple to assert certain unspecified newly-issued claims of the ’033 patent and

 9   additional unspecified claims of the ’532 patent that had not yet even been allowed by the

10   USPTO.51 IXI thereby sought to restart the litigation that it comprehensively lost five years after

11   the complaint was filed. Apple opposed IXI’s motion, arguing that IXI’s attempt to insert

12   reexamined claims into the litigation should be barred by res judicata.52 The court denied IXI’s

13   motion to amend its infringement contentions, but it did not decide whether res judicata bars IXI

14   from asserting its reexamined claims against Apple. Apple and Samsung subsequently filed

15   complaints seeking a declaratory judgment that res judicata bars IXI from asserting the reexamined

16   claims and, in the alternative, that the reexamined claims are not infringed and are invalid.

17          117.    Apple also filed inter partes review petitions on the reexamined claims of the ’033

18   patent in 2018, but the PTAB denied institution because—even though the new claims did not

19   exist during the year after the complaint was filed—the PTAB concluded that the petitions were

20   time-barred.53 IXI thus attempts to immunize its patent from inter partes review challenge.

21          E.      Seven Networks

22          118.    In May 2017, Seven Networks sued ZTE and Samsung in the Eastern District of

23   Texas on the same set of seven patents in both cases and also asserted those patents plus three

24

25
     50
        Office Action (mailed Sept. 25, 2018).
     51
26      IXI Mobile (R&D) Ltd. v. Apple Inc., No. 4:15-cv-3755 (N.D. Cal. Mar. 7, 2019) (HSG), Dkt.
     157.
     52
27      Id. Dkt. 164.
     53
        Apple Inc., v. IXI IP, LLC, IPR2019-00124, Paper No. 13 (PTAB Jun. 3, 2019).
28
     Case No. 3:19-cv-07651-EMC                       40                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 41 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   others against Google. Seven Networks voluntarily dismissed its case against ZTE a month later

 2   before refiling the same patents. In November 2018, Seven Networks asserted another group of

 3   six patents against Samsung and Google.

 4           119.    Seven Networks eventually obtained settlements with ZTE, Samsung, and

 5   Google.54

 6           120.    Seven Networks sued Apple on April 10, 2019 in the Eastern District of Texas,

 7   asserting sixteen patents against Apple related to a wide range of Apple products and services. Per

 8   the complaint, Seven Networks is listed as the “assignee of all rights, title, and interest in” for each

 9   of the sixteen patents-in-suit.

10           F.      KIP CR P1

11           121.    Since receiving a loan from Fortress Credit in 2013, Crossroads has asserted eight

12   separate patent actions in the Western District of Texas against Dot Hill Systems Corp.; Oracle

13   Corporation; Huawei Technologies Co., Ltd.; Huawei Enterprise USA, Inc.; Huawei Technologies

14   USA, Inc.; Cisco Systems, Inc.; NetApp, Inc.; and Quantum Corporation claiming infringement

15   of some combination of U.S. Patent Nos. 6,425,035 (the “’035 patent”), 7,051,147 (the “’147

16   patent”), 7,934,041 (the “’041 patent”), and 7,987,311 (the “’311 patent”).               Specifically,

17   Crossroads alleged in each of the eight actions that the ’035 patent was infringed, and in seven of

18   the actions that the ’041 patent was infringed.

19           122.    In Final Written Decisions dated January 29, 2016 and March 17, 2016, the PTAB

20   found in inter partes review proceedings all asserted claims of the asserted ’035 and ’041 patents

21   were invalid. The U.S. Court of Appeals for the Federal Circuit affirmed that decision on June 6,

22   2017.

23           123.    Fortress and KIP CR P1 agreed to step into the place of Crossroads in these

24   litigations notwithstanding the PTAB and Federal Circuit findings. Fortress’s subsequent writs of

25
     54
26     Seven Networks, LLC v. ZTE (USA) Inc., No. 3:17-cv-1495 (N.D. Tex. Aug. 14, 2019), Dkt.
     318; Seven Networks, LLC v. Samsung Elecs. Co., Ltd., No. 2:17-cv-441 (E.D. Tex. Dec. 28, 2018),
27   Dkt. 67; Seven Networks, LLC v. Google LLC, No. 2:17-cv-442 (E.D. Tex. Jan. 20, 2019), Dkt.
     608.
28
     Case No. 3:19-cv-07651-EMC                        41                           AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 42 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   certiorari to the Supreme Court challenging the constitutionality of the PTAB’s inter partes review

 2   process were denied on April 30, 2018. Each of these actions was ultimately dismissed.

 3   III.    SPECIFIC EXAMPLES OF ELIMINATION OF COMPETITION ENABLING
             EXTRACTION OF SUPRACOMPETITIVE ROYALTIES
 4
             124.    Fortress obfuscates the patent aggregation scheme that it accomplishes in concert
 5
     with Defendant PAEs by using a web of entities to assemble and assert substitute and
 6
     complementary patents in certain technological areas. That structure hides the full extent of the
 7
     patent aggregation carried out by Fortress and Defendant PAEs and accentuates the
 8
     anticompetitive effects of Fortress’s patent aggregation scheme. The following chart shows the
 9
     relationships between Fortress, Defendant PAEs, and other Fortress-controlled entities that
10
     Fortress employs to increase its market power:
11

12

13

14

15

16

17

18

19

20

21           125.    Despite Defendants’ obfuscation and prior to discovery, Apple and Intel have

22   determined that, through the agreements between Fortress and the various PAE Defendants and

23   patent transactions discussed above, Defendants have aggregated under Fortress’s control at least

24   the substitute patents in certain technology areas relevant to electronic devices and components or

25   software therein and processes used to manufacture them discussed below. Defendants have then

26   taken advantage of the market power or enhanced market power they have obtained from

27   eliminating competition to extract supracompetitive royalties from many target product suppliers.

28
     Case No. 3:19-cv-07651-EMC                       42                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 43 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          126.      To be clear, the specific markets discussed below are defined by the function that

 2   competing technologies contained therein perform, not by the particular type of device in which

 3   that function is incorporated.55

 4          A.        Network-based Voice Messaging

 5          127.      As one example, Fortress, the Uniloc Defendants, Seven Networks, and INVT have

 6   aggregated patents relating to network-based voice messaging. Network-based voice messaging

 7   allows for multiple recipients to access the same voice message. This is a common feature that

 8   many electronic devices, such as smartphones, incorporate, and there is no close substitute for the

 9   functionality.

10          128.      Defendants have aggregated patents in an antitrust market for patents purporting to

11   cover network-based voice messaging capabilities, the “Network-based Voice Messaging Patents

12   Market.”56 The Network-based Voice Messaging Patents Market constitutes a relevant antitrust

13   market where Fortress (either directly through its PAE subsidiaries or by acting in concert with

14   the PAEs in which it invests) and other holders of patents claimed to read on electronic devices

15   that support network-based voice messaging compete with one another to license patents to

16   suppliers of such devices and supporting software.

17          129.      Among the substitute patents Defendants have aggregated in the Network-based

18   Voice Messaging Patents Market are U.S. Patent No. 7,020,252, U.S. Patent No. 7,535,890, U.S.

19   Patent No. 8,243,723, U.S. Patent No. 8,724,622, U.S. Patent No. 8,995,433, and U.S. Patent No.

20   7,920,579, all of which purport to cover alternative techniques to enable multiple recipients to

21   access a voice message.

22          130.      U.S. Patent No. 7,020,252 (“the ’252 patent”) is titled “Group Audio Message

23
     55
24      The substitute and complementary patents aggregated pursuant to Defendants’ anticompetitive
     scheme relate to high-tech electronics devices and components. To the extent the patents
25   discussed herein have implications for products like home appliances, it is because such products
     incorporate high-tech electronics components that, for instance, enable a refrigerator to connect
26   to the Internet for purposes of monitoring and controlling the device.
     56
        The Network-based Voice Messaging Patents Market and other antitrust markets defined in
27   Section III are collectively referred to as “Relevant Patent Markets.” The geographic scope of
     each of the Relevant Patents Markets is the United States, as patents are national in scope.
28
     Case No. 3:19-cv-07651-EMC                       43                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 44 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Board” and issued on March 28, 2006. According to its abstract, the ’252 patent relates to “[a]

 2   communications system . . . comprising a communal audio message recordal apparatus GAMB []

 3   with multiple users [] enabled to record and access recorded messages.” Its claims are directed to

 4   a community messaging system (e.g., voice chat rooms with recorded messages accessible to

 5   multiple people).

 6          131.    On its face, the ’252 patent is assigned to Koninklijke Philips Electronics N.V.

 7   (“Philips”). On January 30, 2009, Philips assigned the ’252 patent to IPG Electronics 503 Limited

 8   (“IPG Electronics 503”). On April 10, 2012, IPG Electronics 503 assigned the ’252 patent to

 9   Pendragon Wireless LLC (“Pendragon Wireless”). On January 31, 2018, Pendragon Wireless

10   assigned the ’252 patent to Defendant Uniloc Luxembourg. Less than five months later, on May

11   3, 2018, Defendant Uniloc Luxembourg assigned the ’252 patent to Defendant Uniloc 2017.

12          132.    U.S. Patent No. 7,535,890 (“the ’5890 patent”) is titled “System and Method for

13   Instant VoIP Messaging” and issued on May 19, 2009. According to its abstract, the ’5890 patent

14   relates to “an instant voice messaging system (and method) for delivering instant messages over a

15   packet-switched network.” Its claims are directed to instant voice messaging, where the voice

16   messages are available to multiple recipients.

17          133.    On its face, the ’5890 patent is assigned to Ayalogic, Inc. (“Ayalogic”). On July

18   16, 2013, Ayalogic assigned the ’5890 patent to Empire IP LLC (“Empire IP”). On June 10, 2016,

19   Empire IP assigned the ’5890 patent to Defendant Uniloc Luxembourg, and the patent was thereby

20   made subject to a December 30, 2014 security interest Defendant Uniloc Luxembourg and

21   Defendant Uniloc USA had conveyed to Defendant Fortress Credit. On May 3, 2018, the same

22   day it assigned the ’252 patent to Defendant Uniloc 2017, Defendant Uniloc Luxembourg also

23   assigned the ’5890 patent to Defendant Uniloc 2017.

24          134.    U.S. Patent No. 8,243,723 (“the ’723 patent”), U.S. Patent No. 8,724,622 (“the ’622

25   patent”), and U.S. Patent No. 8,995,433 (“the ’433 patent”) are in the same patent family as the

26   ’5890 patent, are all titled “System and Method for Instant VoIP Messaging,” and issued on August

27   14, 2012, May 13, 2014, and March 31, 2015, respectively. As with the ’5890 patent, the ’723

28
     Case No. 3:19-cv-07651-EMC                       44                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 45 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patent, the ’622 patent, and the ’433 patent relate to instant voice messaging over a packet-switched

 2   network. More specifically, they are directed to instant voice messaging, where the voice

 3   messages are available to multiple recipients.

 4          135.    As with the ’5890 patent, the ’723 patent and the application that led to the ’622

 5   patent were assigned by Ayalogic to Empire IP in July 2013. Empire IP thereafter filed the

 6   application the led to the ’433 patent. Along with the ’5890 patent, on June 10, 2016, Empire IP

 7   assigned the ’723 patent, the ’622 patent, and the ’433 patent to Defendant Uniloc Luxembourg,

 8   thereby subjecting each to a December 30, 2014 security interest Defendant Uniloc Luxembourg

 9   and Defendant Uniloc USA had conveyed to Defendant Fortress Credit. And on May 3, 2018,

10   along with the ’5890 patent, Defendant Uniloc Luxembourg assigned the ’723 patent, the ’622

11   patent, and the ’433 patent to Defendant Uniloc 2017.

12          136.    In addition to the patents discussed immediately above, which are substitutes for

13   one another, Defendants have aggregated additional patents relating to network-based voice

14   messaging that are complements to, and possibly substitutes for, the ’252 patent, the ’5890 patent,

15   the ’723 patent, the ’622 patent, and the ’433 patent.

16          137.    U.S. Patent No. 8,838,744 (“the ’744 patent”) is titled “Web-based Access to Data

17   Objects” and issued on September 16, 2014. According to its abstract, the ’744 patent relates to

18   “providing a mobile device with web-based access to data objects.” Its claims are directed to a

19   method for retrieving data objects such as sound files from the web using a relay server.

20          138.    On its face, the ’744 patent is assigned to Seven Networks, Inc. As noted above,

21   Fortress converted Seven Networks Inc. to Seven Networks LLC in 2015.

22          139.    U.S. Patent No. 7,920,579 (“the ’579 patent”) is titled “Method, System and

23   Apparatus for Media Gateway to Transmit and Receive Multicast Data” and issued on April 5,

24   2011. According to its abstract, the ’579 patent “provides a method, system and apparatus for [a

25   media gateway] to transmit and receive multicast data.” Its claims are directed to multicasting

26   techniques that enable shared access to a media stream.

27          140.    On its face, the ’579 patent is assigned to Huawei. On May 15, 2013, Huawei

28
     Case No. 3:19-cv-07651-EMC                       45                          AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 46 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   assigned the ’579 patent to Inventergy, Inc. On October 1, 2014, Inventergy, Inc. assigned a

 2   security interest in the ’579 patent to DBD Credit Funding LLC. On December 22, 2016,

 3   Inventergy, Inventergy, Inc., eOn Communication Systems, Inc., Inventergy Holding, LLC,

 4   Inventergy Innovations, LLC, Inventergy IoT, LLC, and Inventergy LBS, LLC assigned a security

 5   interest in the ’579 patent to DBD Credit Funding LLC. On April 27, 2017, Inventergy, Inc.

 6   assigned the ’579 patent to INVT.

 7           141.    Defendants’ aggregation of patents in the Network-based Voice Messaging Patents

 8   Market (including at least five substitute patents and two complementary and/or substitute patents)

 9   has reduced competition in that market, leading to inflated royalties and decreased licensing

10   output. For example, the ’252 patent and the ’5890 patent each purport to cover techniques that

11   enable multiple recipients to access a shared voice message. Specifically, the ’252 describes a

12   recipient-driven method in which the shared voice message is posted to a communal message

13   board where recipients can access the message. On the other hand, the ’5890 patent describes a

14   sender-driven method in which the sender selects the recipients and the message is delivered to

15   the selected recipients. A substitute for posting a voice message to a communal message board

16   includes delivering a voice message to sender-selected recipients, and vice versa. When the ’252

17   and ’5890 patents were owned by different entities, a party wishing to use one of these potential

18   substitute technologies would be able to take advantage of competition between the owners of

19   these patents when attempting to secure a license.        But because of Defendants’ unlawful

20   aggregation of patents, Defendants now control both substitute technologies, eliminating such

21   competition.

22           142.    That lessening of competition is reflected by the evidence of supracompetitive

23   royalties sought and received by Defendants. Whereas the prior owners of the ’252 patent (Philips)

24   and the ’5890 patent, the ’433 patent, the ’723 patent, and/or the ’622 patent (Ayalogic, then

25   Empire IP) never asserted these patents because of the competitive constraints they faced,

26   Defendants have pursued numerous assertions and secured multiple settlements for substantial

27   royalties.

28
     Case No. 3:19-cv-07651-EMC                      46                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 47 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          143.    Specifically, Defendants Uniloc Luxembourg and Uniloc USA, both under the

 2   control of Fortress, began a litigation campaign in 2016 based on the ’5890 patent, the ’433 patent,

 3   the ’723 patent, and the ’622 patent, shortly after acquiring the patents from Empire IP. From

 4   2016 to 2018, Uniloc Luxembourg and Uniloc USA asserted at least one, but often multiple, of

 5   these patents in 40 lawsuits:

 6                     Uniloc USA, Inc. et al. v. Amazon.com, Inc. et al., No. 2:18-cv-00289 (E.D.
                        Tex.);
 7
                       Uniloc USA, Inc. et al. v. Kik Interactive, Inc., No. 2:17-cv-00481 (E.D. Tex.);
 8
                       Uniloc USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00475 (E.D. Tex.);
 9
                       Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00465 (E.D. Tex.);
10
                       Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00466 (E.D. Tex.);
11
                       Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00467 (E.D. Tex.);
12
                       Uniloc USA, Inc. et al. v. Kik Interactive, Inc., No. 2:17-cv-00347 (E.D. Tex.),
13                      subsequently consolidated as No. 2:17-cv-00346 (E.D. Tex.);

14                     Uniloc USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00349 (E.D. Tex.);
15                     Uniloc USA, Inc. et al. v. Google, LLC, No. 2:17-cv-00231 (E.D. Tex.);
16                     Uniloc USA, Inc. et al. v. Google Inc., No. 2:17-cv-00224 (E.D. Tex.);
17                     Uniloc USA, Inc. et al. v. Google, LLC, No. 2:17-cv-00214 (E.D. Tex.);
18                     Uniloc USA, Inc. et al. v. HeyWire, Inc., No. 2:16-cv-01313 (E.D. Tex.);
19                     Uniloc USA, Inc. et al. v. HTC America, Inc., No. 2:16-cv-00989 (E.D. Tex.);
20                     Uniloc USA, Inc. et al. v. Kyocera America, Inc. et al., No. 2:16-cv-00990 (E.D.
                        Tex.);
21
                       Uniloc USA, Inc. et al. v. LG Electronics USA, Inc., No. 2:16-cv-00991 (E.D.
22                      Tex.);

23                     Uniloc USA, Inc. et al. v. Motorola Mobility LLC, No. 2:16-cv-00992 (E.D.
                        Tex.);
24
                       Uniloc USA, Inc. et al. v. ZTE (USA) Inc. et al., No. 2:16-cv-00993 (E.D. Tex.);
25
                       Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:16-cv-00994
26                      (E.D. Tex.);

27                     Uniloc USA, Inc. et al. v. Telegram Messenger, LLP, No. 2:16-cv-00892 (E.D.
                        Tex.);
28
     Case No. 3:19-cv-07651-EMC                      47                          AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 48 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                    Uniloc USA, Inc. et al. v. Vonage Holdings Corp. et al., No. 2:16-cv-00893
                       (E.D. Tex.);
 2
                      Uniloc USA, Inc. et al. v. Avaya Inc., No. 2:16-cv-00777 (E.D. Tex.);
 3
                      Uniloc USA, Inc. et al. v. ShoreTel, Inc., No. 2:16-cv-00779 (E.D. Tex.);
 4
                      Uniloc USA, Inc. et al. v. AOL Inc., No. 2:16-cv-00722 (E.D. Tex.);
 5
                      Uniloc USA, Inc. et al. v. BeeTalk Private Ltd., No. 2:16-cv-00725 (E.D. Tex.);
 6
                      Uniloc USA, Inc. et al. v. Facebook, Inc., No. 2:16-cv-00728 (E.D. Tex.);
 7
                      Uniloc USA, Inc. et al. v. Green Tomato Limited, No. 2:16-cv-00731 (E.D.
 8                     Tex.);

 9                    Uniloc USA, Inc. et al. v. Sony Interactive Entertainment LLC, No. 2:16-cv-
                       00732 (E.D. Tex.);
10
                      Uniloc USA, Inc. et al. v. TangoMe, Inc. d/b/a Tango, No. 2:16-cv-00733 (E.D.
11                     Tex.);

12                    Uniloc USA, Inc. et al. v. Tencent America, LLC et al., No. 2:16-cv-00694 (E.D.
                       Tex.);
13
                      Uniloc USA, Inc. et al. v. Snap Inc., No. 2:16-cv-00696 (E.D. Tex.);
14
                      Uniloc USA, Inc. et al. v. Apple Inc., No. 2:16-cv-00638 (E.D. Tex.);
15
                      Uniloc USA, Inc. et al. v. BlackBerry Corporation et al., No. 2:16-cv-00639
16                     (E.D. Tex.);

17                    Uniloc USA, Inc. et al. v. Kakao Corporation, No. 2:16-cv-00640 (E.D. Tex.);
18                    Uniloc USA, Inc. et al. v. Line Euro-Americas Corp. et al., No. 2:16-cv-00641
                       (E.D. Tex.);
19
                      Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc., No. 2:16-cv-
20                     00642 (E.D. Tex.);

21                    Uniloc USA, Inc. et al. v. Viber Media Sarl, No. 2:16-cv-00643 (E.D. Tex.);
22                    Uniloc USA, Inc. et al. v. VoxerNet LLC, No. 2:16-cv-00644 (E.D. Tex.);
23                    Uniloc USA, Inc. et al. v. WhatsApp, Inc., No. 2:16-cv-00645 (E.D. Tex.);
24                    Uniloc USA, Inc. et al. v. Tencent America, LLC et al., No. 2:16-cv-00577 (E.D.
                       Tex.); and
25
                      Uniloc USA, Inc. et al. v. Amazon.com, Inc. et al., No. 2:18-cv-00290 (E.D.
26                     Tex.).

27         144.    Of the 40 suits based on these patents, at least ten resulted in settlements after nine

28
     Case No. 3:19-cv-07651-EMC                      48                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 49 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   defendants capitulated to Uniloc’s demands:

 2                        Uniloc USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00475 (E.D. Tex.), and Uniloc
                           USA, Inc. et al. v. Hike Ltd., No. 2:17-cv-00349 (E.D. Tex.), were dismissed
 3                         pursuant to a settlement in April 2019;

 4                        Uniloc USA, Inc. et al. v. Kyocera America, Inc. et al., No. 2:16-cv-00990 (E.D.
                           Tex.), was dismissed pursuant to a settlement in June 2017;
 5
                          Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:16-cv-00994
 6                         (E.D. Tex.), was dismissed pursuant to a settlement in July 2019;

 7                        Uniloc USA, Inc. et al. v. AOL Inc., No. 2:16-cv-00722 (E.D. Tex.), was
                           dismissed pursuant to a settlement in August 2017;
 8
                          Uniloc USA, Inc. et al. v. TangoMe, Inc. d/b/a Tango, No. 2:16-cv-00733 (E.D.
 9                         Tex.), was dismissed pursuant to a settlement in January 2017;

10                        Uniloc USA, Inc. et al. v. BlackBerry Corporation et al., No. 2:16-cv-00639
                           (E.D. Tex.), was dismissed pursuant to a settlement in July 2017;
11
                          Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc., No. 2:16-cv-
12                         00642 (E.D. Tex.), was dismissed pursuant to a settlement in May 2020;

13                        Uniloc USA, Inc. et al. v. Viber Media S.a.r.l., No. 2:16-cv-00643 (E.D. Tex.),
                           was dismissed pursuant to a settlement in January 2017; and
14
                          Uniloc USA, Inc. et al. v. VoxerNet LLC, No. 2:16-cv-00644 (E.D. Tex.), was
15                         dismissed pursuant to a settlement in December 2016.

16   The details of these settlements are not publicly available.

17             145.    Of the 30 suits that were not resolved with case filings expressly referencing a

18   settlement, ten were dismissed with prejudice (possibly indicating settlements), and one was

19   dismissed without prejudice. The remaining nineteen cases were stayed pending inter partes

20   review.

21             146.    Defendant Uniloc 2017, under Fortress’s control, began a similar litigation

22   campaign in 2018 based on the ’252 patent and the ’622 patent. During 2018 and 2019, Defendant

23   Uniloc 2017 asserted either the ’252 patent or the ’622 patent in six lawsuits:

24                        Uniloc 2017 LLC et al. v. Microsoft Corporation, No. 8:18-cv-01320 (C.D.
                           Cal.);
25
                          Uniloc 2017 LLC et al. v. Hike Ltd. et al., No. 2:18-cv-00417 (E.D. Tex.);
26
                          Uniloc 2017 LLC et al. v. Apple Inc., No. 1:18-cv-00907 (W.D. Tex.),
27                         subsequently refiled as No. 1:18-cv-00991 (W.D. Tex.), subsequently
                           transferred as No. 5:19-cv-01929 (N.D. Cal.) (EJD);
28
     Case No. 3:19-cv-07651-EMC                         49                         AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 50 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                        Uniloc 2017 LLC v. Microsoft Corp., No. 8:18-cv-02054 (C.D. Cal.);
 2                        Uniloc 2017 LLC v. Hike Ltd. et al., No. 2:18-cv-00515 (E.D. Tex.); and
 3                        Uniloc 2017 LLC v. Microsoft Corporation, No. 8:19-cv-00780 (C.D. Cal.).
 4             147.    Of Uniloc 2017’s six suits based on the ’252 and ’622 patents, at least two resulted

 5   in settlement: Uniloc 2017 LLC et al. v. Hike Ltd. et al., No. 2:18-cv-00417 (E.D. Tex.) and Uniloc

 6   2017 LLC v. Hike Ltd. et al., No. 2:18-cv-00515 (E.D. Tex.) were dismissed pursuant to an April

 7   2019 settlement. Details regarding the settlement are not publicly available.

 8             148.    Of the four suits that were not resolved with case filings expressly referencing a

 9   settlement, three were stayed pending inter partes review and one was dismissed without

10   prejudice.

11             149.    Apple has been injured by the elimination of competition resulting from

12   Defendants’ aggregation of patents in the Network-based Voice Messaging Patents Market.

13   Specifically, by eliminating competition, this aggregation positioned Fortress and the Uniloc

14   Defendants to seek supracompetitive royalties that the prior patent holders were unable to seek

15   because of the competitive constraints they faced. Because it has refused to capitulate to exorbitant

16   royalty demands, Apple has been injured by Fortress and the Uniloc Defendants having targeted

17   Apple as part of their litigation campaigns based on these patents. Moreover, Apple and Intel have

18   been injured as a result of the ongoing threat that Defendants will continue to assert patents in the

19   Network-based Voting Messaging Patents Market against them.

20             150.    On June 14, 2016, Defendants Uniloc Luxembourg and Uniloc USA sued Apple in

21   the Eastern District of Texas, claiming that Apple’s iOS and iMessage Tap to Talk Feature

22   infringed the ’5890 patent, the ’723 patent, the ’622 patent, and the ’433 patent.57 The case was

23   stayed pending inter partes review proceedings. Ultimately, the PTAB’s Final Written Decisions

24

25

26

27
     57
          Uniloc USA, Inc. et al. v. Apple Inc., No. 2:16-cv-00638 (E.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                         50                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 51 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   declared all asserted claims of all asserted patents unpatentable.58

 2          151.    On October 22, 2018, Defendant Uniloc 2017 and Uniloc Licensing USA LLC

 3   (“Uniloc Licensing”) sued Apple in the Western District of Texas, claiming that Apple’s iMessage

 4   audio messaging feature infringed the ’252 patent.59 Less than one month later, on November 17,

 5   2018, Defendant Uniloc 2017 and Uniloc Licensing voluntarily dismissed the case. That same

 6   day, Defendant Uniloc 2017 sued Apple in the same District, again claiming that Apple’s iMessage

 7   audio messaging feature infringed the ’252 patent. That case was transferred to the Northern

 8   District of California, where it is stayed pending resolution of inter partes review proceedings.

 9   Defendant Uniloc 2017’s estimated damages for Apple’s alleged infringement of the ’252 patent

10   are $489,607,520. This damages demand is significantly more than the original owner of the ’252

11   patent—Philips—has demanded for other of its patents.

12

13                                                                             In a July 22, 2020 Final

14   Written Decision, the PTAB declared all asserted claims of the ’252 patent unpatentable.60

15          152.    The supracompetitive licensing returns Fortress’s PAEs have obtained are direct

16   evidence of Defendants’ market power and the anticompetitive effects that have resulted from their

17   anticompetitive patent aggregation scheme. For example, the Uniloc Defendants have been able

18   to coerce several parties (including at least Hike Ltd., Kyocera America, Inc., Huawei Device

19
     58
20      Apple Inc. v. Uniloc USA, Inc., IPR2017-00221, Paper No. 33 (PTAB May 23, 2018)
     (determining the asserted claims of the ’5890 patent to be unpatentable); Apple Inc. v. Uniloc
21   Luxembourg S.A., IPR2017-00222, Paper No. 29 (PTAB May 23, 2018) (determining the
     asserted claims of the ’723 patent to be unpatentable); Facebook, Inc. v. Uniloc 2017 LLC,
22   IPR2017-01667, Paper No. 37 (PTAB Jan. 16, 2019) (determining the asserted claims of the
     ’622 patent to be unpatentable); Facebook, Inc. v. Uniloc 2017 LLC, IPR2017-01668, Paper
23   No. 35 (PTAB Jan. 16, 2019) (same); Facebook, Inc. v. Uniloc 2017 LLC, IPR2017-01427,
     Paper No. 46 (PTAB Nov. 30, 2018) (determining claims 1-8, among others, of the ’433 patent
24   to be unpatentable); Facebook, Inc. v. Uniloc 2017 LLC, IPR2017-01428, Paper No. 40 (PTAB
     Nov. 30, 2018) (same); Samsung Elecs. v. Uniloc 2017 LLC, IPR2017-01801, Paper No. 31
25   (PTAB Jan. 31, 2019) (determining claims 1-5 and 8, among others, of the ’433 patent to be
     unpatentable).
     59
26      Uniloc 2017 LLC et al v. Apple Inc., No. 1:18-cv-00907 (W.D. Tex.), subsequently refiled as
     No. 1:18-cv-00991 (W.D. Tex.), and subsequently transferred as 5:19-cv-01929 (N.D. Cal.).
     60
27      Unified Patents LLC v. Uniloc 2017 LLC, IPR2019-00453, Paper No. 38 (PTAB July 22,
     2020).
28
     Case No. 3:19-cv-07651-EMC                       51                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 52 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   USA, Inc., AOL Inc., TangoMe, Inc., Blackberry Corporation, Samsung Electronics America, Inc.,

 2   Viber Media S.a.r.l., and VoxerNet LLC) to license its patents in the Network-based Voice

 3   Messaging Patents Market, even though the prior owners of the patents made no similar attempt

 4   to enforce the patents. Fortress (through its PAEs) has been able to acquire patents and then,

 5   through the benefit of its anticompetitive scheme, extract inflated royalties from licensees that

 6   reflect the elimination of competition from Defendants’ patent aggregation and far exceeds the

 7   actual value of the patents based on their technical and commercial merits.

 8          153.    Defendants’ demands also show that Fortress has the power to control prices in the

 9   Network-based Voice Messaging Patents Market. As detailed above, Fortress-backed entities have

10   sought hundreds of millions of dollars from Apple.

11          B.      Remote Software Updates

12          154.    As another example, Fortress, the Uniloc Defendants, and Seven Networks have

13   aggregated patents that purportedly cover techniques for identifying devices that are eligible for

14   remote software updates. Remote software updates are how software programs that run on

15   consumers’ electronic devices can be updated through remote means (e.g., downloading and

16   installing a software patch to fix a bug or updates for operating software) rather than, for example,

17   the user needing to physically take an electronic device to a different location for new software

18   installation. Remote software updates have become the commonplace means to provide software

19   updates, including because they provide consumer convenience. One step in providing remote

20   software updates involves identifying devices eligible for remote updates. There is no close

21   substitute for techniques for identifying eligible devices.

22          155.    Fortress, the Uniloc Defendants, and Seven Networks have aggregated patents in

23   an antitrust market for patents for identification of devices that are eligible for remote software

24   updates, the “Remote Software Updates Patents Market.” The Remote Software Updates Patents

25   Market constitutes a relevant antitrust market in which Fortress (either directly through its PAE

26   subsidiaries or by acting in concert with the PAEs in which it invests) and other holders of patents

27   claimed to read on electronic devices and/or programs that use techniques for identifying devices

28
     Case No. 3:19-cv-07651-EMC                       52                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 53 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   that are eligible for remote software updates compete with one another to license patents to

 2   suppliers of such devices and supporting software.

 3          156.    Among the substitute patents Defendants have aggregated in the Remote Software

 4   Updates Patents Market are U.S. Patent No. 8,239,852, U.S. Patent No. 6,467,088, U.S. Patent No.

 5   6,110,228, and U.S. Patent No. 8,078,158, all of which purport to cover alternative techniques for

 6   identifying devices that are eligible for remote software updates.

 7          157.    U.S. Patent No. 8,239,852 (“the ’852 patent”) is titled “Remote Update of

 8   Computers Based on Physical Device Recognition” and issued on August 7, 2012. According to

 9   its abstract, the ’852 patent relates to “[a] system for remotely updating a program configuration

10   [that] includes an update server in communication with a client device configured to execute a

11   remote update program.” It claims methods for updating software remotely, including by using

12   device identifiers to determine eligibility for software or configuration updates.

13          158.    On its face, the ’852 patent is assigned to Defendant Uniloc Luxembourg. On

14   December 30, 2014, Defendant Uniloc Luxembourg conveyed a security interest in the ’852 patent

15   to Defendant Fortress Credit. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’852

16   patent to Uniloc 2017.

17          159.    U.S. Patent No. 6,467,088 (“the ’088 patent”) is titled “Reconfiguration Manager

18   for Controlling Upgrades of Electronic Devices” and issued on October 15, 2002. According to

19   its abstract, the ’088 patent relates to “[a] reconfiguration manager implemented on a computer or

20   other data processing device [that] controls the reconfiguration of software or other components

21   of an electronic device such as a computer, personal digital assistant (PDA), set-top box, television,

22   etc.” Like the ’852 patent, the ’088 patent also purports to cover methods for updating software

23   remotely, including by using device identifiers to determine eligibility for software or

24   configuration updates. The ’088 patent overlaps to such an extent with the ’852 patent that, during

25   prosecution of the application that led to the ’852 patent, the patent examiner rejected draft claims

26   in that application based on the ’088 patent.

27          160.    On its face, the ’088 patent is assigned to Philips. On January 30, 2009, Philips

28
     Case No. 3:19-cv-07651-EMC                       53                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 54 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   assigned the ’088 patent to IPG Electronics 503. On April 10, 2012, IPG Electronics 503 assigned

 2   the ’088 patent to Pendragon Wireless. On January 31, 2018, Pendragon Wireless assigned the

 3   ’088 patent to Defendant Uniloc Luxembourg (which was, by that time, under Fortress’s control).

 4   On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’088 patent to Defendant Uniloc

 5   2017.

 6           161.    U.S. Patent No. 6,110,228 (“the ’228 patent”) is titled “Method and Apparatus for

 7   Software Maintenance at Remote Nodes” and issued on August 29, 2000. According to its

 8   abstract, the ’228 patent relates to “[a] computer network system [that] includes a central software

 9   service site that operates with a customer interface through which a customer at a remote location

10   can request service and receive updated executable code back from the service site.” It claims

11   methods for servicing software at a remote location, focusing on the customer interface for

12   manually identifying the device requesting service from the remote location.

13           162.    On its face, the ’228 patent is assigned to International Business Machines

14   Corporation (“IBM”). On February 17, 2017, IBM assigned the ’228 patent to Defendant Uniloc

15   Luxembourg (which was, by that time, beholden to Fortress), and the patent was thereby made

16   subject to a December 30, 2014 security interest Defendant Uniloc Luxembourg and Defendant

17   Uniloc USA had conveyed to Defendant Fortress Credit. On May 3, 2018, Defendant Uniloc

18   Luxembourg assigned the ’228 patent to Defendant Uniloc 2017.

19           163.    U.S. Patent No. 8,078,158 (“the ’158 patent”) is titled “Provisioning Applications

20   for a Mobile Device” and issued on December 13, 2011. According to its abstract, the ’158 patent

21   relates to “provisioning an application for a mobile device.” Its claims describe techniques for

22   provisioning a software application on a remote mobile device by providing configuration

23   information to the user.

24           164.    On its face, the ’158 patent is assigned to Seven Networks, Inc. As noted above,

25   Fortress converted Seven Networks Inc. to Seven Networks LLC in 2015.

26           165.    Defendants’ aggregation of patents in the Remote Software Updates Patents Market

27   (including at least four substitute patents) has reduced competition in that market, leading to

28
     Case No. 3:19-cv-07651-EMC                      54                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 55 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   inflated royalties and decreased licensing output.       For example, as detailed further below,

 2   Defendants’ aggregation of patents in the Remote Software Updates Patents Market has reduced

 3   competition in that market, leading to inflated royalties and decreased licensing output in the

 4   market. Specifically, Defendants have asserted that the ’852 patent covers a method of providing

 5   software updates where a “device identifier” is used to determine eligibility for an update.

 6   Defendants have also asserted that the ’088 patent covers a method of providing software updates

 7   in which a list of acceptable and unacceptable configurations is used to determine eligibility for an

 8   update. Absent Defendants’ unlawful aggregation, the use of a device identifier to determine

 9   eligibility for an update can be a substitute for the use of a configuration list, and vice versa. When

10   the ’852 and ’088 patents were owned by different entities, a party wishing to use one of these

11   potential substitute technologies would be able to take advantage of competition between the

12   owners of these patents when attempting to secure a license. But because of Defendants’ unlawful

13   aggregation of patent rights, Defendants now control both substitute technologies, making such

14   competition impossible.

15          166.    That lessening of competition is reflected by the evidence of supracompetitive

16   royalties sought and received by Defendants following the aggregations. Whereas the prior owners

17   of the ’088 patent (Philips, then Pendragon Wireless) and the ’228 patent (IBM) never asserted

18   these patents because of the competitive constraints they faced, Defendants have pursued

19   numerous assertions of these patents and the substitute ’852 patent and secured at least one

20   settlement for substantial royalties.

21          167.    Specifically, Defendants Uniloc Luxembourg and Uniloc USA (under Fortress’s

22   control) began a litigation campaign in 2017 based on the ’852 patent, the ’088 patent, and the

23   ’228 patent shortly after acquiring the ’228 patent from IBM. Between March 2017 and June

24   2018, Defendants Uniloc Luxembourg and Uniloc USA asserted one of these three patents in 14

25   lawsuits:

26                     Uniloc USA, Inc. et al. v. Big Fish Games, Inc., No. 2:17-cv-00172 (E.D. Tex.),
                        subsequently transferred as No. 2:17-cv-01183 (W.D. Wash.);
27
                       Uniloc USA, Inc. et al. v. Box, Inc., No. 2:17-cv-00173 (E.D. Tex.);
28
     Case No. 3:19-cv-07651-EMC                        55                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 56 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                     Uniloc USA, Inc. et al. v. Nutanix, Inc., No. 2:17-cv-00174 (E.D. Tex.);
 2                     Uniloc USA, Inc. et al. v. Ubisoft, Inc., No. 2:17-cv-00175 (E.D. Tex.),
                        subsequently transferred as No 4:18-cv-02646 (N.D. Cal.) (JSW);
 3
                       Uniloc USA, Inc. et al. v. Zendesk, Inc., No. 2:17-cv-00176 (E.D. Tex.);
 4
                       Uniloc USA, Inc. et al. v. Riot Games, Inc., No. 2:17-cv-00275 (E.D. Tex.);
 5
                       Uniloc USA, Inc. et al. v. Nexon America, Inc., No. 2:17-cv-00276 (E.D. Tex.);
 6
                       Uniloc USA, Inc. et al. v. Square Enix, Inc., No. 2:17-cv-00302 (E.D. Tex.);
 7
                       Uniloc USA, Inc. et al. v. Kaspersky Lab, Inc., No. 2:17-cv-00305 (E.D. Tex.);
 8
                       Uniloc USA, Inc. et al. v. Infor, Inc., No. 2:17-cv-00370 (E.D. Tex.);
 9
                       Uniloc USA, Inc. et al. v. Box, Inc., No. 1:17-cv-00754 (W.D. Tex.),
10                      subsequently transferred as No. 4:18-cv-03364 (N.D. Cal.) (JSW);

11                     Uniloc USA, Inc. et al. v. Infor, Inc., No. 3:17-cv-02119 (N.D. Tex.);
12                     Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex),
                        subsequently transferred as No. 5:18-cv-00357 (N.D. Cal) (LHK); and
13
                       Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00296 (W.D. Tex.).
14
            168.    Of the 14 lawsuits based on the ’852 patent, the ’088 patent, or the ’228 patent, at
15
     least one resulted in a settlement: Uniloc USA, Inc. et al. v. Zendesk, Inc., No. 2:17-cv-00176
16
     (E.D. Tex.) was dismissed pursuant to a settlement in August 2017. The details of the parties’
17
     settlement agreement are not publicly available.
18
            169.    Of the thirteen suits that were not resolved with case filings expressly referencing
19
     a settlement, four were dismissed with prejudice (possibly indicating settlements), seven were
20
     dismissed without prejudice, one remains stayed pending appellate review of a related district court
21
     decision, and one remains active.
22
            170.    In July 2019, Defendant Uniloc 2017 (under Fortress’s control) started a similar
23
     litigation campaign based on the ’088 patent specifically. Defendant Uniloc 2017 has asserted the
24
     ’088 patent in two lawsuits:
25
                       Uniloc 2017 LLC v. Microsoft Corp., No. 8:19-cv-00956 (C.D. Cal.); and
26
                       Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (W.D. Tex.).
27

28
     Case No. 3:19-cv-07651-EMC                      56                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 57 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          171.    Defendant Uniloc 2017’s action against Microsoft Corporation was stayed pending

 2   inter partes review proceedings.

 3          172.    In May 2017, Seven Networks (under Fortress’s control) also filed a lawsuit based

 4   on a patent—the ’158 patent—in the Remote Software Updates Patents Market. Seven Networks

 5   sued Google in the Eastern District of Texas, alleging that the Google Play Store infringes the ’158

 6   patent.61 In response, Google filed an action for declaratory judgment in the Northern District of

 7   California, seeking, among other declarations, a declaration that the Google Play Store does not

 8   infringe the ’158 patent.62 Ultimately, both actions ended with settlements between Seven

 9   Networks and Google.

10          173.    Apple has been injured by the elimination of competition resulting from

11   Defendants’ aggregation of patents in the Remote Software Updates Patents Market. Specifically,

12   this aggregation positioned Fortress and the Uniloc Defendants to seek supracompetitive royalties

13   that the prior patent holders were unable to seek because of the competitive constraints they faced.

14   Because it has refused to capitulate to exorbitant royalty demands, Apple has been injured by

15   Fortress and the Uniloc Defendants having targeted Apple as part of their litigation campaigns

16   based on these patents. Moreover, Apple and Intel have been injured as a result of the ongoing

17   threat that Defendants will continue to assert patents in the Remote Software Updates Patents

18   Market against them.

19          174.    In April 2017, Defendants Uniloc USA and Uniloc Luxembourg sued Apple,

20   alleging that Apple has infringed the ’852 patent by making and selling software and devices that

21   provide for receiving updates from Apple.63 Defendants Uniloc USA and Uniloc Luxembourg

22   also accused Apple of infringing two additional patents. The case was transferred to the Northern

23   District of California, where the case was stayed pending inter partes review proceedings. After

24   inter partes review proceedings, followed by an appeal to the United States Court of Appeals for

25
     61
26      Seven Networks, LLC v. Google LLC, No. 2:17-cv-00442 (E.D. Tex. May 17, 2017).
     62
        Google LLC v. Seven Networks, LLC, No. 3:17-cv-04600 (N.D. Cal. Aug. 10, 2017) (WHO).
     63
27      Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex. Apr. 3, 2017),
     subsequently transferred as 5:18-cv-00357 (N.D. Cal.) (LHK).
28
     Case No. 3:19-cv-07651-EMC                      57                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 58 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the Federal Circuit, the case resumed. Defendant Uniloc 2017’s estimated damages for Apple’s

 2   infringement of the ’852 patent are between $756,709,869 and $1,475,852,582.64 This is far more

 3   than the original owners of other patents in the Remote Software Update Patents Market—Philips

 4   with respect to the ’088 patent and IBM with respect to the ’228 patent—have sought for other

 5   patents.

 6

 7

 8

 9

10          175.    In April 2018, Defendants Uniloc Luxembourg and Uniloc USA sued Apple in the

11   Western District of Texas, alleging that Apple devices that run iOS operating systems, including

12   iPhones, iPads, iPods, the App Store, and associated servers implementing iOS update

13   functionality, infringe the ’088 patent.65 In July 2018, Defendants Uniloc Luxembourg and Uniloc

14   USA voluntarily dismissed the case without prejudice. Just over one year later, in September

15   2019, Defendant Uniloc 2017 sued Apple in the Western District of Texas, again alleging that

16   Apple devices infringe the ’088 patent.66

17          176.    The supracompetitive licensing returns Fortress’s PAEs have sought and obtained

18   are direct evidence of Defendants’ market power and the anticompetitive effects that have resulted

19   from their anticompetitive patent aggregation scheme. For example, the Uniloc Defendants and

20   Seven Networks have been able to coerce at least Zendesk, Inc. and Google to license its patents

21   in the Remote Software Updates Patents Market, even though the prior owners of the patents made

22   no similar attempt to enforce the patents because of the competitive constraints they faced.

23   Fortress (through its PAEs) has been able to acquire patents and then, through the benefit of its

24   anticompetitive scheme, extract inflated royalties from licensees that reflect the competition that

25
     64
26      Defendant Uniloc 2017 stepped into the shoes of Defendant Uniloc Luxembourg and
     Defendant Uniloc USA after the ’852 patent was transferred to Uniloc 2017.
     65
27      Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00296 (W.D. Tex. Apr. 9, 2018).
     66
        Uniloc 2017 LLC v. Apple Inc., No. 6:19-cv-00532 (W.D. Tex. Sept. 20, 2019).
28
     Case No. 3:19-cv-07651-EMC                      58                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 59 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   has been eliminated through Defendants’ patent aggregation and far exceeds the actual value of

 2   the patents based on their technical and commercial merits.

 3          177.    Defendants’ demands also show that Fortress has the power to control prices in the

 4   Remote Software Updates Patents Market. As detailed above, Fortress-backed entities have

 5   sought in excess of a billion dollars from Apple.

 6          C.      Mobile Device-to-Device Communication

 7          178.    As another example, Fortress, the Uniloc Defendants, Seven Networks, and IXI IP

 8   have aggregated patents relating to mobile device-to-device communication. Mobile device-to-

 9   device communication techniques enable two or more mobile devices to communicate over a

10   network efficiently and securely. This is a common feature that many electronic devices, such as

11   smartphones, incorporate.

12          179.    Defendants have aggregated patents in an antitrust market for patents purporting to

13   cover mobile device-to-device communication capabilities, the “Mobile Device-to-Device

14   Communication Patents Market.” The Mobile Device-to-Device Communication Patents Market

15   constitutes a relevant antitrust market where Fortress (either directly through its PAE subsidiaries

16   or by acting in concert with the PAEs in which it invests) and other holders of patents claimed to

17   read on electronic devices that support mobile device-to-device communication capabilities

18   compete with one another to license patents to suppliers of such devices and supporting software.

19          180.    Among the substitute patents Defendants have aggregated in the Mobile Device-

20   to-Device Communication Patents Market are U.S. Patent No. 7,136,999, U.S. Patent No.

21   9,712,986, U.S. Patent No. 8,018,877, U.S. Patent No. 6,446,127, U.S. Patent No. 6,161,134, U.S.

22   Patent No. 7,299,008, U.S. Patent No. 6,845,097, and U.S. Patent No. 7,551,593, all of which

23   purport to cover alternative techniques to establish communication between multiple devices that

24   are connected via a network.

25          181.    U.S. Patent No. 7,136,999 (“the ’999 patent”) is titled “Method and System for

26   Electronic Device Authentication” and issued on November 14, 2006. According to its abstract,

27   the ’999 patent relates to “[e]lectronic devices [that] are authenticated to each other initially over

28
     Case No. 3:19-cv-07651-EMC                       59                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 60 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   a short-range wireless link.” The ’999 patent is directed to methods that allow two devices that

 2   might normally communicate only using short-range methods (e.g., Bluetooth) to communicate

 3   even if they are not in range of each other.

 4          182.    On its face, the ’999 patent is assigned to Philips. On March 3, 2009, Philips

 5   Electronics North America Corporation (“Philips Electronics”) assigned the ’999 patent to IPG

 6   Electronics 503. On April 10, 2012, IPG Electronics 503 assigned the ’999 patent to Pendragon

 7   Wireless. On January 31, 2018, Pendragon Wireless assigned the ’999 patent to Defendant Uniloc

 8   Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’999 patent to

 9   Defendant Uniloc 2017.

10          183.    U.S. Patent No. 9,712,986 (“the ’986 patent”) is titled “Mobile Device Configured

11   for Communicating with Another Mobile Device Associated with an Associated User” and issued

12   on July 18, 2017. According to its abstract, the ’986 patent relates to “[a] mobile virtual network

13   operator [that] is disclosed as an entity that provides a mobile networking service to a user, the

14   mobile networking service being provided using a physical mobile network provided by a third

15   party.” The ’986 patent is directed to multiple devices receiving coordinated services from a

16   particular service provider (e.g., app developer).

17          184.    On its face, the ’986 patent is assigned to Seven Networks, Inc. As noted above,

18   Fortress converted Seven Networks Inc. to Seven Networks LLC in 2015.

19          185.    U.S. Patent No. 8,018,877 (“the ’877 patent”) is titled “Mobile Conferencing

20   Method and System” and issued on September 13, 2011. According to its abstract, the ’877 patent

21   relates to “[a] server-based architecture for mobile conferencing.” The ’877 patent is directed to

22   particular methods of exchanging data between mobile devices, including allocating a network

23   address and server port to a mobile device, sending the network address and the server port to the

24   mobile device, and exchanging data with the mobile device.

25          186.    On its face, the ’877 patent is assigned to inventor Daniel Lin. On April 27, 2012,

26   inventor Daniel Lin assigned the ’877 patent to Pendragon Wireless. On January 31, 2018,

27   Pendragon Wireless assigned the ’877 patent to Defendant Uniloc Luxembourg. On May 3, 2018,

28
     Case No. 3:19-cv-07651-EMC                       60                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 61 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Defendant Uniloc Luxembourg assigned the ’877 patent to Defendant Uniloc 2017.

 2          187.    U.S. Patent No. 6,446,127 (“the ’127 patent”) is titled “System and Method for

 3   Providing User Mobility Services on a Telephony Network” and issued on September 3, 2002.

 4   According to its abstract, the ’127 patent relates to “[a] system and method for providing user

 5   mobility services on a data network telephony system.” The ’127 patent is directed to a technique

 6   for synchronizing user identification information contained on a mobile device with a network-

 7   connected device.

 8          188.    On its face, the ’127 patent is assigned to 3Com Corporation (“3Com Corp.”). It

 9   has the same assignment history as the ’616 patent: On April 28, 2010, in connection with a

10   merger, 3Com Corp. assigned the ’127 patent to Hewlett-Packard Company (“HP”). Effective

11   October 10, 2011, HP assigned the ’127 patent to Hewlett-Packard Development Company, L.P.

12   (“HP Development”), and on October 27, 2015, HP Development assigned the ’127 patent to

13   Hewlett Packard Enterprise Development LP (“HP Enterprise Development”). On May 16, 2017,

14   HP Enterprise Development assigned the ’127 patent to Uniloc Luxembourg. On May 3, 2018,

15   Uniloc Luxembourg assigned the ’127 patent to Uniloc 2017.

16          189.    U.S. Patent No. 6,161,134 (“the ’134 patent”) is titled “Method, Apparatus and

17   Communications System for Companion Information and Network Appliances” and issued on

18   December 12, 2000. According to its abstract, the ’134 patent relates to “an information appliance

19   and a network appliance (or telephone) that function independently as well as with each other as

20   companion appliances.” The ’134 patent is directed to a technique for substituting a device

21   identifier of a first device with a device identifier of a second device connected to the first device.

22          190.    On its face, the ’134 patent is assigned to 3Com Corp. It has the same assignment

23   history as the ’127 patent: On April 28, 2010, in connection with a merger, 3Com Corp. assigned

24   the ’134 patent to HP.       Effective October 10, 2011, HP assigned the ’134 patent to HP

25   Development. On October 27, 2015, HP Development assigned the ’134 patent to HP Enterprise.

26   On May 16, 2017, HP Enterprise assigned the ’134 patent to Uniloc Luxembourg, and on May 3,

27   2018, Uniloc Luxembourg assigned the ’134 patent to Uniloc 2017.

28
     Case No. 3:19-cv-07651-EMC                        61                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 62 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          191.    U.S. Patent No. 7,299,008 (“the ’008 patent”) is titled “Call Management System

 2   and Method for Servicing Multiple Wireless Communication Devices” and issued on

 3   November 20, 2007.      According to its abstract, the ’008 patent relates to “[a] method for

 4   establishing a wireless communication interface between a call management device and a plurality

 5   of mobile communication devices.” The ’008 patent is directed to techniques for establishing a

 6   wireless communication interface between a call management device and a plurality of mobile

 7   communication devices.

 8          192.    On its face, the ’008 patent is assigned to IXI Mobile, Ltd. On June 5, 2014, IXI

 9   R&D assigned the ’008 patent to Defendant IXI IP, and IXI IP conveyed a security interest in the

10   ’008 patent to Fortress Credit. On September 11, 2014, Fortress Credit conveyed its security

11   interest in the ’008 patent to FCO V CLO Transferor LLC, a Fortress affiliate.

12          193.    U.S. Patent No. 6,845,097 (“the ’097 patent”) and U.S. Patent No. 7,551,593 (“the

13   ’593 patent”) are in the same patent family; are titled “Device, System, Method and Computer

14   Readable Medium for Pairing of Devices in a Short Distance Wireless Network”; and issued on

15   January 18, 2005 and June 23, 2009, respectively. Their abstracts indicate that the ’097 patent and

16   the ’593 patent relate to “[a] device, a system, a method and a computer readable medium allowing

17   a user to efficiently and easily add/remove or pair a processing device to a short distance wireless

18   network.” The ’097 patent and the ’593 patent are directed to techniques for automatically pairing

19   devices to form a short distance wireless network.

20          194.    The patent assignment histories for the ’097 patent and the ’593 patent are the same.

21   Both are assigned to IXI R&D on their face. On June 5, 2014, IXI R&D assigned them both to

22   Defendant IXI IP, and IXI IP conveyed a security interest to Fortress Credit. On September 11,

23   2014, Fortress Credit conveyed its security interest in the ’097 patent and the ’593 patent to FCO

24   V CLO Transferor LLC, a Fortress affiliate.

25          195.    In addition to the patents discussed immediately above, which are substitutes for

26   one another, Defendant Seven Networks has obtained an additional patent relating to mobile

27   device-to-device communication that is a complement to, and possibly a substitute for, the ’999

28
     Case No. 3:19-cv-07651-EMC                      62                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 63 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patent, the ’986 patent, the ’877 patent, the ’127 patent, the ’134 patent, the ’008 patent, the ’097

 2   patent, and the ’593 patent.

 3          196.    U.S. Patent No. 9,769,176 (“the ’176 patent”) is titled “Multiple Data Store

 4   Authentication” and issued on September 19, 2017. According to its abstract, the ’176 patent

 5   relates to “authenticating access to multiple data stores substantially in real-time.” The ’176 patent

 6   is directed to systems and methods for registering a client device and sharing data between the

 7   client device and a data store.

 8          197.    On its face, the ’176 patent is assigned to Defendant Seven Networks.

 9          198.    Defendants’ aggregation of patents (including at least eight substitute patents and

10   one complementary and/or substitute patent) in the Mobile Device-to-Device Communication

11   Patents Market has reduced competition in that market, leading to inflated royalties and decreased

12   licensing output. For example, Defendants have asserted that the ’008 patent covers a method of

13   establishing a wireless communications interface between a call management device and a

14   plurality of mobile communication devices. Defendants have also asserted that the ’127 and ’134

15   patents cover methods of establishing a communications interface between a call management

16   device (personal information device) and a single communications device. Using “one to many”

17   can be a substitute for using “one to one” call management architecture, and vice versa. When the

18   ’008 patent and ’127/’134 patents were owned by different entities, a party wishing to license a

19   solution for mobile device-to-device communications would be able to take advantage of

20   competition between the owners of these patents when attempting to secure a license. But because

21   of Defendants’ unlawful aggregation of patents, Defendants now control both substitute

22   technologies, eliminating such competition.

23          199.    That lessening of competition is reflected by the evidence of supracompetitive

24   royalties sought and received by Defendants following the aggregations. Whereas the prior owners

25   of the ’999 patent (Philips Electronics, IPG Electronics 503, then Pendragon Wireless), the ’877

26   patent (Daniel Lin, then Pendragon Wireless), and the ’127 patent (3Com Corp., then HP), and the

27   ’134 patent (3Com Corp., then HP) never asserted these patents because of the competitive

28
     Case No. 3:19-cv-07651-EMC                       63                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 64 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   constraints they faced, the Uniloc Defendants have pursued numerous assertions and secured at

 2   least one settlement for substantial royalties.

 3          200.    Specifically, the Uniloc Defendants (under Fortress’s control) began a litigation

 4   campaign in 2018 based on these patents. Between February 2018 and April 2019, the Uniloc

 5   Defendants asserted at least one of the ’999 patent and the ’877 patent in three lawsuits:

 6                        Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00166 (W.D. Tex.),
                           subsequently transferred as No. 4:19-cv-01696 (N.D. Cal.) (YGR);
 7
                          Uniloc 2017 LLC et al. v. Apple Inc., No. 1:18-cv-00838 (W.D. Tex.),
 8                         subsequently refiled as No. 1:18-cv-00990 (W.D. Tex.), subsequently
                           transferred as No. 3:19-cv-01904 (N.D. Cal.) (WHO); and
 9
                          Uniloc 2017 LLC v. Samsung Electronics America, Inc. et al., No. 2:19-cv-
10                         00126 (E.D. Tex.).

11          201.    Of the three lawsuits based on these patents, at least one resulted in a settlement:

12   Uniloc 2017 LLC v. Samsung Electronics America, Inc. et al., No. 2:19-cv-00126 (E.D. Tex.) was

13   dismissed pursuant to a settlement in May 2020. The details of the parties’ settlement are not

14   publicly available.

15          202.    The Uniloc Defendants, under the control of Fortress, have also asserted the ’127

16   and ’134 patents against Apple in Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00535 (E.D. Tex.

17   July 12, 2017), subsequently transferred as No. 3:18-cv-00572 (N.D. Cal.).

18          203.    Seven Networks, under the control of Fortress, has also sought to enforce the ’986

19   patent and the ’176 patent in Seven Networks, LLC v. Apple Inc., No. 2:19-cv-00115 (E.D. Tex.).

20          204.    Apple has been injured by the elimination of competition resulting from

21   Defendants’ aggregation of patents in the Mobile Device-to-Device Communication Patents

22   Market. Specifically, by eliminating competition, this aggregation positioned Defendants to seek

23   supracompetitive royalties that the prior patent holders were unable to seek because of the

24   competitive constraints they faced. Because it has refused to capitulate to exorbitant royalty

25   demands, Apple has been injured by Fortress, the Uniloc Defendants, and Seven Networks having

26   targeted Apple as part of their litigation campaign based on these patents. Moreover, Apple and

27   Intel have been injured as a result of the ongoing threat that Defendants will continue to assert

28
     Case No. 3:19-cv-07651-EMC                        64                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 65 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patents in the Mobile Device-to-Device Communication Patents Market against them.

 2          205.    Specifically, on February 22, 2018, Defendants Uniloc Luxembourg and Uniloc

 3   USA sued Apple in the Western District of Texas, alleging that devices that use Apple’s Push

 4   Notification service infringe the ’877 patent.67 Defendants Uniloc Luxembourg and Uniloc USA

 5   also alleged infringement of three additional patents. The case was transferred to the Northern

 6   District of California, where Defendants Uniloc Luxembourg and Uniloc USA voluntarily

 7   dismissed the case two weeks after Apple filed a motion to dismiss.

 8          206.    On October 3, 2018, Defendant Uniloc 2017 and Uniloc Licensing USA sued Apple

 9   in the Western District of Texas, alleging that devices that use Apple’s AirDrop feature infringe

10   the ’999 patent.68 Less than seven weeks later, Defendant Uniloc 2017 and Uniloc Licensing USA

11   voluntarily dismissed that case and, the same day, Defendant Uniloc 2017 refiled the lawsuit as a

12   new case in the same District. The case was transferred to the Northern District of California,

13   where the case is stayed pending inter partes review proceedings. Defendant Uniloc 2017

14   estimates, as provided in damages contentions, that damages for Apple’s alleged infringement of

15   the ’999 patent are at least $162,240,692.

16          207.    In addition, on July 12, 2017, Uniloc Luxembourg and Uniloc USA, under the

17   control of Fortress, sued Apple in the Eastern District of Texas, claiming that electronic devices

18   such as iPhones, iPads, iPods, and Mac devices that run iOS or Mac operating systems that include

19   a “Continuity” capability that allows users to make a telephone call from such devices via an

20   iPhone infringe the ’127 and ’134 patents.69 The case was transferred to the Northern District of

21   California, where the case was stayed pending inter partes review proceedings.

22          208.    On April 10, 2019, Defendant Seven Networks sued Apple in the Eastern District

23

24
     67
        Uniloc USA, Inc. et al. v. Apple Inc., No. 1:18-cv-00166 (W.D. Tex. Feb. 22, 2018),
25   subsequently transferred as 4:19-cv-01696 (N.D. Cal.) (YGR).
     68
        Uniloc 2017 LLC et al. v. Apple Inc., No. 1:18-cv-00838 (W.D. Tex. Oct. 3, 2018),
26   subsequently refiled as 1:18-cv-00990, and subsequently transferred as 3:19-cv-01904 (N.D.
     Cal.) (WHO).
     69
27      Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00535 (E.D. Tex. July 12, 2017), subsequently
     transferred as No. 3:18-cv-00572 (N.D. Cal.) (WHA).
28
     Case No. 3:19-cv-07651-EMC                     65                          AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 66 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   of Texas. Defendant Seven Networks alleged that several models of the iPhone, iPad, Mac, iMac,

 2   and MacBook infringe the ’986 patent and that Apple’s servers, including those supporting Apple

 3   Push Notification Service functionality, infringe the ’176 patent.70 Defendant Seven Networks

 4   also alleged infringement of 14 additional patents. Defendant Seven Networks’ estimated damages

 5   for Apple’s infringement of the ’176 patent alone are approximately              .

 6            209.    The supracompetitive licensing returns Fortress’s PAEs have obtained are direct

 7   evidence of its market power. For example, Uniloc 2017 has been able to coerce at least one party

 8   (Samsung Electronics America, Inc.) to license its patents in the Mobile Device-to-Device

 9   Communication Patents Market, even though the prior owners of the patents made no similar

10   attempt to enforce the patents. Fortress (through its PAEs) has been able to acquire patents and

11   then, through the benefit of its anticompetitive scheme, extract inflated royalties from licensees

12   that reflect the competition that has been eliminated through Defendants’ patent aggregation and

13   far exceeds the actual value of the patents based on their technical and commercial merits.

14            210.    Defendants’ demands also show that Fortress has the power to control prices in the

15   Mobile Device-to-Device Communication Patents Market. As detailed above, Defendants have

16   sought hundreds of millions of dollars from Apple.

17            D.      Local Cache Management

18            211.    As yet another example, Fortress, the Uniloc Defendants, and VLSI have

19   aggregated patents relating to local cache management. Local cache management enables

20   computer processors to store and retrieve information more efficiently. These techniques include

21   selectively placing information in memory according to how recently or frequently that

22   information is used. Local cache management is commonly used in electronic devices containing

23   memory, and there is no close substitute for the functionality.

24            212.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents in an antitrust

25   market for patents purporting to cover local cache management capabilities, the “Local Cache

26

27
     70
          Seven Networks, LLC v. Apple Inc., No. 2:19-cv-00115 (E.D. Tex. Apr. 10, 2019).
28
     Case No. 3:19-cv-07651-EMC                       66                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 67 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Management Patents Market.” The Local Cache Management Patents Market constitutes a

 2   relevant antitrust market where Fortress (either directly through its PAE subsidiaries or by acting

 3   in concert with the PAEs in which it invests) and other holders of patents claimed to read on

 4   electronic devices that support local cache management compete with one another to license

 5   patents to suppliers of such devices.

 6          213.    Among the substitute patents Defendants have aggregated in the Local Cache

 7   Management Patents Market are U.S. Patent No. 6,301,641, U.S. Patent No. 6,058,437, and U.S.

 8   Patent No. 7,434,009, both of which purport to cover alternative techniques to improve the

 9   performance of local caching methods.

10          214.    U.S. Patent No. 6,301,641 (“the ’641 patent”) is titled “Method for Reducing the

11   Frequency of Cache Misses in a Computer” and issued on October 9, 2001. According to its

12   abstract, the ’641 patent relates to “minimiz[ing] the number of cache misses that occur for a

13   sample of a typical execution of the program.” The ’641 patent is directed to improving cache

14   performance by optimizing the placement of information in a cache.

15          215.    On its face, the ’641 patent is assigned to U.S. Philips Corporation (“U.S. Philips”).

16   On April 13, 2009, U.S. Philips assigned the ’641 patent to IPG Electronics 503. On April 10,

17   2012, IPG Electronics 503 assigned the ’641 patent to Pendragon Wireless. On January 31, 2018,

18   Pendragon Wireless assigned the ’641 patent to Defendant Uniloc Luxembourg. On May 3, 2018,

19   Defendant Uniloc Luxembourg assigned the ’641 patent to Defendant Uniloc 2017.

20          216.    U.S. Patent No. 6,058,437 (“the ’437 patent”) is titled “D.M.A. Device That

21   Handles Cache Misses by Managing an Address of an Area Allotted via a Daemon Processor” and

22   issued on May 2, 2000. According to its abstract, the ’437 patent relates to “[a] direct memory

23   access processing device of communication equipment.” Its claims are directed to improving

24   cache performance by using a daemon processor to manage a portion of the memory.

25          217.    On its face, the ’437 patent is assigned to Electronics & Telecommunications

26   Research Institute (“ETRI”). On December 26, 2008, ETRI assigned one half of its interest in the

27   ’437 patent to IPG Electronics 502 Limited (“IPG Electronics 502”). On April 10, 2012, IPG

28
     Case No. 3:19-cv-07651-EMC                      67                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 68 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Electronics 502 and ETRI assigned the ’437 patent to Pendragon Electronics and

 2   Telecommunications Research LLC (“Pendragon Electronics”). On January 31, 2018, Pendragon

 3   Electronics assigned the ’437 patent to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg

 4   assigned the ’437 patent to Uniloc 2017.

 5             218.    U.S. Patent No. 7,434,009 (“the ’009 patent”) is titled “Apparatus and Method for

 6   Providing Information to a Cache Module Using Fetch Bursts” and issued on October 7, 2008.

 7   According to its abstract, the ’009 patent relates to “providing information to a cache module.”

 8   The ’009 patent is directed to improving cache performance by optimizing the handling of cache

 9   misses.

10             219.    On its face, the ’009 patent is assigned to Freescale Semiconductor, Inc.

11   (“Freescale”). On November 7, 2016, Freescale assigned the ’009 patent to NXP USA, Inc. in

12   connection with a merger with NXP and change of name. On February 1, 2019, NXP USA, Inc.

13   assigned the ’009 patent to Defendant VLSI.

14             220.    In addition to the patents discussed immediately above, which are substitutes for

15   one another, VLSI has acquired several additional patents directed to caching improvements that

16   are complements to, and possibly substitutes for, the ’641 patent and ’009 patent.

17             221.    U.S. Patent No. 8,219,761 (“the ’761 patent”) is titled “Multi-port High-level Cache

18   Unit and a Method for Retrieving Information from a Multi-port High-level Cache Unit” and

19   issued on July 10, 2012. On its face, the ’761 patent is assigned to Freescale. On November 7,

20   2016, Freescale assigned the ’761 patent to NXP as part of the merger between the companies. On

21   February 1, 2019, NXP assigned the ’761 patent to Defendant VLSI.

22             222.    U.S. Patent No. 7,523,331 (“the ’331 patent”) is titled “Power Saving Operation of

23   an Apparatus with Cache Memory” and issued on April 21, 2009. On its face, the ’331 patent is

24   assigned to NXP B.V. On December 15, 2013, NXP B.V. assigned the ’331 patent to Breakwaters

25   Innovations LLC (“Breakwaters”). On March 3, 2015, Breakwaters assigned the ’331 patent back

26   to NXP B.V. On August 16, 2016, NXP B.V. assigned the ’331 patent to Defendant VLSI.

27             223.    U.S. Patent No. 8,020,014 (“the ’014 patent”) is titled “Method for Power

28
     Case No. 3:19-cv-07651-EMC                         68                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 69 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Reduction and a Device Having Power Reduction Capabilities” and issued on September 13, 2011.

 2   On its face, the ’014 patent is assigned to Freescale. On August 16, 2016, Freescale assigned the

 3   ’014 patent to Defendant VLSI.

 4          224.    U.S. Patent No. 8,156,357 (“the ’357 patent”) is titled “Voltage-based Memory Size

 5   Scaling in a Data Processing System” and issued on April 10, 2012. On its face, the ’357 patent

 6   is assigned to Freescale. On November 7, 2016, Freescale assigned the ’357 patent to NXP as part

 7   of the merger between the companies. On December 22, 2018, NXP assigned the ’357 patent to

 8   Defendant VLSI.

 9          225.    Defendants’ aggregation of patents in the Local Cache Management Patents Market

10   (including at least three substitute patents and four complementary and/or substitute patents) has

11   reduced competition in that market, leading to inflated royalties and decreased licensing output.

12   For example, the ’641 patent and the ’009 patent both purport to cover techniques for improving

13   local cache performance. Whereas the ’641 patent achieves the improvement by optimizing the

14   placement of information in a cache, the ’009 patent obtains improved performance by optimizing

15   how cache misses are handled. Accordingly, the cache placement method of the ’641 patent is a

16   substitute for the cache miss handling method of the ’009 patent, and vice versa. When the ’641

17   and ’009 patents were owned by different entities, a party wishing to use one of these potential

18   substitute technologies would be able to take advantage of competition between the owners of

19   these patents when attempting to secure a license.        But because of Defendants’ unlawful

20   aggregation of patents, Defendants now control both substitute technologies, eliminating such

21   competition.

22          226.    That lessening of competition is evidenced by the supracompetitive royalties sought

23   by Defendants. Whereas the prior owners of the ’014 patent (Freescale), the ’331 patent (NXP

24   B.V.), and the ’357 patent (Freescale, then NXP) never asserted these patents because of the

25   competitive constraints they faced, Defendants have pursued multiple assertions.

26          227.    Specifically, Defendant VLSI, under the control of Fortress, has pursued a litigation

27   campaign based on these patents.

28
     Case No. 3:19-cv-07651-EMC                      69                          AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 70 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1            228.    As part of the VLSI California Action described above, Defendant VLSI has

 2   alleged that Intel’s microprocessors infringe the ’014 patent by comprising features for selectively

 3   providing power to at least a portion of a component of an integrated circuit during a low power

 4   mode.71 Defendant VLSI also accused Intel of infringing seven additional patents in that action.

 5   Intel sought VLSI’s permission to disclose (under seal) the damages estimate for Intel’s alleged

 6   infringement of the ’014 patent, as well as the financial terms of its purchase of the patent from

 7   NXP (which had merged with Freescale); however, VLSI refused that consent. The damages

 8   estimates VLSI has disclosed publicly in connection with its assertion of the eight patents asserted

 9   in the VLSI California Action are exorbitant: as discussed above, VLSI disclosed that it would

10   seek $7.1 billion in that suit. That amount significantly exceeds what Freescale sought for this

11   very patent. As discussed above,

12

13                                                                    VLSI’s damages estimate is also

14   significantly more than Freescale has sought for other of its patents concerning microprocessor

15   features. Specifically, in December 2014, Intel purchased from Freescale for                 a total

16   of 29 patent families, including 13 U.S. patents, for example: U.S. Patent Nos. 6,769,076 (Real-

17   Time Processor Debug System); 6,845,419 (Flexible Interrupt Controller that Includes an Interrupt

18   Force Register); 7,248,069 (Method and Apparatus for Providing Security for Debug Circuitry);

19   5,889,788 (Wrapper Cell Architecture for Path Delay Testing of Embedded Core Microprocessors

20   and Method of Operation); 6,134,675 (Method of Testing Multi-Core Processors and Multi-Core

21   Processor Testing Device); 7,296,137 (Memory Management Circuitry Translation Information

22   Retrieval during Debugging); 7,299,335 (Translation Information Retrieval Transparent to

23   Processor Core); and 8,041,901 (Performance Monitoring Device and Method thereof). And in

24   May 2015,                                                                               , including

25   patents such as: U.S. Patent Nos. 5,943,274 (Method and Apparatus for Amplifying a Signal to

26

27
     71
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal.) (BLF).
28
     Case No. 3:19-cv-07651-EMC                      70                          AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 71 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Produce a Latched Digital Signal); 6,917,555 (Integrated Circuit Power Management for Reducing

 2   Leakage Current in Circuit Arrays and Method therefor); 7,200,719 (Prefetch Control in a Data

 3   Processing System); 7,638,903 (Power Supply Selection for Multiple Circuits on an Integrated

 4   Circuit); and 6,013,571 (Microelectronic Assembly including Columnar Interconnections and

 5   Method for Forming Same).

 6             229.    As part of the VLSI Delaware Action described above, Defendant VLSI alleged

 7   that Intel chipsets infringe the ’331 patent.72 Defendant VLSI also accused Intel of infringing four

 8   additional patents. Intel sought VLSI’s permission to disclose (under seal) the damages it claims

 9   for Intel’s alleged infringement of the ’331 patent, as well as the financial terms of its purchase of

10   the patent from NXP; however, VLSI refused that consent. The damages estimates VLSI has

11   disclosed publicly in connection with the VLSI Delaware Action are exorbitant—as discussed

12   above, VLSI disclosed that it would seek billions. This amount is significantly more than NXP

13   has sought for other of its patents concerning microprocessor features. Specifically, in January

14   2014,

15              , for example, U.S. Patent Nos. 7,500,126 (Arrangement and Method for Controlling

16   Power Modes of Hardware Resources); 6,748,472 (Method and System for an Interrupt

17   Accelerator that Reduces the Number of Interrupts for a Digital Signal Processor); 7,102,382

18   (Digital Electronic Circuit with Low Power Consumption); and 8,181,054 (Arrangement and

19   Method for Controlling Power Modes of Hardware Resources). In December 2014,

20                                                                                                    , for

21   example, U.S. Patent Nos. 9,032,124 (Definition of Wakeup Bus Messages for Partial

22   Networking); 6,664,821 (Line Driver with Current Source Output and Low Sensitivity to Load

23   Variations); 8,407,339 (Star Network and Method for Preventing a Repeated Transmission of a

24   Control Symbol in such a Star Network); 7,620,135 (Data Processing Apparatus that Identifies a

25   Communication Clock Frequency); and 8,527,738 (Flexray System Using Efficient Storage of

26

27
     72
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del.).
28
     Case No. 3:19-cv-07651-EMC                       71                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 72 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Instructions). And in December 2014,

 2                                  including for example: U.S. Patent Nos. 9,939,141 (Active Thermal

 3   Management Device and Thermal Management Method); 9,078,318 (Switched Mode Power

 4   Converter and Method of Operating the Same); 9,036,375 (Controller that Determines Average

 5   Output Current of a Switching Circuit); 8,120,289 (Optical Electrical System in Package for LED

 6   Based Lighting System); and 7,688,600 (Multi-Resonance Converter).

 7          230.    And as part of the VLSI Texas Actions described above, Defendant VLSI has

 8   alleged that Intel’s microprocessors infringe the ’357 patent.73 Defendant VLSI also accused Intel

 9   of infringing seven additional patents in these actions. Intel sought VLSI’s permission to disclose

10   (under seal) the damages claim for Intel’s alleged infringement of the ’014 patent, as well as the

11   financial terms of its purchase of the patent from NXP (which had merged with Freescale);

12   however, VLSI refused that consent. The damages claims VLSI has disclosed publicly in

13   connection with its assertion of other patents obtained from the same prior owner are exorbitant:

14   as discussed above, VLSI disclosed that it would seek $7.1 billion in a suit involving eight patents

15   and billions in a suit involving five patents. As discussed in paragraph 228 above, these amounts

16   significantly exceed what Freescale sought for this very patent and other of its patents relating to

17   microprocessor features.

18          231.    Intel has been injured by the elimination of competition resulting from Fortress,

19   Uniloc 2017, and VLSI’s aggregation of patents in the Local Cache Management Patents Market.

20   Specifically, by eliminating competition, this aggregation positioned Defendants to seek

21   supracompetitive royalties that the prior patent holders were unable to seek because of the

22   competitive constraints they faced. Because it has refused to capitulate to exorbitant royalty

23   demands, Intel has been injured by Fortress and VLSI having targeted Intel as part of their

24   litigation campaign based on these patents. Moreover, Apple and Intel have been injured as a

25   result of the ongoing threat that Defendants will continue to assert patents in the Local Cache

26
     73
27      VLSI Tech. LLC v. Intel Corp., No. 6:19-cv-00254 (W.D. Tex. Apr. 11, 2019), subsequently
     transferred as No. 1:19-cv-00977 (W.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                      72                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 73 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Management Patents Market against them.

 2          232.    The supracompetitive licensing returns Fortress’s PAEs have sought are direct

 3   evidence of Defendants’ market power and the anticompetitive effects that have resulted from their

 4   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties

 5   from Intel, even though the prior owners of the patents made no similar attempt to enforce the

 6   patents. Fortress (through its PAEs) has been able to acquire patents and then, through the benefit

 7   of its anticompetitive scheme, seek inflated royalties from licensees that reflect the competition

 8   that has been eliminated through Defendants’ patent aggregation and far exceeds the actual value

 9   of the patents based on their technical and commercial merits.

10          233.    Defendants’ demands show that Fortress has the power to control prices in the

11   Local Cache Management Patents Market. As detailed above, VLSI has sought billions of dollars

12   from Intel.

13          E.      Shared Memory Access

14          234.    As another example, Defendants Fortress, the Uniloc Defendants, and VLSI have

15   aggregated patents relating to shared memory access techniques. Shared memory access

16   techniques provide a way for electronic devices or components thereof in which memory is shared

17   by multiple processors to handle requests to access that shared memory. Specifically, when

18   multiple requests are received simultaneously, shared memory access techniques are used to

19   determine the order in which the requests are processed. Multi-processor electronic devices or

20   components (such as a computer with multiple processors or a computer microprocessor

21   containing multiple processing cores) in which the processors have shared access to any computer

22   memory must use some protocol to handle multiple requests to that shared memory. There are no

23   close substitutes for these techniques.

24          235.    Defendants have aggregated patents in an antitrust market for patents purporting to

25   cover shared memory access techniques, the “Shared Memory Access Patents Market.” The

26   Shared Memory Access Patents Market constitutes a relevant antitrust market where Fortress

27   (either directly through its PAE subsidiaries or by acting in concert with the PAEs in which it

28
     Case No. 3:19-cv-07651-EMC                      73                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 74 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   invests) and other holders of patents claimed to read on electronic devices or components thereof

 2   that support shared memory access capabilities compete with one another to license patents to

 3   suppliers of such devices.

 4          236.    Among the substitute patents Defendants have aggregated in the Shared Memory

 5   Access Patents Market are U.S. Patent No. 5,659,687, U.S. Patent No. 7,023,850, and U.S. Patent

 6   No. 7,606,983, all of which purport to cover alternative techniques to resolving multiple concurrent

 7   access requests for a shared memory.

 8          237.    U.S. Patent No. 5,659,687 (“the ’687 patent”) is titled “Device for Controlling

 9   Memory Data Path in Parallel Processing Computer System” and issued on August 19, 1997.

10   According to its abstract, the ’687 patent relates to “[a] memory data path controller for a large-

11   scale parallel processing computer system in which, when a network interface and bus interface

12   request access to a single-port memory, a dual path controller dividedly stores memory access

13   requests in network queue and bus queue.” It claims systems that arbitrate memory access requests

14   present in a network queue and a bus queue depending on an assigned priority of the access

15   sequence.

16          238.    On its face, the ’687 patent is assigned to ETRI. On December 26, 2008, ETRI

17   assigned one half of its interest in the ’687 patent to IPG Electronics 502. On April 10, 2012,

18   ETRI and IPG Electronics 502 assigned the ’687 patent to Pendragon Electronics. On October 31,

19   2012, Pendragon Electronics assigned the ’687 patent to Phoenicia Innovations LLC

20   (“Phoenicia”). And on January 31, 2018, Phoenicia assigned the ’687 patent to Defendant Uniloc

21   Luxembourg, which then assigned the patent to Defendant Uniloc 2017 just a few months later,

22   on May 3, 2018.

23          239.    U.S. Patent No. 7,023,850 (“the ’850 patent”) is titled “Multicasting Apparatus and

24   Method in Shared Memory Switch” and issued on April 4, 2006. According to its abstract, the

25   ’850 patent relates to “[a] multicasting system and method for use in a shared memory-based

26   switch . . . .” The ’850 patent is directed to techniques for shared memory access using input and

27   output subqueues.

28
     Case No. 3:19-cv-07651-EMC                      74                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 75 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          240.    On its face, the ’850 patent is assigned to ETRI. On December 26, 2008, ETRI

 2   assigned one half of its interest in the ’850 patent to IPG Electronics 502. On April 10, 2012,

 3   ETRI and IPG Electronics 502 assigned the ’850 patent to Pendragon Electronics. On January 31,

 4   2018—the same day Phoenicia assigned the ’687 patent to Defendant Uniloc Luxembourg—

 5   Pendragon Electronics assigned the ’850 patent to Defendant Uniloc Luxembourg, which then

 6   assigned the patent to Defendant Uniloc 2017 on May 3, 2018.

 7          241.    U.S. Patent No. 7,606,983 (“the ’983 patent”) is titled “Sequential Ordering of

 8   Transactions in Digital Systems with Multiple Requestors” and issued on October 20, 2009.

 9   According to its abstract, the ’983 patent relates to “[a] digital system with an improved transaction

10   ordering policy.” It claims systems for and methods of processing multiple access requests by a

11   controller in a specific order, including by providing a way to resolve any contentions that occur

12   when more than one access request is active at the same time.

13          242.    On its face, the ’983 patent is assigned to NXP B.V. On February 1, 2019, NXP

14   B.V. assigned the ’983 patent to Defendant VLSI.

15          243.    Defendants’ aggregation of patents in the Shared Memory Access Patents Market

16   (including at least three substitute patents) has reduced competition in that market, leading to

17   inflated royalties and decreased licensing output. For example, the ’687 patent purports to cover

18   a priority-based arbitration method for handling multiple concurrent requests to access a shared

19   memory. Meanwhile, the ’850 patent purports to cover a method for handling multiple concurrent

20   request to access a shared memory using input and output subqueues. Still further, the ’983 patent

21   purports to cover a method for handling multiple concurrent requests to access a shared memory

22   using a controller to place the requests in a sequential order. These three approaches for handling

23   concurrent access requests—priority-based arbitration, input and output subqueues, and sequential

24   ordering—are substitutes for one another. When the ’687, ’850, and ’983 patents were owned by

25   different entities, a party wishing to use one of these potential substitute technologies would be

26   able to take advantage of competition between the owners of these patents when attempting to

27   secure a license. But because of Defendants’ unlawful aggregation of patents, Defendants now

28
     Case No. 3:19-cv-07651-EMC                       75                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 76 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   control each of the substitute technologies, eliminating such competition.

 2          244.    That lessening of competition is reflected by the evidence of supracompetitive

 3   royalties sought by Defendants. Whereas the prior owners of the ’687 patent (ETRI and IPG

 4   Electronics 502, then Pendragon Electronics, then Phoenicia), and the ’850 patent (ETRI and IPG

 5   Electronics 502, then Pendragon Electronics), and the ’983 patent (NXP B.V.) never asserted these

 6   patents because of the competitive constrains they faced, Defendant VLSI has pursued a lawsuit

 7   involving the ’983 patent.

 8          245.    Intel has been injured by the elimination of competition resulting from Defendants’

 9   aggregation of patents in the Shared Memory Access Patents Market.                 Specifically, this

10   aggregation positioned Fortress and VLSI to seek supracompetitive royalties that the prior patent

11   holders were unable to seek because of the competitive constraints they faced. Because it has

12   refused to capitulate the exorbitant royalty demands, Intel has been injured by VLSI having

13   targeted Intel for enforcement of the ’983 patent. Moreover, Apple and Intel have been injured as

14   a result of the ongoing threat that Defendants will continue to assert patents in the Shared Memory

15   Access Patents Market against them.

16          246.    As described above, Defendant VLSI filed suit against Intel on March 1, 2019

17   asserting the ’983 patent and five other patents.74 Just over a month later, on April 11, 2019, VLSI

18   voluntarily dismissed the suit and re-filed three actions in the Western District of Texas, across

19   which it asserted eight patents, including the ’983 patent.75 In its complaints, Defendant VLSI

20   alleged that an interconnect protocol called Quick Path Interconnect that is contained in certain

21   Intel microprocessors infringes the ’983 patent.

22          247.    Intel sought VLSI’s permission to disclose (under seal) the damages it claims for

23   Intel’s alleged infringement of the ’983 patent, as well as the financial terms of its purchase of the

24   patent from NXP; however, VLSI refused that consent. The damages estimates VLSI has

25
     74
26     VLSI Technology LLC v. Intel Corp., No. 1:19-cv-00426 (D. Del. Mar. 1, 2019).
     75
       VLSI Technology LLC v. Intel Corp., No. 6:19-cv-00256 (W.D. Tex. Apr. 11 ,2019),
27   subsequently consolidated under No. 6:19-cv-00254 (W.D. Tex.) and transferred as No. 1:19-cv-
     00977 (W.D. Tex.).
28
     Case No. 3:19-cv-07651-EMC                         76                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 77 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   disclosed publicly in connection with its assertion of other patents obtained from the same prior

 2   owner against Intel have been exorbitant—as discussed above, VLSI disclosed that it would seek

 3   $7.1 billion in a suit against Intel involving eight patents and billions in a suit against Intel

 4   involving five patents. This amount is significantly more than NXP has sought for other of its

 5   patents concerning microprocessor features. Specifically, in January 2014,

 6                                                                                       , for example,

 7   U.S. Patent Nos. 7,500,126 (Arrangement and Method for Controlling Power Modes of Hardware

 8   Resources); 6,748,472 (Method and System for an Interrupt Accelerator that Reduces the Number

 9   of Interrupts for a Digital Signal Processor); 7,102,382 (Digital Electronic Circuit with Low Power

10   Consumption); and 8,181,054 (Arrangement and Method for Controlling Power Modes of

11   Hardware Resources). In December 2014,

12                                                         , for example, U.S. Patent Nos. 9,032,124

13   (Definition of Wakeup Bus Messages for Partial Networking); 6,664,821 (Line Driver with

14   Current Source Output and Low Sensitivity to Load Variations); 8,407,339 (Star Network and

15   Method for Preventing a Repeated Transmission of a Control Symbol in such a Star Network);

16   7,620,135 (Data Processing Apparatus that Identifies a Communication Clock Frequency); and

17   8,527,738 (Flexray System Using Efficient Storage of Instructions). And in December 2014,

18                                                                                           , including

19   for example: U.S. Patent Nos. 9,939,141 (Active Thermal Management Device and Thermal

20   Management Method); 9,078,318 (Switched Mode Power Converter and Method of Operating the

21   Same); 9,036,375 (Controller that Determines Average Output Current of a Switching Circuit);

22   8,120,289 (Optical Electrical System in Package for LED Based Lighting System); and 7,688,600

23   (Multi-Resonance Converter).

24          248.    The supracompetitive licensing returns Fortress’s PAEs have sought are evidence

25   of Defendants’ market power and the anticompetitive effects that have resulted from their

26   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties

27   from Intel, even though the prior owners of the patents made no similar attempt to enforce the

28
     Case No. 3:19-cv-07651-EMC                      77                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 78 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   patents. Fortress (through its PAEs) has been able to acquire patents and then, through the benefit

 2   of its anticompetitive scheme, seek inflated royalties from licensees that reflect the competition

 3   that has been eliminated through Defendants’ patent aggregation and far exceeds the actual value

 4   of the patents based on their technical and commercial merits.

 5            249.    Defendants’ demand also shows that Fortress has the power to control prices in the

 6   Shared Memory Access Patents Market. As detailed above, VLSI has sought billions of dollars

 7   from Intel in connection with the assertion of other patents VLSI obtained from the same prior

 8   owner.

 9            F.      Device Authorization

10            250.    As another example, Fortress, the Uniloc Defendants, INVT, VLSI, Seven

11   Networks, and IXI IP have aggregated patents that purport to cover ways to handle device

12   authorization. Device authorization is a means to restrict access in a computer network to only

13   authorized, trusted devices. Device authorization is commonly used in computer networks to

14   protect data integrity and security, and there is no close substitute for device authorization

15   techniques.

16            251.    Fortress, the Uniloc Defendants, INVT, VLSI, Seven Networks, and IXI IP have

17   aggregated patents in an antitrust market for patents purporting to cover device authorization

18   capabilities, the “Device Authorization Patents Market.” The Device Authorization Patents

19   Market constitutes a relevant antitrust market where Fortress (either directly through its PAE

20   subsidiaries or by acting in concert with the PAEs in which it invests) and other holders of patents

21   claimed to read on electronic devices that support device authorization capabilities compete with

22   one another to license patents to suppliers of such devices and supporting software.

23            252.    Among the substitute patents Defendants have aggregated in the Device

24   Authorization Patents Market is U.S. Patent No. 7,900,242, U.S. Patent No. 7,917,620, U.S. Patent

25   No. 9,094,395, U.S. Patent No. 6,212,633, U.S. Patent No. 8,838,976, U.S. Patent No. 8,213,907,

26   U.S. Patent No. 6,856,616, U.S. Patent No. 7,039,033, and U.S. Patent No. 7,295,532, all of which

27   purport to cover alternative techniques to restrict access to network resources in a computer

28
     Case No. 3:19-cv-07651-EMC                       78                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 79 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   network.

 2             253.    U.S. Patent No. 7,900,242 (“the ’242 patent”) is titled “Modular Authentication and

 3   Authorization Scheme for Internet Protocol” and issued on March 1, 2011. According to its

 4   abstract, the ’242 patent relates to “[a] system and method for three-party authentication and

 5   authorization” for Internet Protocol version 6. Its claims are directed to a three-party device

 6   authorization scheme.

 7             254.    On its face, the ’242 patent is assigned to Nokia Corporation (“Nokia”). On June 9,

 8   2014, Nokia assigned the ’242 patent to Inventergy. On October 1, 2014, Inventergy conveyed a

 9   security interest in the ’242 patent to DBD Credit Funding LLC, a Fortress affiliate. On April 27,

10   2017, Inventergy assigned the ’242 patent to INVT.

11             255.    U.S. Patent No. 7,917,620 (“the ’620 patent”) is titled “Communication System”

12   and issued on March 29, 2011. According to its abstract, the ’620 patent relates to “[a] security

13   server for use in a telecommunications network [that] is arranged to receive a message; determine

14   whether the message is from a known source or an unknown source and, depending on the result

15   of the determination, modify the message; and forward the message within the telecommunications

16   network.” Its claims are directed to a technique for device authorization using a telecom security

17   server.

18             256.    On its face, the ’620 patent is assigned to Nokia. On June 9, 2014, Nokia assigned

19   the ’620 patent to Inventergy. On October 1, 2014, Inventergy conveyed a security interest in the

20   ’620 patent to DBD Credit Funding LLC, a Fortress affiliate. On April 27, 2017, Inventergy

21   assigned the ’620 patent to INVT.

22             257.    U.S. Patent No. 9,094,395 (“the ’395 patent”) is titled “Secure Mechanism to

23   Deliver Mobile Traffic Management Configuration upon Stub Activation on a Mobile Device of a

24   Global Service Discovery Server” and issued on July 28, 2015. According to its abstract, the ’395

25   patent relates to “[a] system, a network, and a mobile device . . . in which the mobile device

26   includes an embedded stub that interacts with a global service discovery server to obtain

27   information about an operating server that handles communications from the mobile device.” Its

28
     Case No. 3:19-cv-07651-EMC                        79                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 80 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   claims are directed to a technique for device authorization using a global service discovery server.

 2           258.    On its face, the ’395 patent is assigned to Seven Networks, Inc. As described above,

 3   Fortress gained control of Seven Networks, Inc. in 2015 and thereafter converted it to a limited

 4   liability company (that is, Defendant Seven Networks). This conversion was executed on July 14,

 5   2015.

 6           259.    U.S. Patent No. 6,212,633 (“the ’633 patent”) is titled “Secure Data

 7   Communication over a Memory-mapped Serial Communications Interface Utilizing a Distributed

 8   Firewall” and issued on April 3, 2001. According to its abstract, the ’633 patent relates to “[a]

 9   distributed firewall [that] is utilized in conjunction with a memory-mapped serial communications

10   interface such as that defined by the IEEE 1394 specification to permit secure data transmission

11   between selected nodes over the interface.” Its claims are directed to a distributed firewall that

12   restricts access to selected nodes to only authorized entities.

13           260.    On its face, the ’633 patent is assigned to VLSI Technology, Inc. A name change

14   from VLSI Technology, Inc. to Philips Semiconductors VLSI Inc. was executed on July 2, 1999,

15   and a name change from Philips Semiconductors VLSI Inc. to Philips Semiconductors Inc.

16   (“Philips Semiconductors”) was executed on December 20, 1999. On September 28, 2006, Philips

17   assigned the ’633 patent to Philips Semiconductors International B.V. A name change from

18   Philips Semiconductors International B.V. to NXP B.V. was executed on September 29, 2006. On

19   December 4, 2017, NXP B.V. assigned the ’633 patent to VLSI Technology LLC.

20           261.    U.S. Patent No. 8,838,976 (“the ’976 patent”) is titled “Web Content Access Using

21   a Client Device Identifier” and issued on September 16, 2014. According to its abstract, the ’976

22   patent relates to “[s]ystems and methods . . . for controlling access to online services.” The ’976

23   patent is directed to techniques for generating a hardware device identifier that can be used to

24   authenticate the user.

25           262.    On its face, the ’976 patent is assigned to Uniloc Luxembourg. On January 2, 2013,

26   Uniloc Luxembourg assigned the ’976 patent to NetAuthority, Inc. (“NetAuthority”). On July 23,

27   2013, NetAuthority assigned the ’976 patent back to Uniloc Luxembourg. On December 30, 2014,

28
     Case No. 3:19-cv-07651-EMC                       80                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 81 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc Luxembourg conveyed a security interest in the ’976 patent to Fortress Credit. On May 3,

 2   2018, Uniloc Luxembourg assigned the ’976 patent to Uniloc 2017.

 3          263.    U.S. Patent No. 8,213,907 (“the ’907 patent”) is titled “System and Method for

 4   Secured Mobile Communication” and issued on July 3, 2012. According to its abstract, the ’907

 5   patent relates to “[a] method [to] achieve[] mobile communications by authenticating a mobile

 6   device seeking communication with a secure server.” The ’907 patent is directed to device

 7   authentication techniques using a digital fingerprint.

 8          264.    On its face, the ’907 patent is assigned to Uniloc Luxembourg. On January 2, 2013,

 9   Uniloc Luxembourg assigned the ’907 patent to NetAuthority. On August 27, 2013, NetAuthority

10   assigned the ’907 patent back to Uniloc Luxembourg.               On December 30, 2014, Uniloc

11   Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA, Inc. conveyed a security interest

12   in the ’907 patent to Fortress Credit. Uniloc Luxembourg assigned its interest in the ’907 patent

13   to Uniloc 2017 on May 3, 2018.

14          265.    U.S. Patent No. 6,856,616 (“the ’616 patent”) is titled “System and Method for

15   Providing Service Provider Configurations for Telephones Using a Central Server in a Data

16   Network Telephony System” and issued on February 15, 2005. According to its abstract, the ’616

17   patent relates to “[a] system and method for providing service provider configured telephone

18   service to a user of a data network telephone.” The ’616 patent is directed to methods for a device

19   to identify itself to a server and receive configuration data based on that identity.

20          266.    On its face, the ’616 patent is assigned to 3Com Corp. On April 28, 2010, in

21   connection with a merger, 3Com Corp. assigned the ’616 patent to HP. Effective October 10,

22   2011, HP assigned the ’616 patent to HP Development, and on October 27, 2015, HP Development

23   assigned the ’616 patent to HP Enterprise Development. On May 16, 2017, HP Enterprise

24   Development assigned the ’616 patent to Uniloc Luxembourg.                On May 3, 2018, Uniloc

25   Luxembourg assigned the ’616 patent to Uniloc 2017.

26          267.    U.S. Patent No. 7,039,033 (“the ’033 patent”) is titled “System, Device and

27   Computer Readable Medium for Providing a Managed Wireless Network Using Short-range Radio

28
     Case No. 3:19-cv-07651-EMC                        81                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 82 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Signals” and issued on May 2, 2006. According to its abstract, the ’033 patent relates to “[a]

 2   system, a wireless hand-held device, and software component for accessing information responsive

 3   to short-range radio signals.” Its claims are directed to techniques for authorizing a device to

 4   receive network services based on its IP address by translating its IP address using another device.

 5          268.    On its face, the ’033 patent is assigned to IXI Mobile (Israel) Ltd. On November

 6   28, 2001, a change of name was executed from IXI Mobile (Israel) Ltd. to IXI R&D. On June 5,

 7   2014, IXI R&D assigned the ’033 patent to IXI IP. That same day, IXI IP conveyed a security

 8   interest in the ’033 patent to Fortress Credit. On September 11, 2014, Fortress Credit Co. DBD

 9   LLC assigned its interest in the ’033 patent to FCO V CLO Transferor LLC, another Fortress

10   subsidiary.

11          269.    U.S. Patent No. 7,295,532 (“the ’532 patent”) is titled “System, Device and

12   Computer Readable Medium for Providing Networking Services on a Mobile Device” and issued

13   on November 13, 2007. According to its abstract, the ’532 patent relates to “[a] system, device

14   and computer readable medium that monitors and reconfigures a LAN by a WAN operator.” Its

15   claims, like those of the ’033 patent, are directed to techniques for authorizing a device to receive

16   network services based on its IP address by translating its IP address using another device.

17          270.    On its face, the ’532 patent is assigned to IXI R&D. On June 5, 2014, IXI R&D

18   assigned the ’532 patent to IXI IP. That same day, IXI IP conveyed a security interest in the ’532

19   patent to Fortress Credit. On September 11, 2014, Fortress Credit Co. DBD LLC assigned its

20   interest in the ’532 patent to FCO V CLO Transferor LLC.

21          271.    In addition to the patents discussed immediately above, which are substitutes for

22   one another, the Uniloc Defendants have several additional patents directed to device authorization

23   that are at least complements to, and possibly substitutes for, the ’242 patent, the ’620 patent, the

24   ’395 patent, the ’633 patent, the ’976 patent, the ’907 patent, the ’616 patent, the ’033 patent, and

25   the ’532 patent.

26          272.    U.S. Patent No. 8,316,421 (“the ’421 patent”) is titled “System and Method for

27   Device Authentication with Built-in Tolerance” and issued on November 20, 2012. According to

28
     Case No. 3:19-cv-07651-EMC                       82                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 83 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   its abstract, the ’421 patent relates to “[a] system for building tolerance into authentication of a

 2   computing device.” On its face, the ’421 patent is assigned to Uniloc Luxembourg. On January 2,

 3   2013, Uniloc Luxembourg assigned the ’421 patent to NetAuthority. On August 27, 2013,

 4   NetAuthority assigned the ’421 patent back to Uniloc Luxembourg. On December 30, 2014,

 5   Uniloc Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA, Inc. conveyed a security

 6   interest in the ’421 patent to Fortress Credit. Uniloc Luxembourg assigned its interest in the ’421

 7   patent to Uniloc 2017 on May 3, 2018.

 8          273.    U.S. Patent No. 7,987,362 (“the ’362 patent”) is titled “Method and Apparatus for

 9   Using Imperfections in Computing Devices for Device Authentication” and issued on July 26,

10   2011. According to its abstract, the ’362 patent relates to “[a] method for authenticating a device

11   including the steps of operating the device to create at least one failure condition; obtaining a

12   measurement based on at least one failure condition; and, comparing the measurement based on

13   the at least one failure condition with a previously stored measurement based on the at least one

14   failure condition to determine an identity of the device. An apparatus and an article of manufacture

15   for authenticating a device is also disclosed.” On its face, the ’362 patent is assigned to Uniloc

16   USA. On May 25, 2012, Uniloc USA assigned the ’362 patent to Uniloc Luxembourg. On

17   January 2, 2013, Uniloc Luxembourg assigned the ’362 patent to NetAuthority. On July 23, 2013,

18   NetAuthority assigned the ’362 patent back to Uniloc Luxembourg. On December 30, 2014,

19   Uniloc Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA conveyed a security

20   interest in the ’362 patent to Fortress Credit. On May 3, 2018, Uniloc Luxembourg assigned the

21   ’362 patent to Uniloc 2017.

22          274.    U.S. Patent No. 9,286,466 (“the ’466 patent”) is titled “Registration and

23   Authentication of Computing Devices Using a Digital Skeleton Key” and issued on March 15,

24   2016. According to its abstract, the ’466 patent relates to “[a] method for registering a computing

25   device to a user account using at least one user-selected fingerprintable device externally

26   accessible to the computing device including transmitting a registration information request to the

27   computing device, receiving at least one device fingerprint of the at least one user-selected

28
     Case No. 3:19-cv-07651-EMC                      83                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 84 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   fingerprintable device accessible by the computing device, and primary identification data of the

 2   computing device, generating a skeleton key, recording the primary identification data, and

 3   associating the skeleton key and the primary identification data with the user account.” On its

 4   face, the ’466 patent is assigned to Uniloc Luxembourg. Upon issuance, the ’466 patent was

 5   subject to the December 2014 security interest Uniloc Luxembourg conveyed to Fortress Credit.

 6   On May 3, 2018, Uniloc Luxembourg assigned the ’466 patent to Uniloc 2017.

 7          275.    U.S. Patent No. 7,934,250 (“the ’250 patent”) is titled “Method and Apparatus for

 8   Using Performance and Stress Testing on Computing Devices for Device Authentication” and

 9   issued on April 26, 2011. According to its abstract, the ’250 patent relates to “[a] method for

10   authenticating a device including the steps of measuring at least one performance parameter of the

11   device to obtain a measurement; and comparing the measurement of the at least one performance

12   parameter with a previously stored measurement of the at least one performance parameter to

13   determine an identity of the device. An apparatus and an article of manufacture for authenticating

14   a device is also disclosed.” On its face, the ’250 patent is assigned to Uniloc USA. On May 25,

15   2012, Uniloc USA assigned the ’250 patent to Uniloc Luxembourg. On January 2, 2013, Uniloc

16   Luxembourg assigned the ’250 patent to NetAuthority. On July 23, 2013, NetAuthority assigned

17   the ’250 patent back to Uniloc Luxembourg. On December 30, 2014, Uniloc Luxembourg, Uniloc

18   Corporation PTY Limited, and Uniloc USA conveyed a security interest in the ’250 patent to

19   Fortress Credit. On May 3, 2018, Uniloc Luxembourg assigned the ’250 patent to Uniloc 2017.

20          276.    U.S. Patent No. 9,578,502 (“the ’502 patent”) is titled “Device Authentication

21   Using Inter-person Message Metadata” and issued on February 21, 2017. According to its abstract,

22   the ’502 patent relates to “[a] device authentication server [that] authenticates a remotely located

23   device using unique data associated with the user of the device stored on a remotely located server

24   that has an established relationship with the device, such as client logic installed on the device and

25   authentication data of the user stored on the device,” where “[t]he unique data can be unique

26   metadata associated with inter-person messages.” On its face, the ’502 patent is assigned to Uniloc

27   Luxembourg. Upon issuance, the ’502 patent was subject to the December 2014 security interest

28
     Case No. 3:19-cv-07651-EMC                       84                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 85 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA conveyed to Fortress

 2   Credit. On May 3, 2018, Uniloc Luxembourg assigned the ’502 patent to Uniloc 2017.

 3          277.    U.S. Patent No. 8,695,068 (“the ’068 patent”) is titled “Device Authentication

 4   Using Display Device Irregularity” and issued on April 8, 2014. According to its abstract, the

 5   ’068 patent relates to “[a] device authentication server [that] authenticates a remotely located

 6   device using data representing pixel irregularities of a display of the device.” On its face, the ’068

 7   patent is assigned to Uniloc Luxembourg. On December 30, 2014, Uniloc Luxembourg, Uniloc

 8   Corporation PTY Limited, and Uniloc USA conveyed a security interest in the ’068 patent to

 9   Fortress Credit. On May 3, 2018, Uniloc Luxembourg assigned the ’068 patent to Uniloc 2017.

10          278.    U.S. Patent No. 9,143,496 (“the ’496 patent”) is titled “Device Authentication

11   Using Device Environment Information” and issued on September 22, 2015. According to its

12   abstract, the ’496 patent relates to “[a] device authentication server [that] authenticates a remotely

13   located device using a detailed history of movement of the device.” On its face, the ’496 patent is

14   assigned to Uniloc Luxembourg. Upon issuance, the ’496 patent was subject to the December

15   2014 security interest Uniloc Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA

16   conveyed to Fortress Credit. On May 3, 2018, Uniloc Luxembourg assigned the ’496 patent to

17   Uniloc 2017.

18          279.    U.S. Patent No. 8,881,280 (“the ’280 patent”) is titled “Device-specific Content

19   Delivery” and issued on November 4, 2014. According to its abstract, the ’280 patent relates to

20   the protection of devices within a user’s “device-sphere,” in which “[d]evices of an individual’s

21   device-sphere recognize risky or undesirable behavior requested by devices outside of the device-

22   sphere and allow the user to prevent the behavior. The user’s decision is stored and used to protect

23   all devices of the user’s device-sphere from similar risky behavior from the outside devices.” On

24   its face, the ’280 patent is assigned to Uniloc Luxembourg. On December 30, 2014, Uniloc

25   Luxembourg, Uniloc Corporation PTY Limited, and Uniloc USA conveyed a security interest in

26   the ’280 patent to Fortress Credit. On May 3, 2018, Uniloc Luxembourg assigned the ’280 patent

27   to Uniloc 2017.

28
     Case No. 3:19-cv-07651-EMC                       85                           AMENDED COMPLAINT
             Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 86 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             280.    Defendants’ aggregation of patents in the Device Authorization Patents Market

 2   (including at least nine substitute patents and eight complementary and/or substitute patents) has

 3   reduced competition in that market, leading to inflated royalties and decreased licensing output.

 4   For example, the ’907 patent purports to cover a method of granting access privileges to a mobile

 5   device based on a “digital fingerprint” of that device. Defendants have also asserted that the ’616

 6   patent covers a method of granting access privileges to a mobile device based on that device’s

 7   “part number” and a configuration associated therewith. Using digital fingerprints to grant access

 8   privileges to a mobile device is a substitute for using a part number, and vice versa. When the

 9   ’907 and ’616 patents were owned by different entities, a party wishing to use one of these potential

10   substitute technologies would be able to take advantage of competition between the owners of

11   these patents when attempting to secure a license.           But because of Defendants’ unlawful

12   aggregation of patents, Defendants now control both substitute technologies, making such

13   competition impossible.

14             281.    That lessening of competition is reflected by the evidence of supracompetitive

15   royalties sought by Defendants. Whereas the prior owners of the ’633 patent, the ’616 patent, the

16   ’033 patent, and the ’532 patent never asserted them because of the competitive constraints they

17   faced, VLSI, the Uniloc Defendants, and IXI IP have pursued litigation based on these patents.

18             282.    On June 28, 2018, VLSI, under the control of Fortress, sued Intel in the District of

19   Delaware, claiming that Intel products using Intel On-Chip System Fabric, including various Intel

20   chipsets, infringe the ’633 patent.76 VLSI also asserted four additional patents. A year into the

21   case, VLSI stated that its damages claim would be for billions of dollars. In January 2020,

22   following an unfavorable claim construction ruling, and pursuant to the Court’s order requiring

23   election of a reduced number of patent claims across the case, VLSI elected claims from the other

24   four patents but none from the ’633 patent.

25             283.    On April 3, 2017, Uniloc USA and Uniloc Luxembourg, under the control of

26

27
     76
          VLSI Tech. LLC v. Intel Corp., No. 1:18-cv-00966 (D. Del. Jan. 28, 2018).
28
     Case No. 3:19-cv-07651-EMC                         86                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 87 of 134

                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Fortress, sued Apple in the Eastern District of Texas, claiming that mobile devices such as iPhones

 2   that use software that incorporates Apple’s “Frequent Locations” feature infringe the ’976 patent.77

 3   Defendants Uniloc USA and Uniloc Luxembourg also accused Apple of infringing two additional

 4   patents. The case was transferred to the Northern District of California, and the plaintiffs

 5   ultimately voluntarily dismissed the ’976 patent from the case.

 6              284.    On October 8, 2018, Uniloc 2017, under the control of Fortress, sued Apple in the

 7   Western District of Texas, claiming that mobile devices such as iPhones, iPads, and Apple

 8   Watches that include telephone functionality infringe the ’616 patent because the patent allegedly

 9   covers method of granting access privileges to a mobile device based on that device’s “part

10   number” and a configuration associated therewith.78 Uniloc 2017 voluntarily dismissed the case

11   just over a month later. That same day, Uniloc 2017 filed another case again alleging that the same

12   Apple devices infringe the ’616 patent.79 The case has been transferred to the Northern District of

13   California, where it is currently pending. Uniloc 2017’s estimated damages for Apple’s alleged

14   infringement of the ’616 patent are $2 per allegedly infringing device, which Uniloc 2017 claims

15   is in the hundreds of millions and therefore yields a damages claim in the hundreds of millions of

16   dollars.

17              285.    Less than two weeks after IXI IP conveyed security interests in the ’033 and ’532

18   patents to Fortress Credit, IXI IP began to sue companies based on the patents. In 2014, IXI IP

19   brought three lawsuits, asserting the same four patents in each case, including the ’033 and ’532

20   patents:

21                         IXI Mobile (R&D) Ltd. et al. v. Samsung Electronics Co., Ltd. et al., No. 1:14-
                            cv-04355 (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03752 (N.D.
22                          Cal.) (HSG);
23
                           IXI Mobile (R&D) Ltd. et al. v. Blackberry Limited et al., No. 1:14-cv-04428
24                          (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03754 (N.D. Cal.)
                            (HSG); and
25
     77
26      Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-00258 (E.D. Tex. Apr. 3, 2017).
     78
        Uniloc 2017 LLC v. Apple Inc., No. 1:18-cv-00851 (W.D. Tex. Oct. 8, 2018).
     79
27      Uniloc 2017 LLC v. Apple Inc., No. 1:18-cv-00989 (W.D. Tex. Nov. 18, 2018), subsequently
     transferred as No. 3:19-cv-01905 (N.D. Cal.) (JD).
28
     Case No. 3:19-cv-07651-EMC                         87                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 88 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1
                       IXI Mobile (R&D) Ltd. et al. v. Apple, Inc., No. 1:14-cv-07954 (S.D.N.Y.),
 2                      subsequently transferred as No. 4:15-cv-03755 (N.D. Cal.) (HSG).
 3
            286.    In June 2015, Apple and Samsung filed petitions for inter partes review,
 4
     challenging the validity of each asserted claim of the patents at issue. In November 2015, the
 5
     Court stayed the litigations pending inter partes review. The PTAB instituted review of all
 6
     challenged claims of the ’033 patent and all but one challenged claim of the ’532 patent.80 In
 7
     December 2016, the PTAB found all instituted claims unpatentable.81 Additional details regarding
 8
     IXI IPs efforts to obtain additional claims through reexamination for assertion in the litigation
 9
     against Apple are discussed in paragraphs 113-117 above. Ultimately, the actions were dismissed
10
     following joint stipulations of dismissal without prejudice.
11
            287.    Intel and Apple have been injured by the elimination of competition resulting from
12
     Defendants’ aggregation of patents in the Device Authorization Patents Market. Specifically, by
13
     eliminating competition, this aggregation positioned Defendants to seek supracompetitive
14
     royalties that the prior patent holders were unable to seek because of the competitive constraints
15
     they faced. Because they have refused to capitulate to exorbitant royalty demands, Intel and Apple
16
     have been injured by Fortress, VLSI, the Uniloc Defendants, and IXI IP having targeted Intel and
17
     Apple as part of their litigation based on these patents. Moreover, Apple and Intel have been
18
     injured as a result of the ongoing threat that Defendants will continue to assert patents in the Device
19
     Authorization Patents Market against them.
20
            288.    The supracompetitive licensing returns Fortress’s PAEs have sought are direct
21
     evidence of Defendants’ market power and the anticompetitive effects that have resulted from their
22
     anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties of
23
     80
24      Samsung Elecs. v. IXI IP, LLC, IPR2015-01444, Paper No. 8 (PTAB Dec. 30, 2015); Samsung
     Elecs. v. IXI IP, LLC, IPR2015-01443, Paper No. 8 (PTAB Dec. 30, 2015). In response to a
25   separate petition from Apple and Samsung to review claims of the ’532 patent—claims that,
     except for one, the PTAB ultimately found unpatentable in IPR2015-01443 based on different
26   unpatentability grounds—the PTAB denied instituting inter partes review. See Samsung Elecs.
     v. IXI IP, LLC, IPR2015-01442, Paper No. 8 (PTAB Dec. 30, 2015).
     81
27      Samsung Elecs. v. IXI IP, LLC, IPR2015-01444, Paper No. 27 (PTAB Dec. 21, 2016);
     Samsung Elecs. v. IXI IP, LLC, IPR2015-01443, Paper No. 27 (PTAB Dec. 21, 2016).
28
     Case No. 3:19-cv-07651-EMC                        88                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 89 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Intel, even though the prior owners of the patents made no similar attempt to enforce the patents.

 2   Fortress (through its PAEs) has been able to acquire patents and then, through the benefit of its

 3   anticompetitive scheme, seek inflated royalties from licensees that reflect the competition that has

 4   been eliminated through Defendants’ patent aggregation and far exceeds the actual value of the

 5   patents based on their technical and commercial merits.

 6           289.    Defendants’ demands show that Fortress has the power to control prices in the

 7   Device Authorization Patents Market. As detailed above, Fortress-controlled VLSI has sought

 8   billions of dollars from Intel and Fortress-controlled Uniloc 2017 has sought hundreds of millions

 9   of dollars from Apple.

10           G.      Health Monitoring

11           290.    As another example, Fortress and the Uniloc Defendants have aggregated patents

12   relating to health monitoring. Health monitoring enables certain electronic devices, such as

13   wearable devices, smartphones, medical devices, or the like, to monitor and process patient data

14   from sensors. Health monitoring sensors are commonly used in such electronic devices, and there

15   is no close substitute for the functionality.

16           291.    Fortress and the Uniloc Defendants have aggregated patents in an antitrust market

17   for patents purporting to cover health monitoring capabilities, the “Health Monitoring Patents

18   Market.” The Health Monitoring Patents Market constitutes a relevant antitrust market where

19   Fortress (either directly through its PAE subsidiaries or by acting in concert with the PAEs in

20   which it invests) and other holders of patents claimed to read on electronic devices that support

21   health monitoring capabilities compete with one another to license patents to suppliers of such

22   devices and supporting software.

23           292.    Among the substitute patents Defendants have aggregated in the Health Monitoring

24   Patents Market are U.S. Patent No. 7,220,220, U.S. Patent No. 6,736,759, and U.S. Patent No.

25   6,215,403, all of which purport to cover alternative techniques to process patient physiological

26   data received from health monitoring sensors.

27           293.    U.S. Patent No. 7,220,220 (“the ’220 patent”) is titled “Exercise Monitoring System

28
     Case No. 3:19-cv-07651-EMC                      89                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 90 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   and Methods” and issued on May 22, 2007. According to its abstract, the ’220 patent relates to

 2   “[a]n exercise monitoring system which includes an electronic positioning device; a physiological

 3   monitor; and a display unit configured for displaying data provided by said electronic positioning

 4   device and said physiological monitor.” It claims methods for monitoring and reporting health

 5   conditions and/or physiological parameters.

 6          294.    On June 9, 2017, inventors Kevin Schwieger and Jack Stubbs assigned the ’220

 7   patent to Red Dragon Innovations LLC (“Red Dragon”). On July 28, 2017, the same inventors

 8   assigned the ’220 patent to Paragon Solutions LLC (“Paragon Solutions”), which, that same day,

 9   assigned it to Red Dragon. On August 10, 2017, Red Dragon assigned the ’220 patent to Defendant

10   Uniloc Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’220 patent

11   to Defendant Uniloc 2017.

12          295.    U.S. Patent No. 6,736,759 (“the ’759 patent”) is in the same patent family as the

13   ’220 patent, is also titled “Exercise Monitoring System and Methods,” and issued on May 18,

14   2004. Similar to the ’220 patent, the ’759 patent relates to systems for monitoring and reporting

15   health conditions and/or physiological parameters.

16          296.    The ’759 patent is assigned on its face to Paragon Solutions.          Pursuant to

17   assignments dated June 9, 2017 and July 28, 2017, Paragon Solutions assigned the ’759 patent to

18   Red Dragon. On August 10, 2017, Red Dragon assigned the’759 patent to Defendant Uniloc

19   Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’759 patent to

20   Defendant Uniloc 2017.

21          297.    U.S. Patent No. 6,215,403 (“the ’403 patent”) is titled “Wireless Monitoring

22   System” and issued on April 10, 2001. According to its abstract, the ’403 patent relates to “a

23   detection device capable of being coupled to a person for remotely monitoring heart and respiratory

24   functions.” It claims a system for monitoring physiological parameters and providing an alert

25   under certain conditions.

26          298.    On its face, the ’403 patent is assigned to IBM. On September 26, 2007, IBM

27   assigned the ’403 patent to IPG Healthcare 501 Limited (“IPG Healthcare”). On April 10, 2012,

28
     Case No. 3:19-cv-07651-EMC                      90                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 91 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   IPG Healthcare assigned the ’403 patent to Pendragon Networks LLC (“Pendragon Networks”).

 2   On January 31, 2018, Pendragon Networks assigned the ’403 patent to Defendant Uniloc

 3   Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg assigned the ’403 patent to Uniloc

 4   2017 LLC.

 5          299.    In addition to the patents discussed immediately above, which are substitutes for

 6   one another, the Uniloc Defendants have several additional patents directed to health monitoring

 7   that are at least complements to, and possibly substitutes for, the ’220 patent, the ’759 patent, and

 8   the ’403 patent.

 9          300.    U.S. Patent No. 7,653,508 (“the ’508 patent”) is titled “Human Activity Monitoring

10   Device” and issued on January 26, 2010. According to its abstract, the ’508 patent relates to “[a]

11   method for monitoring human activity using an inertial sensor . . . .”

12          301.    U.S. Patent No. 7,690,556 (“the ’556 patent”) is titled “Step Counter Accounting

13   for Incline” and issued on April 6, 2010. According to its abstract, the ’556 patent relates to a step

14   counter system that comprises an accelerometer, step calculation logic, and incline logic.

15          302.    U.S. Patent No. 7,881,902 (“the ’902 patent”) is titled “Human Activity Monitoring

16   Device” and issued on February 1, 2011. According to its abstract, the ’902 patent relates to “[a]

17   method for monitoring human activity using an inertial sensor . . . .”

18          303.    U.S. Patent No. 8,712,723 (“the ’2723 patent”) is titled “Human Activity

19   Monitoring Device” and issued on April 29, 2014. According to its abstract, the ’2723 patent

20   relates to “[a] method for monitoring human activity using an inertial sensor . . . .”

21          304.    U.S. Patent No. 8,872,646 (“the ’646 patent”) is titled “Method and System for

22   Waking up a Device Due to Motion” and issued on October 28, 2014. According to its abstract,

23   the ’646 patent relates to “waking up [a device in an idle state] when the analysis of the motion

24   indicates a change in the dominant axis of the device and/or a level of acceleration beyond a

25   threshold.”

26          305.    The ’508 patent, the ’556 patent, the ’902 patent, the ’2723 patent, and the ’646

27   patent are collectively referred to as the “DP Technologies Patents.” The DP Technologies Patents

28
     Case No. 3:19-cv-07651-EMC                       91                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 92 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   are directed to techniques for monitoring human activity using inertial sensors to detect physical

 2   motion (e.g., steps).

 3          306.    On their faces, the DP Technologies Patents are assigned to DP Technologies, Inc.

 4   (“DP Technologies”). On May 17, 2017, DP Technologies assigned the DP Technologies Patents

 5   to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg assigned the DP Technologies

 6   Patents, except for the ’646 patent, to Uniloc 2017.

 7          307.    Defendants’ aggregation of patents in the Health Monitoring Patents Market

 8   (including at least three substitute patents and five complementary and/or substitute patents) has

 9   reduced competition in that market, leading to inflated royalties and decreased licensing output.

10   For example, the ’220 and ’403 patents each purport to cover techniques for processing patient

11   physiological data received from a health monitoring sensor. Specifically, the ’220 patent purports

12   to cover a display-driven method in which the physiological parameters are displayed to a user,

13   whereas the ’403 patent discloses an alert-driven method in which alerts are generated in response

14   to events associated with the physiological parameters. These display-driven and alert-driven

15   means for processing patient physiological data are substitutes for one another. When the ’220 and

16   ’403 patents were owned by different entities, a party wishing to use one of these potential

17   substitute technologies would be able to take advantage of competition between the owners of

18   these patents when attempting to secure a license.          But because of Defendants’ unlawful

19   aggregation of patents, Defendants now control each of the substitute technologies, eliminating

20   such competition.

21          308.    That lessening of competition is reflected by the evidence of supracompetitive

22   royalties demanded and received by Defendants. Defendants have pursued numerous assertions

23   and secured at least four settlements for substantial royalties.

24          309.    Specifically, Uniloc Luxembourg and Uniloc USA and later Uniloc 2017, all under

25   the control of Fortress, began a litigation campaign in 2017 based on the DP Technologies Patents.

26   Between June 2017 and November 2017, Uniloc Luxembourg and Uniloc USA asserted at least

27   one of the DP Technologies Patents in thirteen lawsuits:

28
     Case No. 3:19-cv-07651-EMC                       92                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 93 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                        Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00470 (E.D. Tex.),
                           subsequently transferred as No. 4:18-cv-00362 (N.D. Cal.) (PJH);
 2
                          Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00469 (E.D. Tex.),
 3                         subsequently transferred as No. 4:18-cv-00361 (N.D. Cal.) (PJH);

 4                        Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00522 (E.D. Tex.),
                           subsequently transferred as No. 4:18-cv-00364 (N.D. Cal.) (PJH);
 5
                          Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
 6                         cv-00652 (E.D. Tex.);

 7                        Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
                           cv-00651 (E.D. Tex.);
 8
                          Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
 9                         cv-00650 (E.D. Tex.);

10                        Uniloc USA Inc et al. v. LG Electronics U.S.A., Inc. et al., No. 4:17-cv-00830
                           (N.D. Tex.);
11
                          Uniloc USA Inc et al. v. LG Electronics U.S.A., Inc. et al., No. 4:17-cv-00832
12                         (N.D. Tex.), subsequently transferred as No. 4:18-cv-02918 (N.D. Cal.);

13                        Uniloc USA Inc et al. v. LG Electronics U.S.A., Inc. et al., No. 4:17-cv-00829
                           (N.D. Tex.), subsequently transferred as No. 4:18-cv-02917 (N.D. Cal.);
14
                          Uniloc USA, Inc et al v. HTC America, Inc., No. 2:17-cv-01629 (W.D. Wash.),
15                         subsequently consolidated under No. 2:17-cv-01558 (W.D. Wash.);

16                        Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00737
                           (E.D. Tex.);
17
                          Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00736
18                         (E.D. Tex.); and

19                        Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00746
                           (E.D. Tex.).
20
            310.       Of the thirteen lawsuits based on the DP Technologies Patents, at least four resulted
21
     in settlements:
22
                          Uniloc USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:17-
23                         cv-00652 (E.D. Tex.) and Uniloc USA, Inc. et al. v. Samsung Electronics
                           America, Inc. et al., No. 2:17-cv-00650 (E.D. Tex.) were dismissed pursuant to
24                         settlements in May 2020.

25                        Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No. 2:17-cv-00737
                           (E.D. Tex.) and Uniloc USA, Inc. et al. v. Huawei Device USA, Inc. et al., No.
26                         2:17-cv-00746 (E.D. Tex.) were dismissed pursuant to settlements in July 2019.

27   The details of the parties’ settlement agreements are not publicly available.

28
     Case No. 3:19-cv-07651-EMC                         93                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 94 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          311.    Of the nine other lawsuits based on the DP Technologies Patents, three were

 2   voluntarily dismissed, and six are stayed pending inter partes review.

 3          312.    Apple has been injured by the elimination of competition resulting from Fortress

 4   and the Uniloc Defendants’ aggregation of patents in the Health Monitoring Patents Market.

 5   Specifically, by eliminating competition, this aggregation positioned Fortress and the Uniloc

 6   Defendants to seek supracompetitive royalties that the prior patent holders were unable to demand

 7   because of the competitive constraints they faced. Because it has refused to capitulate to exorbitant

 8   royalty demands, Apple has been injured by Fortress and the Uniloc Defendants having targeted

 9   Apple as part of their litigation campaign based on the DP Technologies Patents and the ’759

10   patent. Moreover, Apple and Intel have been injured as a result of the ongoing threat that

11   Defendants will continue to assert patents in the Health Monitoring Patents Market against them.

12          313.    Specifically, in June 2017, Uniloc USA and Uniloc Luxembourg filed three

13   lawsuits against Apple in which it asserted that Apple devices infringe at least one patent in the

14   Health Monitoring Patents Market. On June 2, 2017, Uniloc USA and Uniloc Luxembourg sued

15   Apple, asserting that Apple’s iPhones, iPads, and Watches infringe the ’556 patent.82 Uniloc USA

16   and Uniloc Luxembourg also asserted two additional patents. As described above, the ’556 patent

17   assertion was meritless: Fullpower, the prior owner of the ’556 patent, concluded that the

18   accelerometers in fitness trackers like Apple’s “do not monitor how much the foot is going up and

19   how much is coming down,” as required by the claims.83 Moreover, nearly every claim of the ’556

20   patent was found invalid as indefinite in Uniloc USA and Uniloc Luxembourg’s case against

21   Samsung.84 Uniloc USA and Uniloc Luxembourg have contended that they are entitled to damages

22   of between $1.41 and $2.75 per Apple product for total damages in the range of $375 to $732

23   million. The case is stayed pending inter partes review related to Case Nos. 4:18-cv-00361 and

24

25
     82
        Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00470 (E.D. Tex.), subsequently transferred
26   as No. 4:18-cv-00362 (N.D. Cal.) (PJH).
     83
        Uniloc USA, Inc. v. Apple Inc., 4:18-cv-00362 (N.D. Cal.) (PJH), Dkt. 120-2.
     84
27      Claim Construction Memorandum & Order, Uniloc USA, Inc. v. Samsung Elecs. America,
     Inc., No. 2:17-cv-00651 (E.D. Tex. Oct. 24, 2018), Dkt. 77.
28
     Case No. 3:19-cv-07651-EMC                       94                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 95 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   4:18-cv-00364 (N.D. Cal.), two other cases, detailed below, in which Uniloc Luxembourg and

 2   Uniloc USA assert patents in the Health Monitoring Patents Market.

 3          314.    On June 2, 2017, the same day Uniloc Luxembourg and Uniloc USA sued Apple

 4   for infringing the ’556 patent, Uniloc Luxembourg and Uniloc USA sued Apple for infringing

 5   another patent in the Health Monitoring Patents Market—the ’646 patent.85 Uniloc Luxembourg

 6   and Uniloc USA alleged that Apple products that implement “Raise to Wake” functionality

 7   infringe the ’646 patent. Uniloc Luxembourg and Uniloc USA claim that they are again entitled

 8   to between $1.41 and $2.75 in damages per Apple device, resulting in total damages between

 9   approximately $167 million and $326 million. After the case was transferred to the Northern

10   District of California, it was stayed pending inter partes review. In a final written decision issued

11   on May 21, 2019, the PTAB concluded that all challenged claims of the ’646 patent are

12   unpatentable.86 The case remains stayed pending appellate review of the PTAB’s decision.

13          315.    On June 30, 2017, less than one month after Uniloc Luxembourg and Uniloc USA

14   asserted the ’556 and ’646 patents, the parties sued Apple for a third time, alleging that Apple

15   devices infringe three additional patents in the Health Monitoring Patents Market—the ’508, the

16   ’2723, and the ’902 patents.87 Uniloc USA and Uniloc Luxembourg again contend that they are

17   entitled to between $1.41 and $2.75 in damages per Apple device, for total damages between

18   approximately $167 million and $326 million for each allegedly infringed patent. After the case

19   was transferred to the Northern District of California, it was stayed pending inter partes review.

20   The PTAB found all challenged claims of the ’508 patent unpatentable,88 except for one claim for

21   which it declined to institute inter partes review.89 Similarly, the PTAB found all challenged

22   claims of the ’2723 patent unpatentable,90 except for two claims for which it declined to institute

23
     85
24      Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00469 (E.D. Tex.), subsequently transferred
     as No. 4:18-cv-00361 (N.D. Cal.) (PJH).
     86
25      Apple Inc. v. Uniloc 2017 LLC, IPR2018-00289, Paper No. 22 (PTAB May 21, 2019).
     87
        Uniloc USA, Inc. et al. v. Apple Inc., No. 2:17-cv-00522 (E.D. Tex.), subsequently transferred
26   as No. 4:18-cv-00364 (N.D. Cal.) (PJH).
     88
        Apple Inc. v. Uniloc 2017 LLC, IPR2018-00387, Paper No. 21 (PTAB June 17, 2019).
     89
27      Apple Inc. v. Uniloc Luxembourg SA, IPR2018-01026, Paper No. 9 (PTAB Oct. 18, 2018).
     90
        Apple Inc. v. Uniloc 2017 LLC, IPR2018-00389, Paper No. 20 (PTAB June 17, 2019).
28
     Case No. 3:19-cv-07651-EMC                       95                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 96 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   inter partes review.91 And the PTAB found all but one challenged claim of the ’902 patent

 2   unpatentable.92 The case remains stayed pending appellate review of the PTAB’s decisions.

 3          316.    On October 20, 2017, Uniloc USA and Uniloc Luxembourg sued Apple in the

 4   Eastern District of Texas, alleging that devices that use Apple’s watchOS infringe the ’759

 5   patent,93 another patent in the Health Monitoring Patents Market. The case was stayed pending

 6   inter partes review proceedings. On April 12, 2019, the PTAB concluded that all claims of the

 7   ’759 Patent were unpatentable.94 The case remains stayed pending appellate review of the PTAB’s

 8   decision.

 9          317.    The supracompetitive licensing returns Fortress’s PAEs have sought and obtained

10   are direct evidence of its market power. For example, Fortress and the Uniloc Defendants have

11   been able to coerce several parties (at least Samsung Electronics America and Huawei Device

12   USA) to license its patents in the Health Monitoring Patents Market even though the patents’ prior

13   owner did not seek to enforce them. Likewise, the damages demands made of Apple far exceed

14   the amounts that the original owner of one of the patents in the Health Monitoring Patents Market

15   (i.e., the ’403 patent, which was assigned to IBM on its face) has sought for other of its patents.

16

17

18                 Fortress (through its PAEs) has been able to acquire patents and then, through the

19   benefit of its anticompetitive scheme, extract inflated royalties from licensees that reflect the

20   competition that has been eliminated through Defendants’ patent aggregation and far exceeds the

21   actual value of the patents based on their technical and commercial merits.

22          318.    Defendants’ demands also show that Fortress has the power to control prices in the

23   Health Monitoring Patents Market. As detailed above, Fortress-backed entities have sought

24

25
     91
        Apple Inc. v. Uniloc Luxembourg SA, IPR2018-01027, Paper No. 8 (PTAB Oct. 18, 2018).
     92
26      Apple Inc. v. Uniloc 2017 LLC, IPR2018-00424, Paper No. 21 (PTAB July 16, 2019); Apple
     Inc. v. Uniloc 2017 LLC, IPR2018-01028, Paper No. 18 (PTAB Nov. 5, 2019).
     93
27      Uniloc USA, Inc. et al v. Apple Inc., No. 2:17-cv-00708 (E.D. Tex.).
     94
        Apple Inc. v. Uniloc 2017 LLC, IPR2018-00294, Paper No. 20 (PTAB Apr. 12, 2019).
28
     Case No. 3:19-cv-07651-EMC                      96                            AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 97 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   hundreds of millions of dollars from Apple.

 2          H.      MOSFET Channel Fabrication

 3          319.    As another example, Fortress, the Uniloc Defendants, and VLSI have aggregated

 4   patents relating to MOSFET channel fabrication. This corresponds to a part of the semiconductor

 5   fabrication process in which nanoscale MOSFET channels are formed on a semiconductor

 6   substrate. Modern digital processors include millions or billions of integrated MOSFET devices

 7   per chip, each of which includes a respective channel. There are no close substitutes for these

 8   fabrication techniques.

 9          320.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents in an antitrust

10   market for patents purporting to cover MOSFET channel fabrication techniques, the “MOSFET

11   Channel Fabrication Patents Market.” The MOSFET Channel Fabrication Patents Market

12   constitutes a relevant antitrust market where Fortress (either directly through its PAE subsidiaries

13   or by acting in concert with the PAEs in which it invests) and other holders of patents claimed to

14   read on MOSFET channel fabrication techniques compete with one another to license patents

15   to semiconductor device manufacturers.

16          321.    Among the patents Defendants have aggregated in the MOSFET Channel

17   Fabrication Patents Market are U.S. Patent No. 6,995,452, U.S. Patent No. 6,541,319, U.S. Patent

18   No. 6,087,232, U.S. Patent No. 7,183,149, and U.S. Patent No. 7,709,303, which purport to cover

19   alternative techniques to control the etch process used to fabricate nanoscale MOSFET channels.

20          322.    U.S. Patent No. 6,995,452 (“the ’452 patent”) is titled “MOSFET Device with

21   Nanoscale Channel and Method of Manufacturing the Same” and issued on February 7, 2006.

22   According to its abstract, the ’452 patent relates to “an SOI [silicon-on-insulator] MOSFET device

23   with a nanoscale channel that has a source/drain region including a shallow extension region and

24   a deep junction region formed by solid-phase diffusion and a method of manufacturing the SOI

25   MOSFET device.” The ’452 patent is directed to controlling channel characteristics of a nanoscale

26   MOSFET transistor by depositing etch masks doped with different impurities.

27          323.    On its face, the ’452 patent is assigned to ETRI. On December 26, 2008, ETRI

28
     Case No. 3:19-cv-07651-EMC                      97                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 98 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   assigned half of its interest in the ’452 patent to IPG Electronics 502. On April 10, 2012, ETRI

 2   and IPG Electronics 502 assigned the ’452 patent to Pendragon Electronics. On January 31, 2018,

 3   Pendragon Electronics assigned the ’452 patent to Defendant Uniloc Luxembourg. On May 3,

 4   2018, Defendant Uniloc Luxembourg assigned the ’452 patent to Defendant Uniloc 2017.

 5          324.      U.S. Patent No. 6,541,319 (“the ’319 patent”) is titled “Method of Manufacturing

 6   a Self-Aligned Gate Transistor with P-type Impurities Selectively Implanted Below the Gate,

 7   Source and Drain Electrodes” and issued on April 1, 2003. According to its abstract, the ’319

 8   patent relates to “a self-aligned gate transistor.”   Its claims are directed to techniques for

 9   manufacturing a self-aligned gate transistor using a dry-etch technique.

10          325.      On its face, the ’319 patent is assigned to ETRI. On December 26, 2008, ETRI

11   assigned one half of its interest in the ’319 patent to IPG Electronics 502. On April 10, 2012, IPG

12   Electronics 502 and ETRI assigned the ’319 patent to Pendragon Electronics. On January 31,

13   2018, Pendragon Electronics assigned the ’319 patent to Uniloc Luxembourg. On May 3, 2018,

14   Uniloc Luxembourg assigned the ’319 patent to Uniloc 2017.

15          326.      U.S. Patent No. 6,087,232 (“the ’232 patent”) is titled “Fabrication Method of

16   Lateral Double Diffused MOS Transistors” and issued on July 11, 2000. According to its abstract,

17   the ’232 patent relates to “a method for manufacturing double RESURF (reduced SURface Field)

18   LDMOS (Lateral Diffused Metal Oxide Semiconductor) transistors, on-resistance of double

19   RESURF LDMOS transistors.” Its claims are directed to a technique for fabricating a MOSFET

20   using selective tapered etching of a TEOS oxide made of a three-layer structure having different

21   etching rates.

22          327.      On its face, the ’232 patent is assigned to ETRI. On December 26, 2008, ETRI

23   assigned one half of its interest in the ’232 patent to IPG Electronics 502. On April 10, 2012, IPG

24   Electronics 502 and ETRI assigned the ’232 patent to Pendragon Electronics. On January 31,

25   2018, Pendragon Electronics assigned the ’232 patent to Uniloc Luxembourg. On May 3, 2018,

26   Uniloc Luxembourg assigned the ’232 patent to Uniloc 2017.

27          328.      U.S. Patent No. 7,183,149 (“the ’149 patent”) is titled “Method of Manufacturing

28
     Case No. 3:19-cv-07651-EMC                      98                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 99 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Field Effect Transistor” and issued on February 27, 2007. According to its abstract, the ’149 patent

 2   relates to a method of manufacturing a field effect transistor in which “transistors having different

 3   threshold voltages can be manufactured without additional mask patterns using the least number

 4   of processes . . . .”     Its claims are directed to a technique for fabricating a transistor by

 5   simultaneously etching an insulating layer and a resist pattern using the resist patterns as etch

 6   masks.

 7            329.    On its face, the ’149 patent is assigned to ETRI. On December 26, 2008, ETRI

 8   assigned one half of its interest in the ’149 patent to IPG Electronics 502. On April 10, 2012, IPG

 9   Electronics 502 and ETRI assigned the ’149 patent to Pendragon Electronics. On January 31,

10   2018, Pendragon Electronics assigned the ’149 patent to Uniloc Luxembourg. On May 3, 2018,

11   Uniloc Luxembourg assigned the ’149 patent to Uniloc 2017.

12            330.    U.S. Patent No. 7,709,303 (“the ’303 patent”) is titled “Process for Forming an

13   Electronic Device Including a Fin-type Structure” and issued on May 4, 2010. According to its

14   abstract, the ’303 patent relates to “forming a semiconductor fin of a first height for a fin-type

15   structure and removing a portion of the semiconductor fin such that the semiconductor fin is

16   shortened to a second height.” The ’303 patent is directed to controlling channel characteristics of

17   a nanoscale MOSFET transistor by selectively placing etch masks to enable partial removal of

18   semiconductor layers.

19            331.    On its face, the ’303 patent is assigned to Freescale. On August 16, 2016, Freescale

20   assigned the ’303 patent to Defendant VLSI.

21            332.    Defendants’ aggregation of patents in the MOSFET Channel Fabrication Patents

22   Market (including at least five substitute patents) has reduced competition in that market, leading

23   to inflated royalties and decreased licensing output. For example, the ’452 and ’303 patents each

24   purport to cover techniques for controlling the etch process used to fabricate nanoscale MOSFET

25   channels. Specifically, the ’452 patent purports to cover a selective doping technique in which an

26   etch mask is selectively doped to control the etch process. On the other hand, the ’303 patent

27   discloses a selective placement in which the etch mask is selectively placed with respect to other

28
     Case No. 3:19-cv-07651-EMC                        99                         AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 100 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   MOSFET features to achieve improved process control. Selective doping of an etch mask is a

 2   substitute for selective placement of the etch mask, and vice versa. When the ’452 and ’303 patents

 3   were owned by different entities, a party wishing to use one of these potential substitute

 4   technologies would be able to take advantage of competition between the owners of these patents

 5   when attempting to secure a license. But because of Defendants’ unlawful aggregation of patents,

 6   Defendants now control each of the substitute technologies, eliminating such competition.

 7            333.    That lessening of competition is reflected by the evidence of supracompetitive

 8   royalties sought by Defendants. Whereas the prior owners of the ’452 patent and the ’303 patent

 9   never asserted these patents because of the competitive constraints they faced, Defendant VLSI

10   has pursued a lawsuit involving the ’303 patent.

11            334.    Intel has been injured by the elimination of competition resulting from Defendants’

12   aggregation of patents in the MOSFET Channel Fabrication Patents Market. Specifically, this

13   aggregation positioned Fortress and VLSI to seek supracompetitive royalties that the prior patent

14   holders were unable to seek because of the competitive constraints they faced. Because it has

15   refused to capitulate the exorbitant royalty demands, Intel has been injured by VLSI having

16   targeted Intel for enforcement of the ’303 patent. Moreover, Apple and Intel have been injured as

17   a result of the ongoing threat that Defendants will continue to assert patents in the MOSFET

18   Channel Fabrication Patents Market against them.

19            335.    Specifically, as part of the VLSI California Action discussed above, Defendant

20   VLSI (under Fortress’s control) alleged that Intel’s microprocessor fabrication methods infringed

21   the ’303 patent and seven other patents.95 Intel sought VLSI’s permission to disclose (under seal)

22   VLSI’s damages estimate for Intel’s alleged infringement of the ’303 patent, as well as the

23   financial terms of VLSI’s purchase of the patent from NXP (which had merged with Freescale);

24   however, VLSI refused that consent. The damages estimates VLSI has disclosed publicly in

25   connection with its assertion of the eight patents asserted in the VLSI California Action are

26

27
     95
          VLSI Tech. LLC v. Intel Corp., No. 5:17-cv-05671 (N.D. Cal.) (BLF).
28
     Case No. 3:19-cv-07651-EMC                       100                         AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 101 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   exorbitant: as discussed above, VLSI disclosed that it would seek $7.1 billion in that suit. That

 2   amount significantly exceeds what Freescale sought for this very patent. As discussed above,

 3

 4

 5                                 VLSI’s damages estimate is also significantly more than Freescale

 6   has sought for other of its patents concerning microprocessor features. Specifically, in December

 7   2014, Intel purchased from Freescale for                a total of 29 patent families, including 13

 8   U.S. patents, for example: U.S. Patent Nos. 6,769,076 (Real-time Processor Debug System);

 9   6,845,419 (Flexible Interrupt Controller that Includes an Interrupt Force Register); 7,248,069

10   (Method and Apparatus for Providing Security for Debug Circuitry); 5,889,788 (Wrapper Cell

11   Architecture for Path Delay Testing of Embedded Core Microprocessors and Method of

12   Operation); 6,134,675 (Method of Testing Multi-Core Processors and Multi-Core Processor

13   Testing Device); 7,296,137 (Memory Management Circuitry Translation Information Retrieval

14   during Debugging); 7,299,335 (Translation Information Retrieval Transparent to Processor Core);

15   and 8,041,901 (Performance Monitoring Device and Method thereof).             And in May 2015,

16                                                                             , including patents such

17   as: U.S. Patent Nos. 5,943,274 (Method and Apparatus for Amplifying a Signal to Produce a

18   Latched Digital Signal); 6,917,555 (Integrated Circuit Power Management for Reducing Leakage

19   Current in Circuit Arrays and Method therefor); 7,200,719 (Prefetch Control in a Data Processing

20   System); 7,638,903 (Power Supply Selection for Multiple Circuits on an Integrated Circuit); and

21   6,013,571 (Microelectronic Assembly including Columnar Interconnections and Method for

22   Forming Same).

23          336.    After the PTAB instituted inter partes review proceedings to evaluate the

24   patentability of the claims in the ’303 patent (and five other patents asserted in the action), the

25   parties stipulated to a stay of the VLSI California Action in March 2019. Ultimately, the PTAB

26

27

28
     Case No. 3:19-cv-07651-EMC                     101                         AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 102 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   issued a Final Written Decision finding all challenged claims of the ’303 patent unpatentable.96

 2   Defendant VLSI filed a notice of appeal of the PTAB’s decision regarding the ’303 patent on

 3   January 31, 2020 but voluntarily dismissed the appeal on May 5, 2020.

 4            337.    The supracompetitive licensing returns Fortress’s PAEs have sought are evidence

 5   of Defendants’ market power and the anticompetitive effects that have resulted from their

 6   anticompetitive patent aggregation scheme. For example, VLSI has sought exorbitant royalties

 7   from Intel, even though the prior owners of the patents made no similar attempt to enforce the

 8   patents. Fortress (through its PAEs) has been able to acquire patents and then, through the benefit

 9   of its anticompetitive scheme, seek inflated royalties from licensees that reflect the competition

10   that has been eliminated through Defendants’ patent aggregation and far exceeds the actual value

11   of the patents based on their technical and commercial merits.

12            338.    Defendants’ demands also show that Fortress has the power to control prices in the

13   MOSFET Channel Fabrication Patents Market. As detailed above, VLSI has sought billions of

14   dollars from Intel in connection with the assertion of the ’303 patent and seven other patents VLSI

15   obtained from the same prior owner.

16            I.      Digital Rights Management

17            339.    As another example, Fortress, the Uniloc Defendants, and IXI IP have aggregated

18   patents relating to digital rights management. Digital rights management provides a way to protect

19   digital files (e.g., digital media, software, video games, and the like) from unauthorized use.

20   Techniques directed to digital rights management enable a content distributor to enforce software

21   licenses and restrict a user’s ability to access and copy the digital files. Digital rights management

22   is a common feature that many content distributors use to protect their digital assets, and there is

23   no close substitute for the functionality.

24            340.    Fortress, the Uniloc Defendants, and IXI IP have aggregated patents in an antitrust

25   market for patents purporting to cover digital rights management capabilities, the “Digital Rights

26

27
     96
          Intel Corp. v. VLSI Tech. LLC, IPR2018-01105, Paper No. 44 (PTAB Dec. 2, 2019).
28
     Case No. 3:19-cv-07651-EMC                       102                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 103 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Management Patents Market.” The Digital Rights Management Patents Market constitutes a

 2   relevant antitrust market where Fortress (either directly through its PAE subsidiaries or by acting

 3   in concert with the PAEs in which it invests) and other holders of patents claimed to read on

 4   electronic devices that support digital rights management compete with one another to license

 5   patents to suppliers of such devices and supporting software.

 6             341.    Prior to Fortress gaining control over Uniloc Luxembourg and Uniloc USA, Uniloc

 7   Luxembourg and Uniloc USA aggregated substitute patents directed to digital rights management.

 8   These patents include U.S. Patent No. 5,579,222 (“Distributed License Administration System

 9   Using a Local Policy Server to Communicate with a License Server and Control Execution of

10   Computer Programs”), U.S. Patent No. 5,490,216 (“System for Software Registration”), U.S.

11   Patent No. 9,633,183 (“Modular Software Protection”), U.S. Patent No. 7,197,144 (“Method and

12   Apparatus to Authenticate a User’s System to Prevent Unauthorized Use of Software Products

13   Distributed to Users”), U.S. Patent No. 8,769,296 (“Software Signature Tracking”), and U.S.

14   Patent No. 6,857,067 (“System and Method for Preventing Unauthorized Access to Electronic

15   Data”).

16             342.    Beginning in 2003, Uniloc Luxembourg, Uniloc USA, and Uniloc (Singapore)

17   Private Limited carried out an extensive litigation campaign based on these patents. From 2003

18   through 2014, these Uniloc entities asserted at least one of these patents in 104 lawsuits, several

19   of which Uniloc USA and Uniloc Luxembourg continued pursuing after entering the December

20   30, 2014 Uniloc-Fortress Revenue Sharing Agreement and Patent License Agreement with

21   Fortress.

22             343.    Of the 104 lawsuits based on these patents, at least seven resulted in settlements

23   after defendants capitulated to the Uniloc entities’ demands, five of which were secured after

24   joining forces with Fortress:

25                        Uniloc USA, Inc., et al. v. Microsoft Corp., et al., No. 1:03-cv-00440 (D. R.I.)
                           was dismissed pursuant to a settlement in March 2012
26
                          Uniloc USA, Inc. et al. v. Full Fat Productions Ltd., No. 6:12-cv-00464 (E.D.
27                         Tex.) was dismissed pursuant to a settlement in March 2013;

28
     Case No. 3:19-cv-07651-EMC                        103                         AMENDED COMPLAINT
            Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 104 of 134

                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                        Uniloc USA, Inc. et al. v. Electronic Arts Inc., No. 6:12-cv-00463 (E.D. Tex.)
                           and Uniloc USA, Inc. et al. v. Electronic Arts, Inc., No. 6:13-cv-00259 (E.D.
 2                         Tex.) were dismissed pursuant to a settlement in January 2016;

 3                        Uniloc USA, Inc. et al. v. PerkinElmer, Inc., No. 6:14-cv-00921 (E.D. Tex.) was
                           dismissed pursuant to a settlement in March 2016;
 4
                          Uniloc USA, Inc. et al. v. Mojang AB, No. 6:12-cv-00470 (E.D. Tex.) was
 5                         dismissed pursuant to a settlement in August 2016; and

 6                        Uniloc USA, Inc. et al. v. Chief Architect, Inc., No. 6:14-cv-00421 (E.D. Tex.)
                           was dismissed pursuant to a settlement in March 2017.
 7
               344.     Of the remaining ninety-seven cases, ninety-one were dismissed either voluntarily
 8
     or pursuant to a stipulated dismissal (indicating possible settlements); five were dismissed with
 9
     prejudice after the patent claim at issue was invalidated; and one was dismissed for lack of subject
10
     matter jurisdiction.
11
               345.    After entering into Fortress’s anticompetitive scheme, the Uniloc Defendants
12
     continued to acquire and assert at least one substitute patent that purports to cover techniques to
13
     protect digital software from unauthorized, unlicensed use.
14
               346.    Specifically, U.S. Patent No. 6,446,069 (“the ’069 patent”) is titled “Access Control
15
     System for a Multimedia Datastore” and issued on September 3, 2002. According to its abstract,
16
     the ’069 patent relates to “a computer-implemented access control system.” The ’069 patent is
17
     directed to an access control system that limits users’ access to functions of an application program
18
     executed by a computer.
19
               347.    On its face, the ’069 patent is assigned to IBM. On September 27, 2017, IBM
20
     assigned the ’069 patent to Uniloc Luxembourg. On May 3, 2018, Uniloc Luxembourg assigned
21
     the ’069 patent to Uniloc 2017.
22
               348.    Less than three months later, on July 30, 2018, Uniloc 2017, Uniloc USA, and
23
     Uniloc Licensing USA sued Microsoft Corporation for infringing the ’069 patent.97 The Uniloc
24
     entities also asserted three additional patents. Four months after filing the lawsuit, the Uniloc
25
     entities voluntarily dismissed their claims without prejudice.
26

27
     97
          Uniloc 2017 LLC et al. v. Microsoft Corporation, No. 8:18-cv-01320 (C.D. Cal.).
28
     Case No. 3:19-cv-07651-EMC                        104                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 105 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          349.    In addition to the substitute patents in the Digital Rights Management Patents

 2   Market aggregated by the Uniloc Defendants, Fortress controls and has asserted another substitute

 3   patent in this market via the patent’s direct owner, IXI IP.

 4          350.    Specifically, U.S. Patent No. 7,016,648 (“the ’648 patent”) is titled “Method,

 5   System and Computer Readable Medium for Downloading a Software Component to a Device in

 6   a Short Distance Wireless Network” and issued on March 21, 2006. According to its abstract, the

 7   ’648 patent relates to “downloading . . . a software component to a short distance wireless network

 8   in response to device information and/or user information.” The ’648 patent is directed to

 9   techniques for downloading software based on device information (e.g., device type, device

10   manufacturer) or user information (e.g., user preferences, price plan).

11          351.    On its face, the ’648 patent is assigned to IXI Mobile (Israel) Ltd. On November

12   28, 2001, a change of name was executed from IXI Mobile Israel Ltd. to IXI R&D. On June 5,

13   2014, IXI R&D assigned the ’648 patent to IXI IP. That same day, IXI IP conveyed a security

14   interest in the ’648 patent to Fortress Credit. On September 11, 2014, Fortress Credit Co. DBD

15   LLC assigned its interest in the ’648 patent to FCO V CLO Transferor LLC, another Fortress

16   subsidiary.

17          352.    Less than two weeks after IXI IP conveyed a security interest in the ’648 patent to

18   Fortress Credit, IXI IP initiated a litigation campaign based on the ’648 patent. In 2014, IXI IP

19   brought three lawsuits, asserting the same four patents in each case, including the ’648 patent:

20                     IXI Mobile (R&D) Ltd. et al. v. Samsung Electronics Co., Ltd. et al., No. 1:14-
                        cv-04355 (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03752 (N.D.
21                      Cal.) (HSG);

22                     IXI Mobile (R&D) Ltd. et al. v. Blackberry Limited et al., No. 1:14-cv-04428
                        (S.D.N.Y.), subsequently transferred as No. 4:15-cv-03754 (N.D. Cal.) (HSG);
23                      and

24                     IXI Mobile (R&D) Ltd. et al. v. Apple, Inc., No. 1:14-cv-07954 (S.D.N.Y.),
                        subsequently transferred as No. 4:15-cv-03755 (N.D. Cal.) (HSG).
25
            353.    In June 2015, Apple and Samsung filed petitions for inter partes review,
26
     challenging the validity of each asserted claim of the patents at issue. In November 2015, the
27

28
     Case No. 3:19-cv-07651-EMC                      105                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 106 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Court stayed the litigations pending inter partes review. The PTAB instituted review of all but

 2   one of the challenged claims. In December 2016, the PTAB found all the instituted claims

 3   unpatentable, including all eleven challenged claims of the ’648 patent. Ultimately, the actions

 4   were dismissed following joint stipulations of dismissal without prejudice.

 5          354.    Defendants’ aggregation of patents in the Digital Rights Management Patents

 6   Market (including at least eight substitute patents) has reduced competition in that market, leading

 7   to inflated royalties and decreased licensing output. For example, the ’069 and ’648 patents each

 8   purport to cover techniques to protect digital software from unauthorized, unlicensed use.

 9   Specifically, the ’069 patent purports to cover methods for limiting a user’s ability to access the

10   features of a software program. Meanwhile, the ’648 patent purports to cover a method for

11   restricting the ability of a user to download software based on device information and user

12   information. Restricting the available features of a software program can be a substitute for

13   restricting the ability to download the software program, and vice versa. When the ’069 and ’648

14   patents were owned by different entities, a party wishing to use one of these potential substitute

15   technologies would be able to take advantage of competition between the owners of these patents

16   when attempting to secure a license. But because of Defendants’ unlawful aggregation of patents,

17   Defendants now control each of the substitute technologies, eliminating such competition.

18          355.    That lessening of competition is reflected by the evidence of supracompetitive

19   royalties demanded and received by Defendants. Defendants have pursued numerous assertions

20   and secured multiple settlements for substantial royalties.

21          356.    Apple has been injured by the elimination of competition resulting from Fortress,

22   the Uniloc Defendants, and IXI IP’s aggregation of patents in the Digital Rights Management

23   Patents Market. Specifically, by eliminating competition, this aggregation positioned Fortress, the

24   Uniloc Defendants, and IXI IP to demand supracompetitive royalties that the prior patent holders

25   were unable to demand because of the competitive constraints they faced. Because it has refused

26   to capitulate to exorbitant royalty demands, Apple has been injured by Fortress and IXI IP having

27   targeted Apple as part of their litigation campaign based on these patents. Moreover, Apple and

28
     Case No. 3:19-cv-07651-EMC                      106                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 107 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Intel have been injured as a result of the ongoing threat that Defendants will continue to assert

 2   patents in Digital Rights Management Patents Market against them.

 3           357.    The supracompetitive licensing returns Fortress’s PAEs have obtained are direct

 4   evidence of its market power. For example, the Uniloc Defendants have been able to coerce

 5   several parties (including at least PerkinElmer, Chief Architect Inc., Mojang AB, and Electronic

 6   Arts Inc) to license its patents in the Digital Rights Management Patents Market, even though the

 7   patents have repeatedly been shown to lack merit. Fortress (through its PAEs) has been able to

 8   acquire patents and then, through the benefit of its anticompetitive scheme, extract inflated

 9   royalties from licensees that reflect the competition that has been eliminated through Defendants’

10   patent aggregation and far exceeds the actual value of the patents based on their technical and

11   commercial merits.

12           358.    Defendants’ demands also show that Fortress has the power to control prices in the

13   Digital Rights Management Patents Market.

14           J.      Additional Examples of Substitute Patents Aggregated by Defendants

15           359.    In addition to the examples of substitute patents described above, Fortress controls

16   additional substitute patents aggregated across Defendant PAEs. In each of the below Relevant

17   Patents Markets, although none of the patents have yet been asserted by Defendants, Apple and

18   Intel have been injured as a result of the ongoing threat that Defendants will assert such patents.

19                   1.       Cryptographic Algorithms Using Modular Multiplication

20           360.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents relating to

21   cryptographic algorithms that use modular multiplication. Cryptographic algorithms are used to

22   improve the security of electronic systems by transmitting and storing data in an encrypted form,

23   and subsequently to decrypt the data for further processing. One common arithmetic operation

24   used in modern cryptographic algorithms is modular multiplication. There is no close substitute

25   for the functionality.

26           361.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents in an antitrust

27   market for patents purporting to cover cryptographic algorithms using modular multiplication, the

28
     Case No. 3:19-cv-07651-EMC                      107                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 108 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   “Cryptographic Algorithms Patents Market.” The Cryptographic Algorithms Patents Market

 2   constitutes a relevant antitrust market where Fortress (either directly through its PAE subsidiaries

 3   or by acting in concert with the PAEs in which it invests) and other holders of patents claimed to

 4   read on electronic devices that rely on cryptographic algorithms using modular multiplication

 5   compete with one another to license patents to suppliers of such devices and supporting software.

 6          362.    Among the patents Defendants have aggregated are U.S. Patent No. 5,954,788 and

 7   U.S. Patent No. 7,395,295, both of which purport to cover alternative techniques to perform

 8   modular multiplication operations used in cryptographic algorithms.

 9          363.    U.S. Patent No. 5,954,788 (“the ’788 patent”) is titled “Apparatus for Performing

10   Modular Multiplication” and issued on September 21, 1999. According to its abstract, the ’788

11   patent relates to an apparatus including two multiplicand registers, a multiplier word counter, a

12   partial product calculator, a quotient estimation calculator, a multiplier, a multiplexer, a subtracter,

13   a left word shifter, and a result register. It claims algorithms for multiplier machines, which are

14   used in cryptography.

15          364.    On its face, the ’788 patent is assigned to ETRI. On December 26, 2008, ETRI

16   assigned one half of its interest in the ’788 patent to IPG Electronics 502. On April 10, 2012,

17   ETRI and IPG Electronics 502 assigned the ’788 patent to Pendragon Electronics. On January 31,

18   2018, Pendragon Electronics assigned the ’788 patent to Defendant Uniloc Luxembourg. On May

19   3, 2018, Defendant Uniloc Luxembourg assigned the ’788 patent to Defendant Uniloc 2017.

20          365.    U.S. Patent No. 7,395,295 (“the ’295 patent”) is titled “Pipeline Core in

21   Montgomery Multiplier” and issued on July 1, 2008. According to its abstract, the ’295 patent

22   relates to “multiplying a first long integer entity with a second long integer entity modulo a prime

23   number.” Like the ’788 patent, it also claims an algorithm for a multiplier machines.

24          366.    On its face, the ’295 patent is assigned to NXP B.V. On December 22, 2018, NXP

25   B.V. assigned the ’295 patent to Defendant VLSI.

26                  2.       DRAM Refreshing

27          367.    As an additional example, Fortress, the Uniloc Defendants, and VLSI have

28
     Case No. 3:19-cv-07651-EMC                       108                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 109 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   aggregated patents relating to dynamic random access memory (“DRAM”) refreshing. DRAM is

 2   a type of memory that is commonly used in a wide variety of electronic systems. DRAM stores

 3   information on capacitor plates, which are prone to leakage and need to be refreshed periodically

 4   to maintain their state. There is no close substitute for DRAM refreshing functionality.

 5           368.    Fortress, the Uniloc Defendants, and VLSI have aggregated patents in an antitrust

 6   market for patents purporting to cover DRAM refreshing capabilities, the “DRAM Refreshing

 7   Patents Market.” The DRAM Refreshing Patents Market constitutes a relevant antitrust market

 8   where Fortress (either directly through its PAE subsidiaries or by acting in concert with the PAEs

 9   in which it invests) and other holders of patents claimed to read on electronic devices with DRAM

10   refreshing capabilities compete with one another to license patents to suppliers of such devices.

11           369.    Among the patents Defendants have aggregated in the DRAM Refreshing Patents

12   Market are U.S. Patent No. 7,088,632 and U.S. Patent No. 6,807,604, both of which purport to

13   cover alternative techniques to efficiently refresh DRAM memory.

14           370.    U.S. Patent No. 7,088,632 (“the ’632 patent”) is titled “Automatic Hidden Refresh

15   in a DRAM and Method Therefor” and issued on August 8, 2006. According to its abstract, the

16   ’632 patent relates to “[a] fully hidden refresh mode [that] allows for timely refresh operations

17   while [the memory is] operating in cache line mode.” The ’632 patent is directed to a technique

18   for refreshing a variable stored in DRAM in a fully hidden mode.

19           371.    On its face, the ’632 patent is assigned to Freescale. On November 7, 2016,

20   Freescale assigned the ’632 patent to NXP as part of the merger between the companies. On

21   December 4, 2017, NXP assigned the ’632 patent to Defendant VLSI.

22           372.    U.S. Patent No. 6,807,604 (“the ’604 patent”) is titled “Method of Refreshing a

23   Dynamic Memory” and issued on October 19, 2004. According to its abstract, the ’604 patent

24   relates to “[a] method of refreshing a dynamic memory intended for storing variables involved in

25   operations performed by a processor, includes a step of planning [] an order and a timing of the

26   operations.” The ’604 patent is directed to a technique for refreshing a variable stored in DRAM

27   at a forecasted instant in time.

28
     Case No. 3:19-cv-07651-EMC                     109                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 110 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          373.    On its face, the ’604 patent is assigned to Philips. On January 30, 2009, Philips

 2   assigned the ’604 patent to IPG Electronics 503. On April 10, 2012, IPG Electronics 503 assigned

 3   the ’604 patent to Pendragon Wireless. On January 31, 2018, Pendragon Wireless assigned the

 4   ’604 patent to Defendant Uniloc Luxembourg. On May 3, 2018 Defendant Uniloc Luxembourg

 5   assigned the ’604 patent to Defendant Uniloc 2017.

 6                  3.      Input/Output Pads

 7          374.    As another example, Fortress, the Uniloc defendants, and VLSI have aggregated

 8   patents relating to Input/Output (I/O) pads. I/O pads are used to transfer electrical signals (e.g.,

 9   data and power signals) between an integrated circuit device and external components. Virtually

10   all integrated circuit devices include one or more I/O pads, and there is no close substitute for

11   the functionality.

12          375.    Fortress, the Uniloc defendants, and VLSI have aggregated patents in an antitrust

13   market for patents purporting to cover I/O pads, the “I/O Pad Patents Market.” The I/O Pad Patents

14   Market constitutes a relevant antitrust market where Fortress (either directly through its PAE

15   subsidiaries or by acting in concert with the PAEs in which it invests) and other holders of patents

16   claimed to read on integrated circuit devices with I/O pads compete with one another to license

17   patents to suppliers of such devices.

18          376.    Among the patents Defendants have aggregated in the I/O Pad Patents Market is

19   U.S. Patent No. 7,836,369 and U.S. Patent No. 6,774,697, both of which purport to cover

20   alternative techniques to configure electrical signals sent via input/output pads.

21          377.    U.S. Patent No. 7,836,369 (“the ’369 patent”) is titled “Device and Method for

22   Configuring Input/Output Pads” and issued on November 16, 2010. According to its abstract, the

23   ’369 patent relates to “determining a current configuration of multiple IO pads of an integrated

24   circuit and . . . generating multiple boundary scan register words that comprise Configuration

25   information.” Its claims are directed to methods for configuring a configurable I/O pad circuit.

26          378.    On its face, the ’369 patent is assigned to Freescale. On November 7, 2016,

27   Freescale assigned the ’369 patent to NXP as part of the merger between the companies. On April

28
     Case No. 3:19-cv-07651-EMC                      110                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 111 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   12, 2017, NXP assigned the ’369 patent to Defendant VLSI.

 2           379.    U.S. Patent No. 6,774,697 (“the ’697 patent”) is titled “Input and Output Port

 3   Circuit” and issued on August 10, 2004. According to its abstract, the ’697 patent relates to a port

 4   circuit where “[t]he high voltage and the low voltage can be simultaneously driven using only a

 5   single output driving circuit and the single output driving circuit is constructed in multiple stages

 6   and is selectively driven by the output control register.” Its claims are directed to reducing power

 7   consumption by an I/O port circuit.

 8           380.    On its face, the ’697 patent is assigned to ETRI. On December 26, 2008, ETRI

 9   assigned one half of its interest in the ’697 patent to IPG Electronics 502. On April 10, 2012,

10   ETRI and IPG Electronics 502 assigned the ’697 patent to Pendragon Electronics. On January 31,

11   2018, Pendragon Electronics assigned the ’697 patent to Defendant Uniloc Luxembourg. On May

12   3, 2018, Defendant Uniloc Luxembourg assigned the ’697 patent to Defendant Uniloc 2017.

13                   4.      Fingerprint Authentication

14           381.    As another example, Fortress and the Uniloc Defendants have aggregated patents

15   relating to fingerprint authentication. Fingerprint authentication enables individuals to be securely

16   identified based on images of their fingerprints.          Fingerprint authentication is commonly

17   incorporated into electronic devices, such as smartphones and other devices to provide security,

18   and there is no close substitute for this functionality.

19           382.    Fortress and the Uniloc Defendants have aggregated patents in an antitrust market

20   for patents purporting to cover fingerprint authentication capabilities, the “Fingerprint

21   Authentication Patents Market.” The Fingerprint Authentication Patents Market constitutes a

22   relevant antitrust market where Fortress (either directly through its PAE subsidiaries or by acting

23   in concert with the PAEs in which it invests) and other holders of patents claimed to read on

24   electronic devices with fingerprint authentication capabilities compete with one another to license

25   patents to suppliers of such devices and supporting software.

26           383.    Among the patents Defendants have aggregated are U.S. Patent No. 7,079,670, U.S.

27   Patent No. 6,289,112, and U.S. Patent No. 6,118,890, all of which purport to cover alternative

28
     Case No. 3:19-cv-07651-EMC                        111                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 112 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   techniques to identify an individual based on a fingerprint image.

 2           384.    U.S. Patent No. 7,079,670 (“the ’670 patent”) is titled “Apparatus and Method for

 3   Authenticating a User by Employing Feature Points of a Fingerprint Image of the User” and issued

 4   on July 18, 2006. According to its abstract, the ’670 patent relates to “a fingerprint image input

 5   circuit [that] scans a fingerprint of a user to be registered to provide a first fingerprint image and a

 6   fingerprint of a user to be authenticated to provide a second fingerprint image.” Its claims are

 7   directed to techniques for authenticating a fingerprint image by comparing features in the image

 8   with registered features.

 9           385.    On its face, the ’670 patent is assigned to ETRI. On December 26, 2008, ETRI

10   assigned one half of its interest in the ’670 patent to IPG Electronics 502. On April 10, 2012,

11   ETRI and IPG Electronics 502 assigned the ’670 patent to Pendragon Electronics. On January 31,

12   2018, Pendragon Electronics assigned the ’670 patent to Defendant Uniloc Luxembourg. On May

13   3, 2018, Defendant Uniloc Luxembourg assigned the ’670 patent to Defendant Uniloc 2017.

14           386.    U.S. Patent No. 6,289,112 (“the ’112 patent”) is titled “System and Method for

15   Determining Block Direction in Fingerprint Images” and issued on September 11, 2001.

16   According to its abstract, the ’112 patent relates to “[a] reliable estimate of image pixel (fingerprint

17   ridge) orientations, and block orientations for a given block [that] is determined by finding an

18   optimal block size in an area of an image, e.g., a fingerprint image.” Its claims are directed to

19   techniques for authenticating a fingerprint image by analyzing intensity gradients in the image.

20           387.    On its face, the ’112 patent is assigned to IBM. On September 26, 2007, IBM

21   assigned the ’112 patent to IPG Healthcare. On April 10, 2012, IPG Healthcare assigned the ’112

22   patent to Pendragon Networks. On January 31, 2018, Pendragon Networks assigned the ’112

23   patent to Defendant Uniloc Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg

24   assigned the ’112 patent to Defendant Uniloc 2017.

25           388.    U.S. Patent No. 6,118,890 (“the ’8890 patent”) is titled “System and Method for

26   Broad Classification of Biometric Patterns” and issued on September 12, 2000. According to its

27   abstract, the ’8890 patent relates to “[a] computer implemented method [that] may be used in

28
     Case No. 3:19-cv-07651-EMC                       112                           AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 113 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   classifying and identifying finger prints.” Its claims are directed to techniques for authenticating

 2   a fingerprint image by analyzing intersections of fiducial lines.

 3          389.    On its face, the ’8890 patent is assigned to IBM. On September 26, 2007, IBM

 4   assigned the ’8890 patent to IPG Healthcare. On April 10, 2012, IPG Healthcare assigned the

 5   ’8890 patent to Pendragon Networks. On January 31, 2018, Pendragon Networks assigned the

 6   ’8890 patent to Defendant Uniloc Luxembourg. On May 3, 2018, Defendant Uniloc Luxembourg

 7   assigned the ’8890 patent to Defendant Uniloc 2017.

 8          K.      Defendants’ Assertions of Portfolios Encompassing Substitute Patents

 9          390.    As described above, although Defendants have entered into settlements with

10   multiple other targets of their anticompetitive scheme, the precise details regarding the settlement

11   terms and royalties paid to Defendants are not publicly available. In fact, at least two courts—the

12   Northern District of California and the Federal Circuit—have determined that the Uniloc

13   Defendants have improperly sought to over-redact information contained in court filings, including

14   references to and citations from court decisions, and information regarding their licensees and

15   license payments made.98 Likewise, although details regarding the financial terms under which

16   Fortress and VLSI obtained VLSI’s patents, and the damages amounts VLSI claims Intel owes it

17   may well bear on Plaintiffs’ claims, Fortress and VLSI have refused Intel’s request to disclose

18   such information to this Court (even subject to a request to seal). Accordingly, the full extent of

19   the supracompetitive royalties Fortress and its PAEs have extracted through their scheme can only

20   be obtained through discovery.

21          391.    It is clear, however, that Fortress and its PAEs typically do not seek royalties or

22   grant licenses on a patent-by-patent basis. Instead, individual patents are often asserted with other

23   patents in a given Defendant’s portfolio, and settlements obtained appear to address multiple

24   lawsuits and other assertions.     Defendants take advantage of their aggregation by making

25   exorbitant royalty demands with product suppliers no longer able to use the threat of licensing

26
     98
27     See Uniloc 2017 LLC et al. v. Apple, Inc., 2019-1922 (Fed. Cir. July 9, 2020); Uniloc 2017
     LLC v. Apple Inc., 2019 U.S. Dist. LEXIS 78049 (N.D. Cal., May 7, 2019).
28
     Case No. 3:19-cv-07651-EMC                      113                          AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 114 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   from independent holders of substitute patents that were available before Defendants’ patent

 2   aggregations occurred.

 3           392.    Defendants’ practice of licensing on a portfolio basis is consistent with typical

 4   licensing practices in the electronics industry, where licensing generally occurs on a portfolio-wide

 5   basis. This is also consistent with Uniloc’s in-court representations that its practice is not to

 6   conduct per-patent valuations.99

 7           393.    Accordingly, although aggregations of substitute patents and the resulting

 8   anticompetitive effects through elimination of competition are sometimes evidenced by patent

 9   assertions or lawsuits that specifically reference patents that Defendants have aggregated, more

10   often these anticompetitive effects are reflected in inflated royalty demands or licensing terms for

11   patent portfolios that include both patents that are substitutes and patents that are complements.

12   The inflated portfolio royalties sought or obtained are made possible by Defendants’ aggregations

13   of substitute patents, which eliminate alternatives for Defendants’ targets and thereby reduce their

14   bargaining leverage against Defendants’ assertions.

15   IV.     SEP TRANSFER SCHEMES

16           394.    As described above, INVT and Uniloc 2017 hold what they claim are SEPs for

17   cellular standards and that are subject to commitments to license on FRAND terms.

18           A.      Cellular Standards and the Risks of Standard Setting

19           395.    Standards, such as LTE, are created and publicly distributed by standard setting

20   organizations (“SSOs”). Industry standards provide potential benefits by allowing devices made

21   by different companies to communicate with each other because these devices support the same

22   standard. But standards also present risks of harm to competition and consumers when patent

23   holders claim to have patents essential to the standards—i.e., the standard cannot be practiced

24   without using the patent—and exploit those patents to demand excessive royalties or hold up

25

26
     99
       See Transcript of Proceedings at 23, Uniloc USA, Inc. v. Apple, Inc., No. 5:19-cv-01692 (N.D.
27   Cal. July 14, 2020) (EJD) (“There does not exist a valuation for groups of patents or individual
     patents.”).
28
     Case No. 3:19-cv-07651-EMC                      114                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 115 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   companies that use the standard. Before a standard is set, the SSO can choose different ways of

 2   implementing particular functionality within the standard. But once the standard is set and

 3   technology to perform a particular functionality is incorporated in the standard, users of the

 4   standard become “locked in” to using that technology through their investment in products and

 5   services that support the standard. This “lock-in” effect creates a risk that patent holders claiming

 6   to have essential patents will attempt to exploit their patents by demanding excessive royalties or

 7   seeking to enjoin the use of their patents. In particular, SEP holders may seek royalties that do not

 8   reflect the incremental value of their patents (which may cover only a fraction of the matter

 9   addressed in a given standard) but instead are based on the user’s investments in supporting the

10   standard.

11          396.    The risk of exploitative SEP licensing conduct is exacerbated by the fact that SSOs

12   typically make no evaluation of whether a claimed-essential patent is actually essential.

13          397.    In response to this risk of exploitative behavior, SSOs have adopted licensing

14   commitments that govern patents claimed to be essential to a standard. Many SSOs impose a

15   requirement that patent holders claiming to have essential patents timely disclose those patents to

16   the SSO and commit to license them on FRAND terms and conditions.

17          398.    FRAND royalties for SEPs should reflect the ex ante value of the technology

18   covered by the SEP before standardization, when alternative means of performing the functions

19   purportedly covered by the patented technology were available. That is, FRAND royalties should

20   be apportioned so that they do not reflect any value attributable to adoption in the standard of the

21   feature covered by the SEP or unpatented features within the standard.

22           B.     ETSI and Its Intellectual Property Rights Policy

23          399.    ETSI is an independent, non-profit SSO that produces globally-accepted standards

24   for the telecommunications industry. ETSI has more than 800 members from over 60 countries

25   across five continents. ETSI created or helped to create many telecommunication standards,

26   including the 2G (e.g., GSM), 3G (e.g., WCDMA/UMTS), and 4G (LTE) cellular communication

27   standards.

28
     Case No. 3:19-cv-07651-EMC                      115                          AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 116 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          400.    Along with six other regional SSOs, ETSI is an Organizational Partner in the Third

 2   Generation Partnership Project (“3GPP”). 3GPP produces technical specifications that are adopted

 3   as standards by Organizational Partners, such as ETSI. 3GPP was created to oversee work on

 4   global 3G cellular specifications and has subsequently worked on creating 4G specifications. The

 5   3GPP Organizational Partners agreed that members of a particular Organizational Partner would

 6   be bound by the intellectual property rights (“IPR”) policy of that Organizational Partner when

 7   participating at 3GPP.

 8          401.    ETSI has adopted an IPR Policy, incorporated as Annex 6 of the ETSI Rules of

 9   Procedure. The ETSI IPR Policy is governed by the laws of France and provides that “[a]ny right

10   granted to, and any obligation imposed on, a MEMBER which derives from French law and which

11   are not already contained in the national or supranational law applicable to that MEMBER is to be

12   understood as being of solely a contractual nature.”

13          402.    Among other requirements, the ETSI IPR Policy obligates members to disclose to

14   ETSI and its members patents and patent applications that a member believes are or may become

15   essential to an ETSI standard. Once such a disclosure is made, the member is requested to submit

16   an irrevocable undertaking confirming its willingness to license the IPRs it has disclosed on

17   FRAND terms and conditions.

18          403.    Specifically, Clause 4.1 of the ETSI IPR Policy provides as follows regarding the

19   disclosure obligation at ETSI:

20                  Subject to Clause 4.2 below, each MEMBER shall use its reasonable
                    endeavours, in particular during the development of a STANDARD
21                  or TECHNICAL SPECIFICATION where it participates, to inform
                    ETSI of ESSENTIAL IPRs in a timely fashion. In particular, a
22                  MEMBER submitting a technical proposal for a STANDARD or
                    TECHNICAL SPECIFICATION shall, on a bona fide basis, draw
23                  the attention of ETSI to any of that MEMBER’s IPR which might
                    be ESSENTIAL if that proposal is adopted.
24

25          404.    In its second sentence, Clause 4.1 imposes a “particular” requirement on members

26   submitting a technical proposal to disclose the existence of any potentially essential IPR when a

27   proposal is made and no later than when the standard has been adopted.

28
     Case No. 3:19-cv-07651-EMC                     116                        AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 117 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          405.    The disclosure requirement under Clause 4.1 of the ETSI IPR Policy is intended to

 2   ensure that when ETSI members (or participants at 3GPP) are deciding on the content of a

 3   particular standard specification, they understand that there is IPR that may potentially be

 4   implicated if certain technology is standardized. This knowledge allows members to make choices

 5   regarding technologies to standardize with a more informed understanding of the consequences of

 6   their choices. ETSI and its members rely on the safeguards of the disclosure and FRAND licensing

 7   obligation to ensure the viability and commercial potential of the standards adopted by ETSI.

 8          406.    The ETSI IPR Policy further requests that SEP owners submit an irrevocable

 9   written undertaking that they are prepared to grant irrevocable licenses on “fair, reasonable, and

10   non-discriminatory” or FRAND terms and conditions. Clause 6.1 states:

11                  When an ESSENTIAL IPR relating to a particular STANDARD or
                    TECHNICAL SPECIFICATION is brought to the attention of
12                  ETSI, the Director-General of ETSI shall immediately request the
                    owner to give within three months an irrevocable undertaking in
13                  writing that it is prepared to grant irrevocable licences on fair,
                    reasonable and non-discriminatory (“FRAND”) terms and
14                  conditions under such IPR to at least the following extent:

15                  ● MANUFACTURE, including the right to make or have made
                    customized components and sub-systems to the licensee's own
16                  design for use in MANUFACTURE;

17                  ● sell, lease, or otherwise dispose of EQUIPMENT so
                    MANUFACTURED;
18
                    ● repair, use, or operate EQUIPMENT; and
19
                    ● use METHODS.
20
                    The above undertaking may be made subject to the condition that
21                  those who seek licences agree to reciprocate.

22          407.    ETSI’s IPR Policy was designed to benefit all ETSI members, as well as all other

23   parties (including manufacturers and consumers) that supply products that support an ETSI

24   standard. In particular, the Policy describes in Clause 3.1 that it has the objective to “reduce the

25   risk” to those implementing the standards or other technical specifications “that investment in the

26   preparation, adoption and application of the STANDARDS could be wasted as a result of an

27   ESSENTIAL IPR for a STANDARD or TECHNICAL SPECIFICATION being unavailable.”

28
     Case No. 3:19-cv-07651-EMC                      117                         AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 118 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          408.      Through disclosure of potentially essential IPRs and obtaining FRAND

 2   commitments for them, ETSI can include technology in its standards that may be covered by IPRs

 3   with confidence that hold-up tactics by owners of declared SEPs will not undermine the subsequent

 4   widespread adoption of the standards. If ETSI becomes aware of a potentially essential IPR for

 5   which a FRAND undertaking is not made, the IPR Policy requires that ETSI avoid standardizing

 6   the technology claimed by that IPR. In particular, Section 8.1.1 of the ETSI IPR Policy provides

 7   that ETSI must take steps to ensure that a “viable alternative technology” is available where IPR

 8   cannot be licensed on FRAND terms and conditions:

 9                    Where prior to the publication of a STANDARD or a TECHNICAL
                      SPECIFICATION an IPR owner informs ETSI that it is not prepared
10                    to license an IPR in respect of a STANDARD or TECHNICAL
                      SPECIFICATION in accordance with Clause 6.1 above, the General
11                    Assembly shall review the requirement for that STANDARD or
                      TECHNICAL SPECIFICATION and satisfy itself that a viable
12                    alternative technology is available for the STANDARD or
                      TECHNICAL SPECIFICATION which:
13                    - is not blocked by that IPR; and

14                    - satisfies ETSI's requirements

15          409.      Apple is an ETSI member through the participation of its European subsidiaries.

16   The ETSI IPR Policy defines a “MEMBER” as including the member’s “affiliates,” which

17   includes those entities owned or controlled by a member.

18           C.       Holders of Declared SEPs Have Monopoly Power in Input Technology
                      Markets For Standardized Functionalities
19
            410.      Each cellular standard developed by ETSI or 3GPP consists of many different
20
     technologies that perform a variety of functions. The technologies that perform each of these
21
     functions are essential inputs into the manufacture and supply of products and services that support
22
     the standards.
23
            411.      In the process of developing cellular specifications and standards, ETSI and 3GPP
24
     participants choose particular technology to provide each individual function encompassed by the
25
     standards. ETSI and 3GPP participants evaluate whether to standardize particular proposed
26
     functions and, if so, which viable, alternative competing technologies to select to perform those
27

28
     Case No. 3:19-cv-07651-EMC                         118                      AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 119 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   functions.

 2          412.    Once a standard, like LTE, is adopted, the viability of using alternative technologies

 3   that are not standardized to perform functions included in the standard is constrained or eliminated.

 4   That is, standardization constrains or eliminates as substitutes all the technologies that would have

 5   been capable of performing the functionality in the standard but that were not chosen to perform

 6   that function. Parties supplying products that support the standard, such as Apple, become

 7   “locked-in” to the standardized technology.

 8          413.    If a technology selected for inclusion in the standard is protected by patents, the

 9   patent owner controls the supply of that particular input technology for the standard. This is true

10   for each function comprising the standard for which patented technology was selected.

11          414.    The functionality for cellular standards associated with each input technology

12   comprises its own relevant market for antitrust purposes (individually, an “Input Technology

13   Market,” and collectively, the relevant “Input Technology Markets”). Fortress, INVT, and Uniloc

14   2017 hold monopoly power in the various Input Technology Markets for the various functions

15   claimed to be covered by their declared SEPs. That is because, post-standardization, formerly

16   viable alternative technologies are no longer viable because of the lock-in effect of standards

17   discussed above.

18          415.    Cellular standards are employed throughout the world and alternative technologies

19   competing to be incorporated into the cellular standards were offered by suppliers from around the

20   world. Accordingly, the geographic scope of each of the relevant Input Technologies Markets

21   described above is worldwide.

22          416.    SEP holders have the power to raise prices and exclude competition with respect to

23   each of the technologies covered by their patents and incorporated in the relevant standard. An

24   Input Technology Market has high barriers to entry because the standardization process eliminates

25   the viability of alternative technologies as substitutes to perform the standardized functionality in

26   the Input Technology Market.

27          417.    Simply by asserting that they have large portfolios of essential patents, INVT and

28
     Case No. 3:19-cv-07651-EMC                      119                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 120 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc 2017 can obtain royalties or other licensing terms for the patents above what they could

 2   have obtained before ETSI or 3GPP standardized the technology that INVT and Uniloc 2017

 3   claims is covered by their patents. INVT and Uniloc 2017 have such hold-up power because

 4   without a license, a party supplying products that support the relevant cellular standards risks being

 5   unable to market those products and having its entire business put in peril.

 6           D.     Fortress, INVT, and the Uniloc Defendants’ Anticompetitive SEP Transfer
                    Schemes
 7
            418.    Inventergy acquired declared essential SEPs from Panasonic subject to obligations
 8
     for Inventergy to share with Panasonic the royalties it obtained from licensees. Inventergy,
 9
     through its wholly-owned subsidiary Inventergy, Inc., transferred these patents to INVT,
10
     including, for example, U.S. Patent Nos. 6,366,763, 6,637,001, 6,813,323, 6,940,428, 6,847,828,
11
     5,583,851, 6,336,040, 5,818,869, 6,175,558, 6,697,384, 6,466,563, 6,370,134, RE37,420,
12
     6,760,590, 5,757,870, 5,873,027, 6,295,301, 6,301,237, 6,529,492, 6,370,131, 6,381,445,
13
     6,370,359, 6,487,394, 6,597,894, 7,035,233, 6,584,088, 6,549,526, RE39,954, 6,505,035,
14
     6,973,289, 6,611,676, 6,734,810, 7,339,949, 6,799,053, 7,206,587, 7,460,502, 7,386,321,
15
     6,922,159, 7,636,551, 8,175,604, and 7,535,864 which have directly (or as family members) been
16
     declared essential to the UMTS standard, and U.S. Patents Nos. 7,646,702, 8,775,890, 6,760,590,
17
     6,799,053, 7,206,587, 8,238,226, 9,397,794, and 9,015,546 which have directly (or as family
18
     members) been declared essential to the LTE standard.
19
            419.    Inventergy also acquired declared essential SEPs that originated with Nokia, which
20
     Inventergy, through its wholly-owned subsidiary Inventergy, Inc., transferred to INVT. For
21
     example, INVT owns U.S. Patent Nos. 7,925,762, 7,065,339, and 7,917,620, which, as family
22
     members, have been declared essential to the UMTS standard, U.S. Patent Nos. 7,925,762,
23
     7,623,529, 7,065,339, and 7,917,620 which have directly (or as a family members) been declared
24
     essential to the GSM standard, and U.S. Patent No. 7,065,339, which has been declared essential
25
     to the LTE standard.
26
            420.    Additionally, Inventergy also acquired declared essential SEPs that originated with
27

28
     Case No. 3:19-cv-07651-EMC                       120                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 121 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Huawei, which Inventergy, through its wholly-owned subsidiary Inventergy, Inc., transferred to

 2   INVT. For example, INVT owns U.S. Patent Nos. 7,835,352, 8,213,419, and 8,185,105, which,

 3   as a family member to another patent, has been declared essential to the UMTS standard.

 4           421.    Uniloc Luxembourg received SEPs that originated with Philips, to which Uniloc

 5   Luxembourg granted Uniloc USA rights to be an exclusive licensee, and which it later transferred

 6   to Uniloc 2017.     For example, Uniloc 2017 owns U.S. Patent Nos. 6,111,438, 6,133,765,

 7   6,167,237, 6,104,354, 6,707,858, 6,363,513, 6,543,025, 6,304,612, 7,161,952, 7,103,070,

 8   6,954,634, 6,965,582, 7,075,917, 7,151,916, 7,049,954, 7,171,206, 7,082,156, 7,212,158,

 9   7,283,832, 7,286,841, 7,308,266, 7,167,487, and 6,868,079,100 which

10

11

12           422.    Additionally, Uniloc 2017 received purported SEPs that originated with Philips,

13   including U.S. Patent Nos. 7,016,676, 6,664,891, and 6,519,005, which Uniloc 2017 appears to

14   allege is essential to the UMTS standard in a case against Verizon Communications Inc.101; and

15   U.S. Patent No. 6,664,891, which Uniloc 2017 appears to allege is essential to the Bluetooth

16   standard in an action against Samsung Electronics America, Inc.102

17           423.    Transferring SEPs from an operating company that supplies its own products and

18   participates in SSOs to a PAE allows the PAE to escape the protections for licensees to which

19   licensors agree through making a FRAND commitment. When an operating company demands

20   royalties for patents it has declared essential to industry standards, it faces bounds on the reach of

21   its demands because it remains an operating company and an SSO participant. As an operating

22
     100
23       The Uniloc Defendants have taken the position in litigation against Samsung that U.S. Patent
     Nos. 7,167,487, and 6,868,079 are essential to mobile communications standards. See Uniloc
24   USA, Inc. et al. v. Samsung Electronics America, Inc. et al., No. 2:18-cv-00044 (E.D. Tex.)
     (JRG-RSP), Dkt. 65, at 4 (“It is Uniloc’s position that the ’487 patent is essential to the 3G
25   (HSPA/HSPA+) mobile-phone standard.”); id. at 2-3 (“It is Uniloc’s position that the ’079 patent
     is essential to the LTE mobile-phone standard.”).
     101
26       Uniloc 2017 LLC et al v. Verizon Communications Inc. et al, 2:18-cv-00380 (E.D. Tex.)
     (JRG-RSP), Dkt. 1.
     102
27       Uniloc 2017 LLC v. Samsung Electronics America, Inc. et al., 2:19-cv-00259 (E.D. Tex.)
     (JRG-RSP), Dkts. 1 and 24.
28
     Case No. 3:19-cv-07651-EMC                       121                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 122 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   company that sells its own products or services, it remains subject to assertion of patents against

 2   it by potential licensees. Thus, for example, an operating company would face constraints in

 3   demanding non-FRAND royalties or otherwise failing to adhere to a FRAND commitment because

 4   it could be subject to reciprocal demands or conduct from other SEP holders.

 5          424.    And, as SSO participants, operating companies have reputational interests at stake

 6   that may be injured though directly breaching their FRAND commitments. Such conduct will

 7   make SSOs and their members less likely to standardize the operating company’s technology in

 8   future standards. By transferring SEPs to PAEs, operating companies avoid these constraints and

 9   enlist PAEs that are not subject to the same constraints to exploit the monopoly power associated

10   with their claimed SEPs.

11          425.    Patent transfer schemes like INVT’s and the Uniloc Defendants’ frustrate the

12   purposes of the FRAND commitment in another way. By transferring portions of the SEP

13   portfolios of operating companies to PAEs for the purpose and with the effect of driving up

14   transaction costs and evading FRAND commitments, the scheme not only introduces inefficiencies

15   but also makes it impossible for Apple and other device suppliers to license all of an operating

16   company’s declared SEPs in a single license. Apple had previously paid Panasonic for a license

17   to certain of its W-CDMA SEPs through the W-CDMA patent pool administered by Sipro Lab

18   Telecom. In addition, Apple entered a license agreement with Philips in 2012 that granted Apple

19   a license to certain Philips patents. But Philips had already transferred one of those patents at the

20   time of the license (without retaining a right to license Apple) and, after further transfers, it

21   ultimately ended up with Uniloc 2017. In litigation against Apple, Uniloc 2017 claims that Apple’s

22   cellular devices infringe the transferred patent because they support 3G and LTE standards, thus

23   relying on the purported essentiality of the transferred patent. In litigation between Apple and

24   Philips about the scope of their license, however, Philips claims that the transferred patent is not

25   commercially or technically essential and, therefore, does not fall within the scope of the 2012

26   license agreement.

27          426.    The transfer of SEPs from operating companies to PAEs to engage in abusive

28
     Case No. 3:19-cv-07651-EMC                      122                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 123 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   licensing undermines standard-setting’s procompetitive purposes of facilitating wide adoption of

 2   industry standards on economically reasonable terms, and, instead, transforms standard-setting

 3   into a mechanism for holding up and extracting exorbitant royalties from product suppliers,

 4   bringing immediate harm to product suppliers and end consumers through higher prices and

 5   reduced innovation and quality. Over the long run, abusive patent transfer schemes, like INVT

 6   and the Uniloc Defendants have employed here, chill standard-setting activities and the

 7   procompetitive benefits they bring.

 8          427.    There is no procompetitive justification for the anticompetitive transfer of SEPs to

 9   INVT and the Uniloc Defendants. To the extent INVT and the Uniloc Defendants assert that any

10   procompetitive justifications exist, such purported justifications are outweighed by the

11   anticompetitive effects in the markets alleged herein or could have been obtained in a substantially

12   less restrictive way.

13   V.     FORTRESS AND THE OTHER DEFENDANTS HAVE                                           HARMED
            COMPETITION IN THE RELEVANT PATENTS MARKETS
14
            428.    As alleged above (e.g., paragraphs 29-77 and 124-393), Fortress, its affiliate
15
     Fortress Credit, and the other Defendants, through their anticompetitive conduct, have harmed
16
     competition at least in the Relevant Patents Markets described herein.
17
            429.    By creating a massive portfolio that aggregated substitutes and complements in the
18
     antitrust markets described above, Fortress decreases the importance of any particular patent held
19
     by its PAEs because, given the size of the portfolio, it becomes exceedingly difficult for any
20
     potential licensee to meaningfully analyze the patents in the portfolio in a systematic fashion.
21
     Thus, the size of the aggregated portfolio—along with Defendants’ aggregation of substitute and
22
     complement patents—imposes substantial costs for suppliers of electronic devices to design or
23
     work around no matter the merits of the constituent patents. Further, as described above, Fortress’s
24
     PAEs assert their patents to read broadly on the accused products in ways that are facially invalid,
25
     but that Fortress’s PAEs also claim make it infeasible to design around. Moreover, the features of
26
     products accused of infringement by Fortress’s PAEs may be difficult or impossible to modify
27

28
     Case No. 3:19-cv-07651-EMC                      123                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 124 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   because of the extremely high switching costs involved given the investments that have already

 2   been made in product design and production. For example, a report for the Uniloc Luxembourg

 3   board of directors indicates that litigation “campaigns are launched when the relevant technology

 4   reaches a well-monetized status.” Even if Apple, Intel, and other targets of Fortress-backed

 5   assertions have had success in invalidating or proving non-infringement of certain Fortress-backed

 6   patents, Fortress and its PAEs just turn to the next patent in the portfolio to assert. Fortress and its

 7   PAEs exploit that dynamic to shield from scrutiny their patents and to extract royalties based on

 8   the size of the portfolio (including by distributing it among multiple PAEs to assert) rather than its

 9   quality. Further, the asserted SEPs held by INVT and Uniloc 2017, by definition, claim to cover

10   essential technology that it would generally not be feasible to design around if they are actually

11   essential.

12           430.    Thus, in addition to the market power resulting from reduction of competition

13   resulting from aggregation of substitute and complement patents, alleged above at, e.g., paragraphs

14   124-389, the power of Fortress’s patent portfolio is based on the size of the portfolio itself, which

15   imposes hurdles to design around regardless of the merits of the patents within it, and its

16   distribution among aggressive PAEs. That size allows Defendants to threaten serial litigation and

17   impose uncertainty on their victims regardless of the merits of the asserted patents, which become

18   secondary to the sheer size of the portfolio. Accordingly, the targets of Defendants’ assertions

19   have no choice but to buy licenses from Defendants or to face endless, meritless litigation. Before

20   aggregation, the holders of meritless patents lacked the same incentives to assert them as do

21   Fortress and its PAEs. But, to the extent that they had asserted them, litigation would have been

22   a viable possibility for the targets to address those assertions. In their aggregation and serial

23   assertion strategy, however, Defendants are not dissuaded by repeated litigation failures from

24   asserting ever more patents.

25           431.    Fortress’s aggregation of patents also decreases access to any patents that Fortress

26   controls for which a licensee might actually want a license to use the technology in the patent.

27   Before aggregation, those patents could have been the subject of licensing discussions focusing on

28
     Case No. 3:19-cv-07651-EMC                       124                           AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 125 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   the merits of the patents and that would have promoted use of the technology. But by aggregating

 2   potentially valuable patents in a huge portfolio with meritless patents in an anticompetitive

 3   scheme, Fortress and the other Defendants obscure those patents from the market and reduce the

 4   availability of information. Thus, rather than increasing efficiency and enhancing output, the

 5   scheme has the opposite effect—the value of meritless patents is enhanced and the value of any

 6   patents in which there might have been interest in practicing is decreased, thereby reducing

 7   innovation and output.

 8           432.    There is no procompetitive justification for the anticompetitive aggregation of

 9   patents by Fortress and its PAEs. To the extent Defendants assert that any procompetitive

10   justifications exist, such purported justifications are outweighed by the anticompetitive effects in

11   the markets alleged herein or could be obtained through less restrictive means. For example, the

12   operating companies that transferred patents to Fortress’s PAEs (after Fortress had gained control

13   of the PAEs) would have been capable of licensing their own patents. As an example, Nokia,

14   which transferred patents to Inventergy, reported in its 2018 annual report that “Our Patent

15   Business continues to grow its successful patent licensing and monetization activities” and that

16   Nokia was a party to more than 100 patent licenses.

17   VI.     THE ANTICOMPETITIVE EFFECTS AND INJURY TO PLAINTIFFS FROM
             DEFENDANTS’ SCHEME
18
             433.    As set forth above, Fortress and its PAEs possess market power in the Relevant
19
     Patents Markets. Further, Fortress, INVT, and Uniloc 2017 possess monopoly power for their
20
     SEPs in the Input Technology Markets that perform each of those standardized functions.
21
             434.    Direct evidence demonstrates the adverse effects on competition of the
22
     anticompetitive conduct of Fortress and the other Defendants through aggregation in the Relevant
23
     Patents Markets (as described above and below). In particular, through their aggregation scheme,
24
     Fortress and the other Defendants seek and obtain far more for their patents than the costs at which
25
     they acquired those patents or the rates at which they would have been licensed before aggregation
26
     eliminated competition.
27

28
     Case No. 3:19-cv-07651-EMC                      125                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 126 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          435.    Fortress and its PAEs’ anticompetitive scheme—including patent aggregation,

 2   ownership by an array of aggressive PAEs, and efforts to evade FRAND commitments—has led

 3   to anticompetitive effects in each of the Relevant Patents Markets, including supracompetitive

 4   royalties sought and obtained and reduced licensing output.              In addition, Defendants’

 5   anticompetitive conduct has enhanced monopoly power in the Input Technology Markets. Fortress

 6   and the other Defendants’ conduct has harmed and continues to harm competition in interstate

 7   commerce.

 8          436.    In particular, Defendants’ illegal scheme has resulted in inflated licensing

 9   royalties—i.e., higher prices—and imposed burdens, costs, and uncertainties for Intel, Apple, and

10   other purchasers in the Relevant Patents Markets and each of the Input Technology Markets. The

11   purchasers in those markets include electronic device suppliers (e.g., of smartphones, tablets, and

12   computers, such as those offered by Apple) and providers of components for such devices (e.g.,

13   processors and chipsets, such as those offered by Intel) that are potential and actual licensees. In

14   addition, as a result of the illegal conduct of Fortress and the other Defendants, U.S. and other end

15   consumers have been harmed and face a continuing threat of increased prices and reduced

16   innovation and quality for electronic devices.

17          437.    Defendants’ illegal conduct causes obvious harm to licensees such as Intel and

18   Apple—i.e., customers in the Relevant Patents Markets and/or in the Input Technology Markets—

19   when they are compelled to pay inflated royalties. Licensing customers are also harmed, even

20   when they do not acquiesce to an inflated royalty, by being forced to incur substantial expenses,

21   uncertainty, and burdens in resisting the patent litigations and acute and ongoing threats that the

22   aggregation and transfer schemes of Defendants have enabled. For example, Intel and Apple have

23   spent millions of dollars to date on outside resources (including counsel, experts, and vendors) to

24   defend against Fortress-backed demands and assertions. Intel and Apple have also each been

25   harmed by the enormous amounts of time their employees have been forced to spend on these

26   matters, including negotiating with Defendants as well as collecting information and documents

27   and preparing for depositions, rather than doing their jobs. As an example, in litigation brought

28
     Case No. 3:19-cv-07651-EMC                       126                         AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 127 of 134

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   by Uniloc USA and Uniloc Luxembourg, those Defendants have already deposed eight Apple

 2   engineers, two human resource witnesses, and one Apple licensing witness. Similarly, in Intel’s

 3   litigation against VLSI in Delaware, Intel’s disclosures identify twenty-five Intel employees with

 4   knowledge relevant to the litigation, including engineers and employees in the marketing and

 5   finance departments.      An employee identified in such disclosures is typically deposed,

 6   necessitating at least two full days dedicated to the litigation between preparation and sitting for

 7   the deposition, in addition to other time dedicated to identifying relevant documents or providing

 8   information to counsel on the facts of the case. Defendants have employed the strategies set forth

 9   herein to impose these costs on licensees and to use their leverage to extract unreasonable and

10   unjustified royalties. Intel and Apple continue to experience the unlawful effects of Defendants’

11   unlawful conduct so long as they are subject to litigation by Fortress-backed patents. Intel, Apple,

12   and other purchasers in the Relevant Patents Markets have also been harmed by the ongoing threat

13   that Defendants will seek exorbitant royalties based on their aggregation of substitute and

14   complement patents in the Relevant Patents Markets and the uncertainty caused by such threat.

15            438.    For declared SEPs specifically, Fortress, INVT, and the Uniloc Defendants’

16   FRAND evasion has led to precisely the sort of anticompetitive effects that ETSI’s IPR Policy was

17   designed to avoid, leading to inflated prices in Input Technology Markets associated with their

18   declared SEPs, as well as higher prices and reduced innovation and quality for downstream

19   purchasers. The transfer of those SEPs to PAEs in exchange for a share of licensing revenue has

20   imposed exorbitant non-FRAND royalties (or heavy costs in trying to avoid such royalties) on

21   Apple and other suppliers of products that support cellular standards. This has led to inflated prices

22   in Input Technology Markets associated with INVT and the Uniloc Defendants’ declared SEPs, as

23   well as higher prices and reduced innovation and quality for consumers of cellular products.

24   Moreover, the illicit SEP transfer scheme has chilled, and, if not enjoined, will continue to chill

25   procompetitive standard-setting, to the detriment of industry and American and other consumers

26   alike.

27

28
     Case No. 3:19-cv-07651-EMC                       127                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 128 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                              FIRST COUNT

 2                      Agreements to Restrain Competition in Patent Licensing

 3                                     (Section 1 of the Sherman Act)

 4            (Claim Against Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg,
                                       Inventergy, and IXI IP)
 5
            439.    Intel and Apple repeat and reallege the allegations of the preceding and subsequent
 6
     paragraphs as if fully set forth herein.
 7
            440.    As alleged above, particularly at paragraphs 51-77, Fortress and Fortress Credit
 8
     reached agreements with various parties, including Uniloc USA, Uniloc Luxembourg, Inventergy,
 9
     and IXI IP (collectively the “Agreeing Parties”), to aggregate patents under Fortress’s control and
10
     to assert patents to increase the total royalties obtained from licensing the Fortress-backed patents.
11
     Fortress and each of the Agreeing Parties intended that through their agreements they would
12
     extract royalties from their targets—like Intel and Apple—beyond the royalties that could have
13
     been obtained but for aggregation by Fortress.
14
            441.    The agreements between Fortress and the Agreeing Parties to aggregate patents
15
     substantially raised or threaten to raise prices and have resulted or threaten to result in other
16
     anticompetitive effects, including in the Relevant Patents Markets (as described at paragraphs 124-
17
     389), and for downstream products sold to consumers. The agreements have substantially affected
18
     interstate commerce.
19
            442.    The agreements to aggregate and assert patents generated no efficiencies, and in
20
     fact were designed to create inefficiencies in the licensing that Fortress could exploit to harm Intel,
21
     Apple, and other potential licensees, as well as finished product consumers. Any conceivable
22
     efficiencies the agreements may have created were substantially outweighed by their
23
     anticompetitive effects or could have been obtained through substantially less restrictive means.
24
            443.    As a direct, proximate, and foreseeable result of Fortress and the Agreeing Parties’
25
     unlawful agreements, Intel and Apple have suffered or will suffer harm to their businesses and
26
     property, and, absent an injunction, Intel and Apple will continue to suffer from these effects. Intel
27

28
     Case No. 3:19-cv-07651-EMC                       128                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 129 of 134

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   and Apple’s past and continuing harm includes litigation costs, the risk of supracompetitive

 2   licensing rates, business uncertainty, and business resources lost in dealing with the consequences

 3   of the Agreeing Parties’ unlawful agreements.

 4                                              SECOND COUNT

 5                                      Unlawful Asset Acquisitions

 6                                      (Section 7 of the Clayton Act)

 7            (Claim Against Fortress, Fortress Credit, Uniloc 2017, VLSI, INVT, IXI IP,
                                        and Seven Networks)
 8
            444.    Intel and Apple repeat and reallege the allegations of the preceding and subsequent
 9
     paragraphs as if fully set forth herein.
10
            445.    Fortress, Fortress Credit, Uniloc 2017, VLSI, INVT, IXI IP, and Seven Networks
11
     (the “Acquiring Parties”) have acquired numerous patents (or interests in patents), which are assets
12
     under Section 7 of the Clayton Act. Those anticompetitive acquisitions include at least those
13
     described in Section I above. The effects of the acquisitions have been to lessen competition
14
     substantially, and to tend to create market power, including in the Relevant Patents Markets.
15
     Among other harms, the transfers have significantly enhanced the Acquiring Parties’ ability and
16
     incentives to harm competition, including by evading constraints on assertion and creating
17
     incentives to assert patents aggressively and thus increasing the cost and likelihood of litigation.
18
            446.    As a direct, proximate, and foreseeable result of the Acquiring Parties’ unfair and
19
     wrongful conduct, as alleged above, there is a significant threat of inflated royalties to consumers
20
     of licenses to Fortress-backed patents.
21
            447.    As a direct, proximate, and foreseeable result of the Acquiring Parties’ unfair and
22
     wrongful conduct, as alleged above, there is a significant threat of harm to consumers, including
23
     through the inevitable passing on to consumers of the inflated royalties demanded for Fortress-
24
     backed patents. The anticompetitive acquisitions have thus harmed consumers for electronics
25
     products.
26
            448.    As a direct, proximate, and foreseeable result of the unlawful patent acquisitions,
27

28
     Case No. 3:19-cv-07651-EMC                      129                          AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 130 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Intel and Apple have suffered or will suffer harm to their businesses and property, and, absent an

 2   injunction and rescission of these transactions, Intel and Apple will continue to suffer from these

 3   effects. Intel and Apple’s past and continuing harm include the risk of supracompetitive licensing

 4   rates, business uncertainty, litigation costs, and business resources lost in dealing with the

 5   consequences of the Acquiring Parties’ unlawfully-acquired patents.

 6                                               THIRD COUNT

 7                                              Unfair Competition

 8                                    (Cal. Bus. & Prof. Code § 17200)

 9                                     (Claim Against All Defendants)

10           449.    Intel and Apple repeat and reallege the allegations of the preceding and subsequent

11   paragraphs as if fully set forth herein.

12           450.    Defendants have engaged in unfair competition in violation of Cal. Bus. Prof. Code

13   § 17200, et seq. As set forth above, Defendants have engaged in illegal conduct by violating the

14   Sherman and Clayton Acts. That conduct is also unfair in that it violates the spirit and policy of

15   the antitrust laws.

16           451.    As a direct result of Defendants’ wrongful conduct, competition has been injured,

17   and, absent an injunction and rescission of these transactions, will continue to be injured, including

18   in the Relevant Patents Markets as alleged above. Moreover, this conduct threatens injury to

19   downstream competition for price, innovation, and quality in sales of cellular devices, thereby

20   injuring consumers in California and elsewhere. These threatened injuries include the passing on

21   to consumers of improperly inflated royalties, and decreases in innovation and quality competition.

22           452.    As a direct result of Defendants’ illegal conduct, Intel and Apple have suffered

23   economic harm in the form of litigation costs and diversion of resources away from innovation to

24   respond to these entities’ serial nuisance suits.

25

26

27

28
     Case No. 3:19-cv-07651-EMC                          130                       AMENDED COMPLAINT
           Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 131 of 134

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                 FOURTH COUNT – BY APPLE ONLY

 2                                              Unfair Competition

 3                                     (Cal. Bus. & Prof. Code § 17200)

 4                        (Claim Against Fortress, Fortress Credit, Uniloc USA,
                         Uniloc Luxembourg, Uniloc 2017, INVT, Inventergy Only)
 5
             453.      Apple repeats and realleges the allegations of the preceding and subsequent
 6
     paragraphs as if fully set forth herein.
 7
             454.      Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg, Uniloc 2017, INVT,
 8
     and Inventergy have engaged in unfair competition in violation of Cal. Bus. Prof. Code § 17200,
 9
     et seq. As described below, their conduct violates Section 5 of the Federal Trade Commission
10
     Act, 15 U.S.C. § 45. That conduct is also unfair in that it violates the spirit and policy of the
11
     antitrust laws.
12
             455.      Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg, Uniloc 2017, INVT,
13
     and Inventergy’s unfair business practices include their efforts to evade FRAND commitments
14
     through the transfer of SEPs in the Input Technology Markets to INVT and Uniloc 2017, as
15
     described in paragraphs 410-422. The acquiring parties would then demand non-FRAND royalties
16
     in violation of those FRAND commitments.103
17
             456.      The United States Federal Trade Commission (“FTC”) enforces Section 5 of the
18
     Federal Trade Commission Act, which is similar to Cal. Bus. & Prof. Code § 17200. Section 5 of
19
     the FTC Act is used as a model in interpreting Cal. Bus. & Prof. Code § 17200.
20
             457.      The FTC has brought an action under Section 5 where, like here, an acquiring firm
21
     refused to abide by licensing commitments that its predecessor made in connection with industry
22
     standard-setting activities.104
23
             458.      As a direct result of Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg,
24

25
     103
         Apple brings this Count only as to conduct relating to patents that INVT and Uniloc 2017 have
26   not yet asserted against Apple.
     104
         See Decision and Order, In the Matter of Negotiated Data Solutions LLC, File No. 051-0094
27   (Jan.       23,       2008),       available        at       https://www.ftc.gov/sites/default/files/
     documents/cases/2008/01/080122do.pdf.
28
     Case No. 3:19-cv-07651-EMC                        131                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 132 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Uniloc 2017, INVT, and Inventergy’s wrongful conduct, competition has been injured and, absent

 2   an injunction, will continue to be injured, in the Input Technology Markets as alleged above.

 3   Moreover, this conduct threatens injury to downstream competition for price, innovation, and

 4   quality in sales of cellular devices, thereby injuring consumers in California and elsewhere. These

 5   threatened injuries include the passing on to consumers of improperly inflated royalties, and

 6   decreases in innovation and quality competition for cellular devices that comply with relevant

 7   standards by raising costs for innovators to bring products to market via exorbitant, non-FRAND

 8   licensing terms. As a direct result of Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg,

 9   Uniloc 2017, INVT, and Inventergy’s illegal conduct, Apple has suffered economic harm in the

10   form of litigation costs and diversion of resources away from innovation to respond to these

11   entities’ serial nuisance suits.

12                                       PRAYER FOR RELIEF

13           Intel and Apple respectfully request the following relief:

14           a) That Defendants’ unlawful conduct be declared a violation of Section 1 of the Sherman
                Act, 15 U.S.C. § 1; Section 7 of the Clayton Act, 15 U.S.C. § 18; and Cal. Bus. Prov.
15              Code § 17200, et seq.;

16           b) That Intel and Apple recover damages against Defendants in an amount to be
                determined and multiplied to the extent provided by law, including under Section 4 of
17              the Clayton Act;

18           c) That all contracts or agreements Defendants entered into in violation of the Sherman
                Act, Clayton Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared void and the
19              patents covered by those transfer agreements be transferred back to the transferors;

20           d) That all patents transferred to Defendants in violation of the Sherman Act, Clayton Act,
                or Cal. Bus. Prov. Code § 17200, et seq. be declared unenforceable;
21
             e) Award to Intel and Apple their costs and expenses associated with this case, together
22              with interest; and

23           f) Grant such other and further relief as the Court may deem just and proper under the
                circumstances.
24
                                             JURY DEMAND
25
     Intel and Apple demand a jury trial on all issues and claims so triable.
26

27

28
     Case No. 3:19-cv-07651-EMC                      132                        AMENDED COMPLAINT
         Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 133 of 134

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   DATED: August 4, 2020              Respectfully submitted,

 2

 3                                      By: /s/ Mark D. Selwyn

 4                                      Mark D. Selwyn (SBN 244180)
                                        mark.selwyn@wilmerhale.com
 5                                      WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
 6                                      950 Page Mill Road
                                        Palo Alto, CA 94304
 7                                      Telephone: +1 650 858 6000
                                        Facsimile: +1 650 858 6100
 8
                                        William F. Lee (pro hac vice)
 9                                      william.lee@wilmerhale.com
                                        Joseph J. Mueller (pro hac vice)
10                                      joseph.mueller@wilmerhale.com
                                        Timothy Syrett (pro hac vice)
11                                      timothy.syrett@wilmerhale.com
                                        WILMER CUTLER PICKERING
12                                        HALE AND DORR LLP
                                        60 State Street
13                                      Boston, MA 02109
                                        Telephone: +1 617 526 6000
14                                      Facsimile: +1 617 526 5000

15                                      Leon B. Greenfield (pro hac vice)
                                        leon.greenfield@wilmerhale.com
16                                      Amanda L. Major (pro hac vice)
                                        amanda.major@wilmerhale.com
17                                      WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
18                                      1875 Pennsylvania Avenue, N.W.
                                        Washington, DC 20006
19                                      Telephone: +1 202 663 6000
                                        Facsimile: +1 202 663 6363
20
                                        Attorneys for Plaintiffs
21                                      INTEL CORPORATION, APPLE INC.

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC          133                        AMENDED COMPLAINT
          Case 3:19-cv-07651-EMC Document 191-3 Filed 08/04/20 Page 134 of 134

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                     CERTIFICATE OF SERVICE

 2       On this 4th day of August 2020, I hereby certify that I caused the foregoing document

 3   entitled Amended Complaint to be filed via the court’s CM/ECF system, which shall send notice
 4
     to the counsel of record for the parties.
 5

 6
     DATED: August 4, 2020                       Respectfully submitted,
 7
                                                 By: /s/ Mark D. Selwyn________
 8
                                                 Mark D. Selwyn (SBN 244180)
 9
                                                 mark.selwyn@wilmerhale.com
10                                               WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
11                                               950 Page Mill Road
                                                 Palo Alto, CA 94304
12                                               Telephone: (650) 858-6000
13                                               Facsimile: (650) 858-6100

14                                               Attorney for Plaintiffs
                                                 INTEL CORPORATION, APPLE INC.
15

16

17

18

19
20

21

22

23

24

25

26

27

28

     Case No. 3:19-cv-07651-EMC                    134                        AMENDED COMPLAINT
     ACTIVEUS 180903977V.19
